

Exhibit 10.1


EXECUTION COPY


AGREEMENT AND PLAN OF MERGER
 


       THIS AGREEMENT AND PLAN OF MERGER (“AGREEMENT”) is made and entered into
as of September 26, 2006, by and among: ACQUICOR TECHNOLOGY INC., a Delaware
corporation (“Parent”); JOY ACQUISITION CORP., a Delaware corporation and a
wholly-owned Subsidiary of Parent (“Merger Sub”); JAZZ SEMICONDUCTOR, INC., a
Delaware corporation (the “Company”); and TC Group, L.L.C. as the Stockholders’
Representative. Certain other capitalized terms used in this Agreement are
defined in Exhibit A.
 


RECITALS
 
A. Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
into the Company (the “Merger”) in accordance with this Agreement and the
Delaware General Corporation Law (the “DGCL”). Upon consummation of the Merger,
Merger Sub will cease to exist, and the Company will become a wholly-owned
Subsidiary of Parent.
 
B. This Agreement has been approved and declared advisable by the respective
boards of directors of Parent, Merger Sub and the Company and such respective
boards of directors have determined that the Merger is in the best interests of
the stockholders of their respective companies.
 
C. In order to induce Parent to enter into this Agreement and to consummate the
Merger, concurrently with the execution and delivery of this Agreement: (i) the
Key Stockholders are executing a stockholder support agreement in favor of
Parent (the “Stockholder Support Agreement”); (ii) the Key Stockholders are
entering into General Releases in favor of the Company and Parent (the “General
Releases”), to be effective as of the Closing; (iii) certain stockholders of the
Company are executing Noncompetition and Non-Solicitation Agreements in favor of
Parent (the “Noncompetition Agreements”); (iv) Conexant Systems, Inc. is
entering into certain lease amendment agreements with Parent (the “Lease
Amendment Agreements”); and (v) the Company and certain Key Stockholders are
entering into an agreement terminating the agreements set forth on Schedule
6.10(d) (the “Termination Agreement”).
 
D. In order to induce the Company to enter into this Agreement and to consummate
the Merger, concurrently with the execution and delivery of this Agreement, the
Company is entering into employment agreements with certain key employees of the
Company (the “Employment Agreements”).
 
1

--------------------------------------------------------------------------------


 
AGREEMENT
 
The parties to this Agreement agree as follows:
 
SECTION 1.  DESCRIPTION OF TRANSACTION
 
1.1  Merger of Merger Sub into the Company. Upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the DGCL, at the
Effective Time (as defined in Section 1.3), Merger Sub shall be merged with and
into the Company, and the separate existence of Merger Sub shall cease. The
Company will continue as the surviving corporation in the Merger (the “Surviving
Corporation”).
 
1.2  Effect of the Merger. The Merger shall have the effects set forth in this
Agreement and in the applicable provisions of the DGCL.
 
1.3  Closing; Effective Time. The consummation of the Merger and the other
Contemplated Transactions (the “Closing”) shall take place at the offices of
Cooley Godward Kronish llp, 3175 Hanover Street, Palo Alto, California, at 10:00
a.m., California time, on a date to be mutually agreed upon by Parent and the
Company, which shall be no later than the fifth business day after the
satisfaction or, to the extent permitted by Legal Requirements, waiver of the
last to be satisfied or waived of the conditions set forth in Sections 6 and 7
(other than those conditions that by their nature are to be satisfied at the
Closing and the condition set forth in Section 6.15, but subject to the
satisfaction or waiver of such conditions). (The date on which the Closing
actually takes place is referred to in this Agreement as the “Closing Date.”)
Subject to the provisions of this Agreement, a certificate of merger in
substantially the form attached hereto as Exhibit B (the “Certificate of
Merger”) shall be duly executed by the Company and, concurrently with or as soon
as practicable following the Closing, shall be delivered to the Secretary of
State of the State of Delaware for filing. The Merger shall become effective at
the time of the filing of such certificate of merger with the Secretary of State
of the State of Delaware, or such later time as may be agreed upon by each of
the parties hereto and specified in the Certificate of Merger (the time the
Merger becomes effective being the “Effective Time”).
 
1.4  Certificate of Incorporation and Bylaws; Directors and Officers.
 
(a)  The Certificate of Incorporation of the Surviving Corporation shall be
amended in its entirety as of the Effective Time to conform to Exhibit C.
 
(b)  The Bylaws of the Surviving Corporation shall be amended and restated as of
the Effective Time to conform to the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time.
 
(c)  The directors and officers of the Surviving Corporation immediately after
the Effective Time shall be the individuals identified on Schedule 1.4.
 
2

--------------------------------------------------------------------------------


 
1.5  Conversion of Shares.
 
(a)  Subject to Section 1.10, at the Effective Time, by virtue of the Merger and
without any further action on the part of Parent, Merger Sub, the Company or any
Stockholder (as defined in Section 1.5(d)):
 
(i)  each share of Company Capital Stock owned by Parent, Merger Sub, the
Company or any direct or indirect wholly-owned Subsidiary of Parent, Merger Sub
or the Company immediately prior to the Effective Time, if any, shall be
canceled and retired without payment of any consideration with respect thereto;
 
(ii)  each share of Company Preferred Stock outstanding immediately prior to the
Effective Time (other than those referred to in Section 1.5(a)(i) and Dissenting
Shares (as defined in Section 1.11)) shall be converted into the right to
receive:
 
(A)   an amount in cash equal to the sum of: (1) the Preference Per Share Amount
(as defined in Section 1.5(b)); plus (2) the aggregate amount of accrued and
unpaid dividends on such share of Company Preferred Stock calculated in
accordance with the terms of the Company’s certificate of incorporation in
effect on the date of this Agreement; plus (3) the Preferred Residual Per Share
Amount (as defined in Section 1.5(b)); minus 
 
(B)   the product of (1) the Preferred Per Share Percentage (as defined in
Section 1.5(b)) multiplied by (2) the Working Capital Adjustment Escrow
Contribution Amount (as defined in Section 1.5(b)); minus
 
(C)   the product of (1) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Preferred Stock multiplied by (2) the Indemnity
Escrow Contribution Amount (as defined in Section 1.5(b)); plus 
 
(D)   the product of (1) the Preferred Per Share Percentage multiplied by (2)
the aggregate amount of any cash required to be released from the Working
Capital Adjustment Escrow Fund to the Escrow Participants in accordance with
Section 1.7 (as and when such cash is required to be released); plus
 
(E)   the product of (1) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Preferred Stock multiplied by (2) the aggregate
amount of any cash required to be released from the Indemnity Escrow Fund to the
Escrow Participants in accordance with Section 9.7 (as and when such cash is
required to be released); plus
 
(F)  the product of (1) the Preferred Per Share Percentage multiplied by (2) the
aggregate amount of any cash required to be released from the Stockholders’
Representative Expense Fund to the Escrow Participants in accordance with
Section 10.1(f) (as and when such cash is required to be released); plus
 
(G)   the product of (1) the Preferred Per Share Percentage multiplied by (2)
the aggregate amount of any payment required to be made by Parent in accordance
with Section 1.7(d) (as and when such payment is required to be made); plus 
 
3

--------------------------------------------------------------------------------


 
(H)   the product of (1) the Preferred Per Share Percentage multiplied by (2)
the aggregate amount of any payment or other distribution required to be made by
Parent in accordance with Section 1.8 (as and when such payment or other
distribution is required to be made); and plus
 
(I)  the product of (1) the Preferred Per Share Percentage multiplied by (2) the
aggregate amount of any payment required to be made from the Company Retention
Bonus Escrow Fund to the Stockholders’ Representative for distribution to Escrow
Participants in accordance with Section 1.5(f) (as and when such payment or
other distribution is required to be made).
 
(iii)  each share of Company Common Stock outstanding immediately prior to the
Effective Time (other than those referred to in Section 1.5(a)(i) and Dissenting
Shares) shall be converted into the right to receive:
 
(A)   an amount in cash equal to the Common Residual Per Share Amount (as
defined in Section 1.5(b)); minus 
 
(B)   the product of (1) the Common Per Share Percentage multiplied by (2) the
Working Capital Adjustment Escrow Contribution Amount; minus 
 
(C)   the product of (1) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Common Stock multiplied by (2) the Indemnity
Escrow Contribution Amount; plus 
 
(D)   the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any cash required to be released from the Working Capital
Adjustment Escrow Fund to the Escrow Participants in accordance with Section 1.7
(as and when such cash is required to be released); plus
 
(E)   the product of (1) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Common Stock multiplied by (2) the aggregate
amount of any cash required to be released from the Indemnity Escrow Fund to the
Escrow Participants in accordance with Section 9.7 (as and when such cash is
required to be released); plus
 
(F)  the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any cash required to be released from the Stockholders’
Representative Expense Fund to the Escrow Participants in accordance with
Section 10.1(f) (as and when such cash is required to be released); plus
 
(G)   the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any payment required to be made by Parent in accordance with
Section 1.7 (as and when such payment is required to be made); plus 
 
(H)   the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any payment or other distribution required to be made by
Parent in accordance with Section 1.8 (as and when such payment or other
distribution is required to be made); and plus
 
4

--------------------------------------------------------------------------------


 
(I)  the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any payment required to be made from the Company Retention
Bonus Escrow Fund to the Stockholders’ Representative for distribution to Escrow
Participants in accordance with Section 1.5(f) (as and when such payment or
other distribution is required to be made);
 
(iv)   each share of the common stock, par value $0.001, of Merger Sub
outstanding immediately prior to the Effective Time shall be converted into one
share of common stock of the Surviving Corporation.
 
(v)  Notwithstanding anything to the contrary contained in this Agreement, at
the Effective Time, by virtue of the Merger and without any further action on
the part of Parent, Merger Sub, the Company or any Stockholder, the restrictions
with respect to, and any right of repurchase of the Company of, any share of
Company Common Stock that is issued and outstanding immediately prior to the
Effective Time and subject to forfeiture or a right of repurchase by the
Company, shall lapse and shall no longer be in effect.
 
(b)  For purposes of this Agreement:
 
(i)  The “Aggregate Closing Transaction Value” shall be equal to: (A)
$260,000,000; minus (B) the Conexant Termination Payment Amount; minus (C) the
Company Retention Bonus Amount; minus (D) the Company Stay Bonus Amount; minus
(E) the Stockholders’ Representative Expense Amount; minus (F) the aggregate
amount of all Transaction Expenses (including Transaction Expenses paid prior to
the Effective Time and Transaction Expenses that are or will become payable at
or after the Effective Time with respect to services performed or actions taken
at or prior to the Effective Time); minus (G) the amount of any Closing Deficit
Amount (as defined in Section 1.7(c)); and plus (H) the amount of any Closing
Surplus Amount (as defined in Section 1.7(b)).
 
(ii)  The “Aggregate In-the-Money Company Option Exercise Price” shall be the
aggregate dollar amount payable to the Company as purchase price for the
exercise in full of all In-the-Money Company Options (whether vested or
unvested) that are outstanding and unexercised immediately prior to the
Effective Time.
 
(iii)  The “Aggregate Preference Amount” shall be the amount determined by
multiplying the Preference Per Share Amount by the aggregate number of shares of
Company Preferred Stock outstanding immediately prior to the Effective Time.
 
(iv)  The “Aggregate Proceeds Contribution Fraction” means, with respect to each
share of Company Capital Stock held by an Escrow Participant or each share of
Company Common Stock subject to an In-the-Money Company Option held by an Escrow
Participant, in each case that is outstanding immediately prior to the Effective
Time, the fraction having a numerator equal to the applicable amount specified
in Section 1.5(a)(ii)(A), Section 1.5(a)(iii)(A) or Section 1.6(a)(i), as the
case may be, in respect of such share of Company Capital Stock or such share of
Company Common Stock subject to such In-the-Money Company Option, and having a
denominator equal to the aggregate total of all amounts specified in Sections
1.5(a)(ii)(A), 1.5(a)(iii)(A) and 1.6(a)(i) in respect of all shares of Company
Capital Stock held by the Escrow Participants and all shares of Company Common
Stock subject to In-the-Money Company Options held by the Escrow Participants,
in each case that are outstanding immediately prior to the Effective Time.
 
5

--------------------------------------------------------------------------------


 
(v)  The “Aggregate Residual Consideration Amount” shall be an amount equal to:
(A) the Aggregate Closing Transaction Value; minus (B) the Aggregate Preference
Amount; and minus (C) the aggregate amount of all accrued and unpaid dividends
on the shares of Company Preferred Stock outstanding immediately prior to the
Effective Time calculated in accordance with the terms of the Company’s
certificate of incorporation in effect on the date of this Agreement.
 
(vi)  The “Common Per Share Percentage” shall be the percentage (calculated to
15 decimal places) corresponding to the fraction having a numerator equal to
0.14 and having a denominator equal to the Fully Diluted Company Share Number.
 
(vii)  The “Common Residual Per Share Amount” shall be the amount determined by
multiplying (A) the Common Per Share Percentage by (B) the sum of the Aggregate
Residual Consideration Amount plus the Aggregate In-the-Money Company Option
Exercise Price.
 
(viii)  The “Company Retention Bonus Amount” shall (A) be the maximum aggregate
amount payable to participants in the Company Retention Bonus Plan and the
Company Special Retention Bonus Plan at or after the Closing pursuant to, and in
accordance with, the terms of the Company Retention Bonus Plan and the Company
Special Retention Bonus Plan, as applicable, provided that such maximum
aggregate amount shall not exceed $5,000,000 and (B) be specified in the Closing
Payment Schedule.
 
(ix)  The “Company Stay Bonus Amount” shall (A) be the maximum aggregate amount
payable to Company employees who are parties to Company Stay Bonus Agreements
pursuant to, and in accordance with, the terms of such Company Stay Bonus
Agreements in connection with the Closing, provided that such maximum aggregate
amount shall not exceed $1,750,000 and (B) be specified in the Closing Payment
Schedule.
 
(x)  The “Conexant Termination Payment Amount” means $16,300,000.
 
(xi)  The “Fully Diluted Company Share Number” shall be the sum, without
duplication, of: (A) the aggregate number of shares of Company Common Stock
outstanding immediately prior to the Effective Time (including any such shares
that are subject to a repurchase option and including any such shares subject to
issuance pursuant to Company Options exercised prior to the Effective Time or
pursuant to shares of Company Preferred Stock converted prior to the Effective
Time); plus (B) the aggregate number of shares of Company Common Stock
purchasable under or otherwise subject to In-the-Money Company Options (whether
vested or unvested) that are outstanding and unexercised immediately prior to
the Effective Time; plus (C) the aggregate number of shares of Company Common
Stock purchasable under or otherwise subject to warrants and other rights (other
than Company Options) to acquire shares of Company Common Stock (whether or not
immediately exercisable) outstanding immediately prior to the Effective Time;
and plus (D) the aggregate number of shares of Company Common Stock issuable
upon the conversion of any securities of the Company convertible into Company
Common Stock (other than shares of Company Preferred Stock) outstanding
immediately prior to the Effective Time.
 
6

--------------------------------------------------------------------------------


 
(xii)  The “Indemnity Escrow Contribution Amount” means $20,000,000.
 
(xiii)  The “Preference Per Share Amount” shall be, with respect to a share of
Company Preferred Stock, the Face Amount (as defined in the Company’s
certificate of incorporation in effect on the date of this Agreement) of such
share in effect at the Effective Time, subject to adjustment to reflect any
stock split, reverse stock split, stock dividend, recapitalization or other
similar transaction effected or declared by the Company, or with respect to
which a record date occurs, with respect to shares of Company Capital Stock
after the execution of this Agreement and prior to the Effective Time.
 
(xiv)  The “Preferred Per Share Percentage” shall be the percentage (calculated
to 15 decimal places) corresponding to the fraction having a numerator equal to
0.86 and having a denominator equal to the aggregate number of shares of Company
Preferred Stock outstanding immediately prior to the Effective Time.
 
(xv)  The “Preferred Residual Per Share Amount” shall be equal to the amount
determined by multiplying (A) the Preferred Per Share Percentage by (B) the sum
of the Aggregate Residual Consideration Amount plus the Aggregate In-the-Money
Company Option Exercise Price.
 
(xvi)  The “Stockholders’ Representative Expense Amount” means $1,000,000.
 
(xvii)  The “Working Capital Adjustment Escrow Contribution Amount” means (x)
$4,000,000 minus (y) the Deferred Closing Surplus Amount (as defined in Section
1.7(i)).
 
(c)  Immediately after the Closing but prior to the Effective Time, Parent shall
cause to be delivered to the Escrow Agent by wire transfer of immediately
available funds:
 
(i)  as a contribution to the Indemnity Escrow Fund an amount in cash equal to
the Indemnity Escrow Contribution Amount; and
 
(ii)  as a contribution to the Working Capital Adjustment Escrow Fund an amount
in cash equal to the Working Capital Adjustment Escrow Contribution Amount.
 
The Indemnity Escrow Fund and Working Capital Adjustment Escrow Fund: (A) shall
be held by the Escrow Agent in accordance with the terms of this Agreement and
the terms of the Escrow Agreement; and (B) shall be held and released solely for
the purposes and in accordance with the terms of this Agreement and the Escrow
Agreement.
 
7

--------------------------------------------------------------------------------


 
(d)  Immediately after the Closing but prior to the Effective Time, Parent shall
fund the Stockholders’ Representative Expense Fund by causing the Stockholders’
Representative Expense Amount to be delivered to the Stockholders’
Representative by wire transfer of immediately available funds. The
Stockholders’ Representative shall hold the Stockholders’ Representative Expense
Fund in trust for the purpose of reimbursing the Stockholders’ Representative
for Transaction Expenses and other expenses incurred by it on behalf of the
Escrow Participants in accordance with Section 10.1, provided that the
Stockholders’ Representative shall not be obligated to hold the Stockholders’
Representative Expense Fund in a separate account. The payment of the
Stockholders’ Representative Expense Amount by Parent to the Stockholders’
Representative shall completely discharge Parent’s obligations with respect to
such amount, and in no event shall Parent have any responsibility or liability
whatsoever for the manner in which the Stockholders’ Representative administers
the Stockholders’ Representative Expense Fund, or for causing or ensuring that
all or any portion of the Stockholders’ Representative Expense Amount is
ultimately paid or distributed to Escrow Participants.
 
(e)  Immediately after the Closing but prior to the Effective Time, Parent shall
pay (or cause the Company to pay) the Conexant Termination Payment Amount to
Conexant by wire transfer of immediately available funds.
 
(f)  Promptly following the Effective Time, (i) Parent shall pay (or cause the
Company to pay) such amounts as are required to be paid pursuant to, and in
accordance with the provisions of, the Company Retention Bonus Plan in
connection with the Closing, (ii) to the extent that any portion of the Company
Retention Bonus Amount payable to participants under the Company Retention Bonus
Plan is not paid to participants in the Company Retention Bonus Plan in
connection with the Closing, Parent shall fund (or shall cause the Company to
fund) such portion of the Company Retention Bonus Amount not paid in connection
with the Closing into the Company Retention Bonus Escrow Fund, and (iii) Parent
shall fund the portion of the Company Retention Bonus Amount payable to
participants under the Company Special Retention Bonus Plan into the Company
Retention Bonus Escrow Fund. Following the Closing, Parent and the Stockholder
Representative shall execute joint written instructions to the Escrow Agent,
instructing the Escrow Agent to cause the payments required to be made to
participants under the Company Retention Bonus Plan and the Company Special
Retention Bonus Plan other than in connection with the Closing to be released
from the Company Retention Bonus Escrow Fund and paid to such participants
pursuant to, and in accordance with, the terms of the Company Retention Bonus
Plan or the Company Special Retention Bonus Plan, as applicable. In the event
that, following the Closing, one or more participants in the Company Retention
Bonus Plan or the Company Special Retention Bonus Plan becomes ineligible to
receive a payment otherwise allocable to such participant under the Company
Retention Bonus Plan or the Company Special Retention Bonus Plan (a “Forfeited
Payment”), then promptly following the event that results in such ineligibility,
Parent shall notify the Stockholder Representative and Parent and the
Stockholder Representative shall execute joint written instructions to the
Escrow Agent, instructing the Escrow Agent to disburse the amount of the
Forfeited Payment from the Company Retention Bonus Escrow Fund to the
Stockholders’ Representative for distribution to each Escrow Participant with
respect to each share of Company Capital Stock held by such Escrow Participant
or each share of Company Common Stock subject to an In-the-Money Company Option
held by such Escrow Participant immediately prior to the Effective Time in
accordance with Section 1.5(a)(ii)(I), 1.5(a)(iii)(I) or 1.6(a)(ix) as the case
may be. The payment of any Forfeited Payment from the Company Retention Bonus
Escrow Fund to the Stockholders’ Representative pursuant to the foregoing
sentence shall completely discharge Parent’s obligations with respect to such
Forfeited Payment, and in no event shall Parent have any responsibility or
liability whatsoever for causing or ensuring that all or any portion of such
Forfeited Payment is ultimately paid or distributed to Escrow Participants.
 
8

--------------------------------------------------------------------------------


 
(g)  Promptly following the Effective Time, Parent shall cause the Company to
make the payments required to be made to each Company employee who is party to a
Company Stay Bonus Agreement pursuant to, and in accordance with, the terms of
the Company Stay Bonus Agreements.
 
(h)  The Company shall deliver to Parent, on the Closing Date, a definitive
schedule (the “Closing Payment Schedule”) setting forth: (A) the total of all
Transaction Expenses paid and payable (including any Transaction Expenses that
will become payable by an Acquired Company after the Effective Time with respect
to services performed or actions taken prior to the Effective Time); (B) the
portion of the Company Retention Bonus Amount payable to each participant in the
Company Retention Bonus Plan in connection with the Closing and the maximum
amount payable to each participant in the Company Retention Bonus Plan following
the Closing; (C) the maximum amount payable to each participant in the Company
Special Retention Bonus Plan following the Closing; (D) the portion of the
Company Stay Bonus Amount payable to each Company employee who is a party to a
Company Stay Bonus Agreement; (E) the name and, to the extent available to the
Company, the address of each Person who is a stockholder of the Company
immediately prior to the Effective Time (after giving effect to any exercises of
Company Options prior to the Effective Time) (each, a “Stockholder”); (F) the
number of shares of Company Capital Stock of each class and series held by each
Stockholder immediately prior to the Effective Time; (G) the consideration
specified in Section 1.5(a)(ii)(A) or Section 1.5(a)(iii)(A), respectively, with
respect to the Capital Stock held by each Stockholder immediately prior to the
Effective Time; (H) the amount to be contributed to the Indemnity Escrow Fund
with respect to the shares of Company Capital Stock held by each Stockholder
pursuant to Section 1.5(c)(i); (I) the amount to be contributed to the Working
Capital Adjustment Escrow Fund with respect to the shares of Company Capital
Stock held by each Stockholder pursuant to Section 1.5(c)(ii); (J) the name and,
to the extent available to the Company, the address of each holder of, the
exercise price per share of, and the number of shares of Company Common Stock
subject to, each Company Option outstanding immediately prior to the Effective
Time (after giving effect to any exercises of Company Options prior to the
Effective Time) (each, an “Option Holder”); (K) the consideration specified in
Section 1.6(a)(i) with respect to the shares of Company Common Stock subject to
Company Options held by each Option Holder immediately prior to the Effective
Time; (L) the amount, if any, to be contributed to the Indemnity Escrow Fund
with respect to the shares of Company Common Stock subject to the Company
Options held by each Option Holder pursuant to Section 1.5(c)(i); (M) the
amount, if any, to be contributed to the Working Capital Adjustment Escrow Fund
with respect to the shares of Company Common Stock subject to the Company
Options held by each Option Holder pursuant to Section 1.5(c)(ii); and (N) the
aggregate amount of withholding and other Taxes to be deducted pursuant to
applicable Legal Requirements from any consideration payable to each Stockholder
or Option Holder in the Merger, each participant in the Company Retention Bonus
Plan in connection with the Closing, and each Company employee who is a party to
a Company Stay Bonus Agreement in connection with the Closing.
 
9

--------------------------------------------------------------------------------


 
1.6  Treatment of Company Options.
 
(a)  The board of directors of the Company shall take such actions as are
necessary or reasonably desirable to provide that each In-the-Money Company
Option outstanding and unexercised immediately prior to the Effective Time,
whether or not immediately exercisable, shall be cancelled, terminated and
extinguished as of the Effective Time and, subject to Section 1.10, upon the
cancellation thereof be converted into the right to receive, in respect of each
share of Company Common Stock then subject to such In-the-Money Company Option:
 
(i)  an amount in cash equal to the Common Residual Per Share Amount minus the
exercise price per share of Company Common Stock subject to such In-the-Money
Company Option; minus 
 
(ii)  the product of (1) the Common Per Share Percentage multiplied by (2) the
Working Capital Adjustment Escrow Contribution Amount; minus 
 
(iii)  the product of (1) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Common Stock multiplied by (2) the Indemnity
Escrow Contribution Amount; plus
 
(iv)  the product of (A) the Common Per Share Percentage multiplied by (B) the
aggregate amount of any cash required to be released from the Working Capital
Adjustment Escrow Fund to the Escrow Participants in accordance with Section 1.7
(as and when such cash is required to be released); plus
 
(v)  the product of (A) the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Common Stock multiplied by (B) the aggregate
amount of any cash required to be released from the Indemnity Escrow Fund to the
Escrow Participants in accordance with Section 9.7 (as and when such cash is
required to be released); plus
 
(vi)  the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any cash required to be released from the Stockholders’
Representative Expense Fund to the Escrow Participants in accordance with
Section 10.1(f) (as and when such cash is required to be released); plus
 
(vii)  the product of (A) the Common Per Share Percentage multiplied by (B) the
aggregate amount of any payment required to be made by Parent in accordance with
Section 1.7 (as and when such payment is required to be made); plus 
 
(viii)  the product of (A) the Common Per Share Percentage multiplied by (B) the
aggregate amount of any payment or other distribution required to be made by
Parent in accordance with Section 1.8 (as and when such payment or other
distribution is required to be made); and plus
 
10

--------------------------------------------------------------------------------


 
(ix)  the product of (1) the Common Per Share Percentage multiplied by (2) the
aggregate amount of any payment required to be made from the Company Retention
Bonus Escrow Fund to the Stockholders’ Representative for distribution to Escrow
Participants in accordance with Section 1.5(f) (as and when such payment or
other distribution is required to be made).
 
Each holder of an In-the-Money Company Option cancelled as provided in this
Section 1.6(a) shall cease to have any rights with respect thereto, except the
right to receive the consideration specified in this Section 1.6(a), without
interest, and such In-the-Money Company Option shall not be assumed by Parent. 
 
(b)  The board of directors of the Company shall take such actions as are
necessary or desirable to provide that each Company Option outstanding
immediately prior to the Effective Time that is not an In-the-Money Company
Option, whether or not immediately exercisable, shall be cancelled, terminated
and extinguished as of the Effective Time, and such Company Option shall not be
assumed by Parent and no further consideration shall be payable hereunder with
respect thereto. 
 
1.7  Working Capital Adjustment.
 
(a)  The Company shall provide Parent with a preliminary written and reasonably
detailed calculation of the estimated Closing Working Capital Amount (as defined
in Section 1.7(i)) (the “Estimated Closing Amount”), together with an estimated
unaudited balance sheet of the Company and its consolidated Subsidiaries as of
the Closing Date (the “Estimated Closing Date Balance Sheet”), not more than 10
nor fewer than three business days before the Closing Date, which Estimated
Closing Date Balance Sheet (i) shall be prepared in good faith by the Company
consistent with the provisions of Section 1.7(f) and (ii) shall be accompanied
by a written certification to Parent, executed (if both of such positions are
filled as of the Closing Date) by the CFO and the Controller of the Company, or
(if one of such positions is vacant as of the Closing Date) by the CFO or the
Controller of the Company and another senior executive officer of the Company,
certifying that the Estimated Closing Date Balance Sheet was so prepared.
Following the delivery of the Estimated Closing Date Balance Sheet to Parent,
the Company shall provide Parent, its accountants and their representatives, at
the reasonable request of Parent, with reasonable access during normal business
hours to the books, records and relevant work papers of the Company as may
reasonably be required for the review of the Estimated Closing Date Balance
Sheet and shall provide Parent, its accountants and their representatives with
access to the records and employees of the Company and its Subsidiaries (and
cause the employees of the Company and its Subsidiaries to cooperate with
Parent, its accountants and their representatives) to the extent reasonably
necessary for Parent to review and evaluate the data and assumptions used to
prepare the Estimated Closing Date Balance Sheet and to resolve disputes with
respect thereto.
 
(b)  If the Estimated Closing Amount is greater than the Upper Threshold, an
amount equal to the lesser of (x) the Gross Closing Surplus Amount (as defined
in Section 1.7(i)) or (y) the Surplus Cash Amount (as defined in Section
1.7(i)), shall be the “Closing Surplus Amount” for all purposes under this
Agreement, including calculating the Aggregate Closing Transaction Value and
determining whether the aggregate consideration payable in connection with the
Merger shall be subject to adjustment pursuant to Section 1.7(d).
 
11

--------------------------------------------------------------------------------


 
(c)  If the Estimated Closing Amount is less than the Lower Threshold, an amount
equal to the lesser of (x) $4,500,000, or (y) an amount equal to the excess of
(1) the Target Amount over (2) the Estimated Closing Amount, shall be the
“Closing Deficit Amount” for all purposes under this Agreement, including
calculating the Aggregate Closing Transaction Value and determining whether the
aggregate consideration payable in connection with the Merger shall be subject
to adjustment pursuant to Section 1.7(d).
 
(d)  Following the Closing, in addition to any adjustment to the aggregate
consideration payable in connection with the Merger pursuant to Section 1.8, the
aggregate consideration payable in connection with the Merger shall be subject
to adjustment as set forth below in this Section 1.7(d):
 
(i)  If the Final Closing Working Capital Amount (as defined in Section 1.7(i))
is greater than the Upper Threshold (as defined in Section 1.7(i)), and there
was neither a Closing Deficit Amount nor a Closing Surplus Amount, or there was
a Closing Surplus Amount equal to zero, then Parent shall become obligated to
pay to the Stockholders’ Representative an amount equal to the sum of (x) the
lesser of (A) $4,500,000 plus $50,000 per day for each day after March 31, 2007
through and including, the Closing Date, or (B) an amount equal to the excess of
(1) the Final Closing Working Capital Amount over (2) the Target Amount (the
lesser of such amounts in this clause (x), the “Post-Closing Positive Variance
Amount”) plus (y) the Deferred Closing Surplus Amount plus (z) interest on the
Deferred Closing Surplus Amount at a rate of six percent per annum from the
Closing Date to the date on which the Post-Closing Positive Variance Amount and
the Deferred Closing Surplus Amount are paid to the Stockholders’
Representative, for distribution to each Escrow Participant in the respective
amounts provided in Sections 1.5(a)(ii)(G), 1.5(a)(iii)(G) and 1.6(a)(vii) (as
the case may be).
 
(ii)  If the Final Closing Working Capital Amount is greater than the Upper
Threshold, and there was a Closing Deficit Amount, then Parent shall become
obligated to pay an amount equal to the sum of (x) the Post-Closing Positive
Variance Amount plus (y) the Closing Deficit Amount to the Stockholders’
Representative for distribution to each Escrow Participant in the respective
amounts provided in Sections 1.5(a)(ii)(G), 1.5(a)(iii)(G) and 1.6(a)(vii) (as
the case may be).
 
(iii)  If the Final Closing Working Capital Amount is greater than the Upper
Threshold, and there was a Closing Surplus Amount greater than zero, the
following shall occur:
 
(A)   if the Post-Closing Positive Variance Amount exceeds the Closing Surplus
Amount, then Parent shall become obligated to pay to the Stockholders’
Representative an amount equal to the sum of (x) the amount of such excess plus
(y) interest on the Deferred Closing Surplus Amount (if any) at a rate of six
percent per annum from the Closing Date to the date on which such difference is
paid to the Stockholders’ Representative, for distribution to each Escrow
Participant in the respective amounts provided in Sections 1.5(a)(ii)(G),
1.5(a)(iii)(G) and 1.6(a)(vii) (as the case may be);
 
12

--------------------------------------------------------------------------------


 
(B)   if the Closing Surplus Amount exceeds the Post-Closing Positive Variance
Amount, then Parent shall become entitled to recover an amount equal to the
amount of such excess (x) first from the Working Capital Adjustment Escrow Fund
(to the extent of the funds therein), and (y) second from the Indemnity Escrow
Fund (to the extent of the remaining funds therein); and
 
(C)   if the Closing Surplus Amount is equal to the Post-Closing Positive
Variance Amount, then there shall be no adjustment in either direction to the
aggregate consideration payable in connection with the Merger pursuant to this
Section 1.7.
 
(iv)  If the Final Closing Working Capital Amount is equal to or greater than
the Lower Threshold and is less than or equal to the Upper Threshold, then the
following shall occur:
 
(A)   if there was a Closing Deficit Amount, then Parent shall become obligated
to pay an amount equal to the Closing Deficit Amount to the Stockholders’
Representative for distribution to each Escrow Participant in the respective
amounts provided in Sections 1.5(a)(ii)(G), 1.5(a)(iii)(G) and 1.6(a)(vii) (as
the case may be);
 
(B)   if there was a Closing Surplus Amount greater than zero, then Parent shall
become entitled to recover an amount equal to the Closing Surplus Amount (x)
first from the Working Capital Adjustment Escrow Fund (to the extent of the
funds therein), and (y) second from the Indemnity Escrow Fund (to the extent of
the remaining funds therein; and
 
(C)   if there was neither a Closing Deficit Amount nor a Closing Surplus
Amount, or there was a Closing Surplus Amount equal to zero, then there shall be
no adjustment in either direction to the aggregate consideration payable in
connection with the Merger pursuant to this Section 1.7(d).
 
(v)  If the Final Closing Working Capital Amount is less than the Lower
Threshold, and there was neither a Closing Deficit Amount nor a Closing Surplus
Amount or there was a Closing Surplus Amount equal to zero, then Parent shall
become entitled to recover an amount equal to the lesser of (x) $4,500,000, or
(y) an amount equal to the excess of (1) the Target Amount over (2) the Final
Closing Working Capital Amount (the lesser of such amounts, the “Post-Closing
Negative Variance Amount”) (x) first from the Working Capital Adjustment Escrow
Fund (to the extent of the funds therein), and (y) second from the Indemnity
Escrow Fund (to the extent of the remaining funds therein).
 
(vi)  If the Final Closing Working Capital Amount is less than the Lower
Threshold, and there was a Closing Surplus Amount greater than zero, then Parent
shall become entitled to recover an amount equal to the sum of (x) the
Post-Closing Negative Variance Amount plus (y) the Closing Surplus Amount (x)
first from the Working Capital Adjustment Escrow Fund (to the extent of the
funds therein), and (y) second from the Indemnity Escrow Fund (to the extent of
the remaining funds therein).
 
(vii)  If the Final Closing Working Capital Amount is less than the Lower
Threshold, and there was a Closing Deficit Amount, the following shall occur:
 
13

--------------------------------------------------------------------------------


 
(A)   if the Closing Deficit Amount exceeds the Post-Closing Negative Variance
Amount, then Parent shall become obligated to pay an amount equal to the amount
of such excess to the Stockholders’ Representative for distribution to each
Escrow Participant in the respective amounts provided in Sections 1.5(a)(ii)(G),
1.5(a)(iii)(G) and 1.6(a)(vii) (as the case may be);
 
(B)   if the Post-Closing Negative Variance Amount exceeds the Closing Deficit
Amount, then Parent shall become entitled to recover an amount equal to the
amount of such excess (x) first from the Working Capital Adjustment Escrow Fund
(to the extent of the funds therein), and (y) second from the Indemnity Escrow
Fund (to the extent of the remaining funds therein); and
 
(C)   if the Closing Deficit Amount is equal to the Post-Closing Negative
Variance Amount, then there shall be no adjustment in either direction to the
aggregate consideration payable in connection with the Merger pursuant to this
Section 1.7(d).
 
If Parent is obligated to pay any amount to the Stockholders’ Representative
pursuant to any provision of this Section 1.7(d) (such amount, the “Post-Closing
Surplus Amount”), Parent shall, within five business days after the Final
Closing Date Balance Sheet (as defined in Section 1.7(h)) has been established
in accordance with the procedures set forth in Section 1.7(h), (1) pay the
Post-Closing Surplus Amount to the Stockholders’ Representative in immediately
available funds, and such payment, when made, shall be deemed to have been paid
in full satisfaction of the rights of such Escrow Participants under Sections
1.5(a)(ii)(G), 1.5(a)(iii)(G) and 1.6(a)(vii), and (2) execute written
instructions to the Escrow Agent, instructing the Escrow Agent to disburse all
of the funds in the Working Capital Adjustment Escrow Fund to the Escrow
Participants, with each Escrow Participant to receive the respective amounts set
forth in Sections 1.5(a)(ii)(D), 1.5(a)(iii)(D) and 1.6(a)(iv), with respect to
each share of Company Capital Stock and each share of Company Common Stock
subject to an In-the-Money Company Option held by such Escrow Participant
immediately prior to the Effective Time. If Parent is entitled to receive any
amount from the Working Capital Adjustment Escrow Fund or Indemnity Escrow Fund
pursuant to any provision of this Section 1.7(d) (such amount, the “Post-Closing
Deficit Amount”), Parent and the Stockholders’ Representative shall, within five
business days after the Final Closing Date Balance Sheet has been established in
accordance with the procedures set forth in Section 1.7(h), execute joint
written instructions to the Escrow Agent, instructing the Escrow Agent to
disburse the Post-Closing Deficit Amount from the Working Capital Adjustment
Escrow Fund and the Indemnity Escrow Fund (in the priority described above) to
Parent, and immediately thereafter to disburse any amount remaining in the
Working Capital Adjustment Escrow Fund to the Escrow Participants, with each
Escrow Participant to receive the respective amounts set forth in Sections
1.5(a)(ii)(D), 1.5(a)(iii)(D) and 1.6(a)(iv), with respect to each share of
Company Capital Stock and each share of Company Common Stock subject to an
In-the-Money Company Option held by such Escrow Participant immediately prior to
the Effective Time.
 
(e)  As soon as practicable (and in any event within 90 days) after the Closing
Date, Parent shall prepare and deliver to the Stockholders’ Representative an
unaudited balance sheet of the Company and its consolidated Subsidiaries as of
the Closing Date (the “Closing Date Balance Sheet”) in good faith and in
accordance with the provisions of Section 1.7(f). The Closing Date Balance Sheet
shall be accompanied by a reasonably detailed calculation of the Closing Working
Capital Amount, a written statement setting forth deviations between the Closing
Date Balance Sheet and the Estimated Closing Balance Sheet and a written
statement of any Post-Closing Surplus Amount or Post-Closing Deficit Amount as
determined by Parent resulting from the information set forth in the Closing
Date Balance Sheet (the “Parent Proposed Adjustment”). Promptly following the
delivery of the Closing Date Balance Sheet to the Stockholders’ Representative,
Parent shall provide the Stockholders’ Representative, its accountants and their
representatives, at the reasonable request of the Stockholders’ Representative,
with reasonable access during normal business hours to the books, records and
relevant work papers of the Surviving Corporation as may reasonably be required
for the review of the Closing Date Balance Sheet and shall provide the
Stockholders’ Representative, its accountants and their representatives with
access to the records and employees of the Surviving Corporation and its
Subsidiaries (and cause the employees of the Surviving Corporation and its
Subsidiaries to cooperate with the Stockholders’ Representative, its accountants
and their representatives) to the extent reasonably necessary for the
Stockholders’ Representative to review and evaluate the data and assumptions
used to prepare the Closing Date Balance Sheet and to resolve disputes with
respect thereto. All fees, costs and expenses of the Stockholders’
Representative relating to the review of the Closing Date Balance Sheet shall be
borne by the Escrow Participants and may be paid by the Stockholders’
Representative out of the Stockholders’ Representative Expense Fund to the
extent of the funds remaining therein, with the remainder borne by the Escrow
Participants and if paid by the Stockholders’ Representative, reimbursable to
the Stockholders’ Representative in accordance with Section 10.1. The
Stockholders’ Representative shall make available to Parent and its accountants,
at the request of Parent, any relevant work papers of the Stockholders’
Representative and its accountants generated in connection with the review of
the Closing Date Balance Sheet.
 
14

--------------------------------------------------------------------------------


 
(f)  The Closing Date Balance Sheet shall be prepared in accordance with GAAP
applied on a basis consistent with the basis on which the Unaudited Interim
Balance Sheet (as defined in Section 2.4(a)) was prepared, including the
policies, procedures and practices used in preparing the Unaudited Interim
Balance Sheet (to the extent in accordance with GAAP), except that:
 
(i)  Apportionment of Taxes. In order to apportion appropriately any Taxes
relating to any taxable year or period that includes an Interim Period (as
defined in Section 1.7(i)), the portion of any such Tax that is allocable to the
Interim Period shall be:
 
(A)  in the case of Taxes not described in subparagraph “(B)”, below, deemed
equal to the amount that would be payable if the taxable year or period ended on
the Closing Date (except that, solely for purposes of determining the marginal
tax rate applicable to income or receipts during such period in a jurisdiction
in which such tax rate depends upon the level of income or receipts, annualized
income or receipts may be taken into account, if appropriate, for an equitable
sharing of such Taxes); and
 
(B)  in the case of any property and ad valorem taxes deemed to be the amount of
such Taxes for the entire period (or, in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction the numerator of which is the number of calendar days
in the Interim Period and the denominator of which is the number of calendar
days in the entire relevant Tax period.
 
15

--------------------------------------------------------------------------------


 
(ii)  Changes in GAAP. For all purposes under this Section 1.7, “GAAP” shall
mean GAAP as in effect on the date of the Unaudited Interim Balance Sheet.
Notwithstanding (A) any changes in GAAP after the date thereof, (B) any change
by the Company in its application of GAAP between March 31, 2006 and the date of
this Agreement, or (C) any change by the Company in its application of GAAP
during the Pre-Closing Period (to the extent permitted by this Agreement), the
Closing Date Balance Sheet shall be prepared on a basis consistent with the
Unaudited Interim Balance Sheet. Without limiting the generality of the
foregoing, to the extent the Company’s reserve for uncollectible accounts or
unsaleable inventory are calculated based on a percentage of the aggregate
accounts or inventory of a specified age or type, the same percentage (or in the
case of inventory, the same methodology for determining the percentage) and type
as was used for the purposes of calculating the amount of such reserves on the
Unaudited Interim Balance Sheet shall be used to calculate the amount of such
reserves on the Closing Date Balance Sheet, notwithstanding any change in the
manner in which such reserves were calculated after the date of the Unaudited
Interim Balance Sheet.
 
(iii)  Gross Property, Plant and Equipment. Gross Property, Plant and Equipment
shall not be decreased or increased from the amount of Gross Property, Plant and
Equipment on the Unaudited Interim Balance Sheet as a result of any physical
audit performed by Parent or the Acquired Companies after the Closing or
otherwise, except as a result of any capital expenditures made by the Company
after March 31, 2006 (including any such decrease as a result of a determination
that property, plant or equipment reflected in the Company’s books and records
or financial statements and not currently used in the business as currently
conducted is no longer used by or in the possession of, the Company). In
addition, Gross Property, Plant and Equipment shall not be reduced as a result
of the disposal of obsolete equipment on or after April 1, 2006 in the ordinary
course of business.
 
(g)  If the Stockholders’ Representative has any objections to the Closing Date
Balance Sheet or the Parent Proposed Adjustment, it shall deliver a statement
describing its objections to Parent (the “Objection Notice”) within 45 days
after the Stockholders’ Representative’s receipt of the Closing Date Balance
Sheet and the Parent Proposed Adjustment. The Stockholders’ Representative shall
include in the Objection Notice a reasonably detailed calculation of the
Post-Closing Surplus Amount or Post-Closing Deficit Amount as determined by the
Stockholders’ Representative (the “Stockholders’ Representative Proposed
Adjustment”), accompanied by a reasonably detailed description of the bases for
any variances between the Parent Proposed Adjustment and the Stockholders’
Representative Proposed Adjustment (the “Description of Variances”). If the
Stockholders’ Representative fails to deliver an Objection Notice and a
Description of Variances within 45 days after the Stockholders’ Representative’s
receipt of the Closing Date Balance Sheet and the Parent Proposed Adjustment,
then the Stockholders’ Representative shall be deemed for all purposes to have
accepted and agreed to both the Closing Date Balance Sheet and the Parent
Proposed Adjustment. If the Stockholders’ Representative delivers the Objection
Notice and the Description of Variances to Parent within such 45-day period, and
Parent disagrees with the Stockholders’ Representative’s objection, then Parent
and the Stockholders’ Representative will, during the 30-day period following
the date of the Objection Notice (the “Resolution Period”), use reasonable
efforts to resolve any such objection themselves. 
 
16

--------------------------------------------------------------------------------


 
(h)  If at the conclusion of the Resolution Period, the parties have not reached
an agreement on the Stockholders’ Representative’s objections set forth in any
valid Objection Notice, then all amounts and issues remaining in dispute may, at
the election of either party, be submitted by the Stockholders’ Representative
or Parent to Deloitte & Touche or another mutually agreeable nationally
recognized firm of independent auditors that has not performed work for (other
than as a neutral auditor), and is otherwise independent of, each of Parent, the
Company, the Stockholders’ Representative and any Escrow Participant who owns
greater than a 10% interest in the Working Capital Adjustment Escrow Fund (the
“Neutral Auditor”). All fees and expenses relating to the work, if any, to be
performed by the Neutral Auditor shall be allocated to Parent, on the one hand,
and the Escrow Participants, on the other hand, with amounts owed by the Escrow
Participants to be withdrawn first from the Working Capital Adjustment Escrow
Fund and, to the extent the Working Capital Adjustment Escrow Fund is
insufficient to cover such expenses, then from the Indemnity Escrow Fund, in the
same proportion that the amount of disputed items so submitted to the Neutral
Auditor that is unsuccessfully disputed by each such party (as finally
determined by the Neutral Auditor) bears to the total amount of such remaining
disputed items so submitted. Except as provided in the preceding sentence, all
other costs and expenses incurred by the parties in connection with resolving
any dispute hereunder before the Neutral Auditor shall be borne by the party
incurring such cost and expense. The Neutral Auditor shall act as an arbitrator
to determine only those issues still in dispute at the time of the election by
either party to submit the objections to the Neutral Auditor, which shall be
limited to whether the Closing Date Balance Sheet was prepared in accordance
with the standards set forth in Section 1.7(f) and whether and to what extent
(if any) there should be an adjustment to the aggregate consideration payable in
connection with the Merger in accordance with Section 1.7(d). The Neutral
Auditor’s determination shall be made within 45 days after its engagement (which
engagement shall be made no later than five business days after the time of the
election by either Parent or the Stockholders’ Representative to submit the
objections to the Neutral Auditor), or as soon thereafter as possible, shall be
set forth in a written statement delivered to Parent and the Stockholders’
Representative and shall be final, binding, conclusive and non-appealable for
all purposes under this Agreement. The term “Final Closing Date Balance Sheet”
shall mean (A) if the Stockholders’ Representative fails to deliver an Objection
Notice and a Description of Variances within the 45-day period set forth in
Section 1.7(g), the Closing Date Balance Sheet as prepared by Parent, and (B) if
the Stockholders’ Representative delivers an Objection Notice within the 45-day
period set forth in Section 1.7(g), the definitive Closing Date Balance Sheet
agreed to by the Stockholders’ Representative and Parent in accordance with
Section 1.7(g) or the definitive Closing Date Balance Sheet resulting from the
determination made by the Neutral Auditor in accordance with this Section
1.7(h)) (which shall reflect those items theretofore agreed to by the
Stockholders’ Representative and Parent during the Resolution Period or
otherwise in accordance with Section 1.7(g)).
 
(i)  For purposes of this Agreement:
 
(i)  “Adjusted Cash Amount” shall mean the cash (excluding Long Term Restricted
Cash) and short-term investments of the Company and its consolidated
Subsidiaries as of the Closing Date, adjusted by adding thereto:
 
17

--------------------------------------------------------------------------------


 
(A)  the Company Retention Bonus Amount, to the extent that the payment thereof
or the obligation to make such payment had the effect of reducing Current
Assets;
 
(B)  the Company Stay Bonus Amount, to the extent that the payment thereof or
the obligation to make such payment had the effect of reducing Current Assets;
 
(C)  the Conexant Termination Payment Amount, to the extent that the payment
thereof or the obligation to make such payment had the effect of reducing
Current Assets; and
 
(D)  the aggregate amount of Transaction Expenses actually paid by the Company
and its consolidated Subsidiaries on or prior to the Closing Date, to the extent
that the payment thereof or the obligation to make such payment had the effect
of reducing Current Assets.
 
(ii)  “Closing Working Capital Amount” means: (A) the Current Assets; plus (B)
to the extent not otherwise included in Current Assets, Gross Property, Plant
and Equipment; less (C) Current Liabilities. In the event of any conflict
between what would have been included in the foregoing components of the Closing
Working Capital Amount or the Closing Date Balance Sheet under GAAP and the
definitions set forth in this Section 1.7(i), the definitions set forth in this
Section 1.7(i) shall control.
 
(iii)  “Current Assets” means the current assets of the Company and its
consolidated Subsidiaries (including cash (including Long Term Restricted Cash)
and short-term investments) as of the Closing Date; provided, however, that
notwithstanding anything herein to the contrary:
 
(A)  cash received by the Company and its consolidated Subsidiaries since March
31, 2006 in exchange for the issuance by any of the Acquired Companies of
credits for the future purchase of semiconductor wafers shall be deducted from
Current Assets, except for any such cash received in exchange for any such
credits that are used prior to the Closing Date;
 
(B)  cash or other proceeds received by the Company and its consolidated
Subsidiaries from the disposal of equipment in accordance with Section
1.7(f)(iii) shall be deducted from Current Assets;
 
(C)  cash funded by Parent to the Company in connection with the Closing in
respect of the Conexant Termination Payment Amount, the Company Retention Bonus
Amount, the Company Stay Bonus Amount, the Stockholders’ Representative Expense
Amount or any other matter shall be excluded from Current Assets;
 
(D)  the aggregate amount of Transaction Expenses actually paid by the Company
and its consolidated Subsidiaries on or prior to the Closing Date shall, to the
extent such payment had the effect of reducing Current Assets, be added back to
Current Assets; and
 
18

--------------------------------------------------------------------------------


 
(E)  Current Assets shall exclude any asset or receivable established in respect
of California sales or use taxes receivable by the Company following the Closing
Date in respect of transactions occurring after March 31, 2005 and on or prior
to the Closing Date.
 
(iv)  “Current Liabilities” means the current liabilities of the Company and its
consolidated Subsidiaries as of the Closing Date; provided, however, that
notwithstanding anything herein to the contrary:
 
(A)  Current Liabilities shall include the following amounts: (1) all unpaid
indebtedness of the Company and its consolidated Subsidiaries as of the Closing
Date for borrowed money regardless of when due (other than indebtedness incurred
by the Company or its consolidated Subsidiaries on the Closing Date in
connection with the Merger or the other Contemplated Transactions); (2) to the
extent the Transaction Expenses exceed the Transaction Expenses taken into
account in calculating the Aggregate Closing Transaction Value, the amount of
such excess Transaction Expenses; and (3) all unpaid employer Taxes attributable
to payment of employee performance bonuses included in the Closing Quarter Bonus
Accrual (as defined below) or other payments due as of the Closing;
 
(B)  Current Liabilities shall exclude: (1) all undrawn letters of credit, (2)
all credits issued for cash and outstanding as of the Closing for the future
purchase of semiconductor wafers granted by the Company; and (3) any liability
with respect to the Stock Appreciation Rights outstanding as of the date hereof;
 
(C)  the “common stock subject to repurchase” current liability accrual shall be
deducted from Current Liabilities;
 
(D)  the Licensing Fee accruals pursuant to the Standard Cell Library
Development & License Agreement between Synopsys, Inc. and Newport Fab LLC dated
May 31, 2006 and the DROM Library Development & License Agreement between
Synopsys, Inc. and Newport Fab LLC dated May 31, 2006 shall be deducted from
Current Liabilities;
 
(E)  no liability in respect of Transaction Expenses, the Company Retention
Bonus Amount, the Company Stay Bonus Amount and the Conexant Termination Payment
Amount, in each case to the extent taken into account in calculating the
Aggregate Closing Transaction Value shall be taken into account in calculating
Current Liabilities;
 
(F)  the amount of any accrual with respect to the IBM License Agreement (as
defined in Section 4.2(a)(vi)) shall be an amount equal to $1,500,000 multiplied
by a fraction the numerator of which is the number of days from and after
January 1, 2007 and through and including the Closing Date and the denominator
of which is 365;
 
(G)  Current Liabilities shall include an accrual (the “Closing Quarter Bonus
Accrual”) calculated by multiplying the aggregate amount of employee performance
bonuses that are ultimately payable pursuant to the Company’s performance bonus
plan (as in effect as of the date hereof) for the calendar quarter in which the
Closing Date occurs multiplied by a fraction, the numerator of which is the
total earnings before interest, taxes, depreciation and amortization (“EBITDA”)
of the Company and its consolidated Subsidiaries for the portion of such
calendar quarter prior to the Closing (but excluding the amount of any such
bonuses) and the denominator of which is the total EBITDA of the Company and its
consolidated Subsidiaries for such calendar quarter (but excluding the amount of
any such bonuses). Notwithstanding anything to the contrary in this Agreement
(including Section 1.7(a)), the Estimated Closing Date Balance Sheet shall
reflect the Company’s good faith estimate of the Closing Quarter Bonus Accrual,
calculated in accordance with the provisions of this clause (G); and
 
19

--------------------------------------------------------------------------------


 
(H)  Current Liabilities shall exclude any liability, accrual or reserve
established for the payment of California sales or use taxes that are payable by
the Company following the Closing Date in respect of transactions occurring
after March 31, 2005 and on or prior to the Closing Date.
 
(v)  “Deferred Closing Surplus Amount” shall mean an amount equal to the excess,
if any, of (x) the Gross Closing Surplus Amount over (y) the Surplus Cash
Amount. If the Gross Closing Surplus Amount is not greater than the Surplus Cash
Amount, the Deferred Closing Surplus Amount shall be zero. In addition,
notwithstanding the foregoing, if the Estimated Closing Amount is not greater
than the Upper Threshold, the Deferred Closing Surplus Amount shall also be
zero.
 
(vi)  “Final Closing Working Capital Amount” shall mean the Closing Working
Capital Amount calculated on the basis of the Final Closing Date Balance Sheet.
 
(vii)  “Gross Closing Surplus Amount” shall mean an amount equal to the lesser
of (x) $4,500,000 plus $50,000 per day for each day after March 31, 2007 through
and including, the Closing Date or (y) an amount equal to the excess, if any, of
(1) the Estimated Closing Amount over (2) the Target Amount. If the Estimated
Closing Amount is not greater than the Target Amount, the Gross Closing Surplus
Amount shall be zero.
 
(viii)  “Gross Property, Plant and Equipment” means the gross property, plant
and equipment of the Company and its consolidated Subsidiaries as of the Closing
Date.
 
(ix)  “Interim Period” means, in the case of a taxable year that begins before
the Closing Date and ends after the Closing Date, the period from the beginning
of such taxable year up to and including the Closing Date.
 
(x)  “Long Term Restricted Cash” means the long term restricted cash of the
Company and its consolidated Subsidiaries as of the Closing Date.
 
(xi)  “Lower Threshold” means $193,000,000.
 
(xii)  “Surplus Cash Amount” means an amount equal to the excess, if any, of (1)
the Adjusted Cash Amount over (2) $20,000,000. If the Adjusted Cash Amount does
not exceed $20,000,000, the Surplus Cash Amount shall be zero.
 
20

--------------------------------------------------------------------------------


 
(xiii)  “Target Amount” means $195,500,000.
 
(xiv)  “Upper Threshold” means $198,000,000.
 
1.8  Additional Purchase Price Adjustment.
 
(a)  The parties agree that following the Closing, in addition to any adjustment
to the aggregate consideration payable in connection with the Merger pursuant to
Section 1.7, the aggregate consideration payable in connection with the Merger
shall be subject to increase as follows: if: (A) one or more HHNEC Recognition
Events (as defined in Section 1.8(c)(vi)) occurs with respect to Parent, the
Surviving Corporation or any Affiliate of Parent or the Surviving Corporation
(collectively, the “HHNEC Entities”); and (B) the aggregate amount of the HHNEC
Proceeds (as defined in Section 1.8(c)(v)) recognized by the HHNEC Entities from
all such HHNEC Recognition Events exceeds $10,000,000, Parent shall become
obligated to pay (at the time or times set forth in Section 1.8(b)) cash in an
amount equal to 50% of the excess of (1) the HHNEC Proceeds over (2) $10,000,000
(any such payment that Parent becomes so obligated to make, an “HHNEC Payment”)
to the Stockholders’ Representative for distribution to the Escrow Participants
as provided in Sections 1.5(a)(ii)(J), 1.5(a)(iii)(J) and 1.6(a)(x) (as the case
may be). Notwithstanding the foregoing: (x) in the case of an HHNEC Recognition
Event described in Section 1.8(c)(vi)(A) or Section 1.8(c)(vi)(B) or, to the
extent Parent receives Freely-Tradable Securities (as defined in Section
1.8(c)(iii)) as a result thereof, Section 1.8(c)(vi)(C) or Section 1.8(c)(vi)(D)
below, Parent may (at its sole option) make any HHNEC Payment required to be
made hereunder as a result of such event by distributing Freely-Tradable
Securities to the Stockholder Representative for distribution to the Escrow
Participants, such Freely-Tradable Securities to be valued for such purpose
based on their Fair Market Value (as defined in Section 1.8(c)(ii) determined
(in accordance with Section 1.8(c)(ii)(B)) on the date that such Freely-Tradable
Securities are delivered to the Stockholders’ Representative for distribution to
the Escrow Participants; (y) in the case of an HHNEC Recognition Event described
in Section 1.8(c)(vi)(A) below, Parent may (at its sole option) make any HHNEC
Payment required to be made hereunder as a result of such event by distributing
the consideration received by the HHNEC Entity with a Fair Market Value equal to
the HHNEC Payments to be made in kind to the Stockholder Representative for
distribution to the Escrow Participants or, at the Stockholder Representative’s
election, sale thereof and distribution of the proceeds therefrom to the Escrow
Participants; and (z) in the case of an event described in Section 1.8(c)(vi)(A)
below, if the consideration described therein does not become Freely-Tradable
Securities within one year after the date of such event, Parent shall within 10
business days after the expiration of such one-year period make any HHNEC
Payment required to be made hereunder as a result of such event by distributing
the consideration received by the HHNEC Entity with a Fair Market Value equal to
the HHNEC Payment to be made in kind to the Stockholder Representative for
distribution to the Escrow Participants or, at the Stockholder Representative’s
election, sale thereof and distribution of the proceeds therefrom to the Escrow
Participants. Notwithstanding any of the foregoing, if the aggregate amount of
HHNEC Proceeds is less than or equal to $10,000,000, Parent shall have no
payment obligation pursuant to this Section 1.8. Any payment of HHNEC Payments
to the Stockholders’ Representative for distribution to the Escrow Participants
pursuant to this Section 1.8 will be deemed to have been paid in full
satisfaction of the rights of such Escrow Participants to receive such HHNEC
Payments under Sections 1.5(a)(ii)(H), 1.5(a)(iii)(H) and 1.6(a)(viii),
respectively.
 
21

--------------------------------------------------------------------------------


 
(b)  Parent shall become obligated to make any required HHNEC Payment arising
from an HHNEC Recognition Event to the Escrow Participants as follows:
 
(i)  if such HHNEC Recognition Event is the receipt of a cash distribution
(other than a liquidating distribution) by an HHNEC Entity from HHNEC, Parent
shall make any required HHNEC Payment arising from such HHNEC Recognition Event
on the earlier of (A) the next anniversary of the Closing Date that occurs more
than one month following such HHNEC Recognition Event, or (B) 10 business days
following the date on which the unpaid amount of HHNEC Payments that Parent is
obligated to pay with respect to all HHNEC Recognition Events described in this
clause “(i)” equals or exceeds $500,000; and
 
(ii)  except as provided in clause “(i)” above, Parent shall make any required
HHNEC Payment arising from such HHNEC Recognition Event within 10 business days
following the date of such HHNEC Recognition Event.
 
(c)  For purposes of this Agreement:
 
(i)  “Closing Price” means in the case of securities that are of a class that
are traded on a national securities exchange or quoted on a recognized
over-the-counter market on any date, the closing per share sale price (or, if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and average ask
prices) on such date as is reported in composite transactions for such national
securities exchange or reported for such over-the-counter market.
 
(ii)  “Fair Market Value” means:
 
(A)  with respect to notes or debt, the amount of such notes or debt at face
value;
 
(B)  with respect to securities that are of a class that are traded on a
national securities exchange or quoted on a recognized over-the-counter market,
or any security that is convertible by its terms into such securities, the Fair
Market Value shall be determined based on the average Closing Price of such
securities for the 20 consecutive Trading Days ending on the Trading Day
immediately preceding the date of such determination, subject to adjustment to
reflect any stock split, reverse stock split, stock dividend, recapitalization
or other similar transaction effected or declared, or with respect to which a
record date occurs, during such period; and
 
(C)   with respect to all other securities, property or assets, an amount that a
willing buyer would pay a willing seller for such securities (without regard to
any restrictions on transfer imposed thereon and without application of any
premium or discount as a result of control or lack thereof), property or assets,
as reasonably agreed upon by Parent and the Stockholders’ Representative or, if
no agreement can be reached, as determined by an independent appraiser.
 
(iii)  “Freely-Tradable Securities” means equity interests of HHNEC that are
listed for trading or quotation on any national stock market or quotation system
or any international stock market or quotation system and for which a reasonably
liquid market for trading exists and, upon acquisition by the Stockholders’
Representative, will not be, subject to (1) any contractual restrictions on
transfer or (2) restrictions on transfer imposed by applicable Legal
Requirements or stock exchange rule.
 
22

--------------------------------------------------------------------------------


 
(iv)  “HHNEC” means Shanghai Hua Hong NEC Electronics Co., Ltd.
 
(v)  “HHNEC Proceeds” means:
 
(A)  in the case of an HHNEC Recognition Event described in Section
1.8(c)(vi)(A) below, the product of the number of Freely-Tradable Securities
described therein and the initial public offering price of common stock of HHNEC
in the initial public offering described therein;
 
(B)  in the case of an HHNEC Recognition Event described in Section
1.8(c)(vi)(B) below, the Fair Market Value of the Freely-Tradable Securities
described therein on the date that such shares become Freely-Tradable
Securities;
 
(C)  in the case of an HHNEC Recognition Event described in Section
1.8(c)(vi)(C) or Section 1.8(c)(vi)(D) below, the Fair Market Value of proceeds
described therein; and
 
(D)  in the case of an HHNEC Recognition Event described in Section
1.8(c)(vi)(C) below, (x) if the HHNEC Recognition Event is the event described
in Section 1.8(c)(vi)(C)(1), the Fair Market Value of the Freely-Tradable
Securities described therein and (y) if the HHNEC Recognition Event is the event
described in Section 1.8(c)(vi)(C)(2), the Fair Market Value of the
consideration described therein.
 
(vi)  “HHNEC Recognition Event” means any of the following:
 
(A)  in the case of an initial public offering by HHNEC that closes during the
three-year period following the Closing Date and in which some or all of the
shares of common stock of HHNEC held by HHNEC Entities are Freely-Tradable
Securities immediately following such closing, the closing of such initial
public offering, but only with respect to such Freely-Tradable Securities
(provided that solely for purposes of determining whether an HHNEC Recognition
Event has occurred pursuant to this subsection (A), to the extent that shares of
common stock of HHNEC held by an HHNEC Entity that are not otherwise
Freely-Tradable Securities would have been Freely-Tradable Securities following
the closing of an initial public offering by HHNEC that closes during the
three-year period following the Closing Date, but for the fact that such HHNEC
Entity has agreed to restrictions on transfer that are broader in scope than
restrictions on transfer agreed to by a majority in interest of the other major
equity holders of HHNEC, such shares shall be deemed to be Freely-Tradable
Securities); 
 
(B)  in the case of an initial public offering by HHNEC that closes during the
three-year period following the Closing Date and in which some or all of the
shares of common stock of HHNEC held by HHNEC Entities are not Freely-Tradable
Securities immediately following such closing, the date following such closing
when any of such shares first become Freely-Tradable Securities (even if such
date is after the expiration of the three-year period following the Closing
Date), but only with respect to the shares that become Freely-Tradable
Securities on such date (provided that solely for purposes of determining
whether an HHNEC Recognition Event has occurred pursuant to this subsection (B),
to the extent that shares of common stock of HHNEC held by an HHNEC Entity that
are not otherwise Freely-Tradable Securities would have been Freely-Tradable
Securities following the closing of an initial public offering by HHNEC that
closes during the three-year period following the Closing Date, but for the fact
that such HHNEC Entity has agreed to restrictions on transfer that are broader
in scope than restrictions on transfer agreed to by a majority in interest of
the other major equity holders of HHNEC, such shares shall be deemed to be
Freely-Tradable Securities); 
 
23

--------------------------------------------------------------------------------


 
(C)  the receipt of proceeds in the form of cash or Freely-Tradable Securities
by an HHNEC Entity from a sale or other disposition by such HHNEC Entity of
equity securities of HHNEC, whether by way of direct sale of such securities, a
merger involving HHNEC or otherwise that closes during the three-year period
following the Closing Date; 
 
(D)  the receipt of cash or Freely-Tradable Securities by an HHNEC Entity that
holds equity securities of HHNEC as a dividend or distribution to such HHNEC
Entity from HHNEC in respect of such HHNEC Entity’s ownership interest in HHNEC,
but only where the record date for such dividend or distribution occurred during
the three-year period following the Closing Date; and
 
(E)  in the case of either (x) the sale or other disposition by an HHNEC Entity
of equity securities of HHNEC for consideration other than cash or
Freely-Tradable Securities, whether by way of direct sale of such securities, a
merger involving HHNEC or otherwise, or (y) the receipt of consideration other
than cash or Freely-Tradable Securities as a dividend or distribution to such
HHNEC Entity from HHNEC in respect of such HHNEC Entity’s ownership interest in
HHNEC, but only where the record date for such dividend or distribution occurred
during the three-year period following the Closing Date, the earlier of (1) the
date (if any) on which such consideration becomes Freely-Tradable Securities, or
(2) the date one year from the date of such event.
 
(vii)  “Market Disruption Event” means the occurrence or existence for more than
one two-hour period in the aggregate on any scheduled Trading Day of any
suspension or limitation imposed on trading of a security or in any options,
contracts or future contracts relating to the such security, and such suspension
or limitation occurs or exists at any time before three hours prior to the
scheduled closing time for regular trading on such day.
 
(viii)  “Trading Day” means any day on which (i) there is no Market Disruption
Event and (ii) national securities exchange or over-the-counter market on which
the a security is listed, admitted for trading or quoted, is open for trading. A
“Trading Day” only includes those days that have a scheduled closing time of the
then standard closing time for regular trading on the relevant trading system.
 
1.9  Closing of the Company’s Transfer Books. At the Effective Time, holders of
certificates representing shares of Company Capital Stock that were outstanding
immediately prior to the Effective Time shall cease to have any rights as
stockholders of the Company, and the stock transfer books of the Company shall
be closed with respect to all shares of such Company Capital Stock outstanding
immediately prior to the Effective Time. No further transfer of any such
outstanding shares of Company Capital Stock shall be made on such stock transfer
books after the Effective Time. If, after the Effective Time, a valid
certificate previously representing any shares of Company Capital Stock (a
“Company Stock Certificate”) is presented to the Payment Agent (as defined in
Section 1.10), the Surviving Corporation or Parent, such Company Stock
Certificate shall be canceled and shall be exchanged as provided in Section
1.10.
 
24

--------------------------------------------------------------------------------


 
1.10  Exchange of Certificates.
 
(a)  On or prior to the Closing Date, Parent shall select a reputable bank or
trust company to act as payment agent in the Merger (the “Payment Agent”).
Immediately after the Closing but prior to the Effective Time, Parent shall
deposit with the Payment Agent cash sufficient to pay the cash consideration
payable to Escrow Participants and former holders of In-the-Money Company
Options pursuant to Sections 1.5(a)(ii)(A), 1.5(a)(iii)(A) and 1.6(a)(i),
respectively (less the sum of the Working Capital Adjustment Escrow Contribution
Amount and the Indemnity Escrow Contribution Amount). The cash amount so
deposited with the Payment Agent is referred to as the “Payment Fund.” The
Payment Agent will invest the funds included in the Payment Fund in the manner
directed by Parent. Any interest or other income resulting from the investment
of such funds shall be the property of, and will be paid promptly to, Parent.
 
(b)  Upon deposit by Parent (i) with the Payment Agent of the amounts to be
deposited into the Payment Fund pursuant to Section 1.10(a), (ii) with the
Escrow Agent of the Indemnity Escrow Contribution Amount, (iii) with the Escrow
Agent of the Working Capital Adjustment Escrow Contribution Amount and (iv) with
the Stockholders’ Representative of the Stockholders’ Representative Expense
Amount, Parent shall be deemed to have satisfied its obligations to make
payments in respect of the Merger, other than (A) the obligation of Parent to
make payments required by Sections 1.7 and 1.8 and (B) the obligation, if any,
of Parent to make payments in respect of Dissenting Shares pursuant to Section
1.11 following the Effective Time.
 
(c)  With respect to the Key Stockholders, within three business days prior to
the Effective Time, and with respect to all other Stockholders, promptly after
the Effective Time, Parent will deliver or cause the Payment Agent to deliver to
the holders of Company Stock Certificates: (i) a letter of transmittal (a
“Letter of Transmittal”) containing such provisions as Parent and the Payment
Agent may reasonably specify (including a provision confirming that delivery of
Company Stock Certificates shall be effected, and risk of loss and title to
Company Stock Certificates shall pass, only upon delivery of such Company Stock
Certificates to the Payment Agent and a provision providing for the consent of
the holder of such Company Stock Certificate to the appointment of the
Stockholders’ Representative as provided for in this Agreement; (ii) an IRS Form
W-9 or Form W-8BEN; and (iii) instructions for use in effecting the surrender of
Company Stock Certificates.
 
(d)  As promptly as practicable following surrender of a Company Stock
Certificate to the Payment Agent for exchange, together with a duly executed
Letter of Transmittal and such other documents as may be reasonably required by
Parent or the Payment Agent, the holder of such Company Stock Certificate shall
be entitled to receive in exchange therefor the consideration that such holder
has the right to receive pursuant to and subject to the provisions of this
Section 1.5(a)(ii) or Section 1.5(a)(iii), as applicable, and the Company Stock
Certificate so surrendered shall be canceled. To the extent the Payment Agent
receives such documents executed by any such holder, together with the Company
Stock Certificates held by such holder, Parent shall cause the Payment Agent to
deliver the consideration that such holder has the right to receive pursuant to
the provisions of Section 1.5(a)(ii) or Section 1.5(a)(iii), as applicable, on
the day that includes the Effective Time or as soon as practicable thereafter,
by wire transfer of cash in immediately available funds, to a bank account
designated by such holder in such Letter of Transmittal. If any consideration is
to be paid to a Person other than the Person in whose name the Company Stock
Certificate surrendered is registered, it shall be a condition of such payment
that the Company Stock Certificate so surrendered shall be properly endorsed
(with such signature guarantees as may be required by the letter of transmittal)
or otherwise in proper form for transfer, and that the Person requesting payment
shall: (A) pay to the Payment Agent any transfer or other Taxes required by
reason of such payment to a Person other than the registered holder of the
Company Stock Certificate surrendered; or (B) establish to the satisfaction of
Parent that such Tax has been paid or is not required to be paid. Until
surrendered as contemplated by this Section 1.10, each Company Stock Certificate
shall be deemed, from and after the Effective Time, to represent only the right
to receive the consideration that the holder thereof has the right to receive
pursuant to the provisions of this Section 1 upon such surrender. If any Company
Stock Certificate shall have been lost, stolen or destroyed, Parent may, in its
discretion and as a condition precedent to the payment of any consideration with
respect to the shares of Company Capital Stock previously represented by such
Company Stock Certificate, require the owner of such lost, stolen or destroyed
Company Stock Certificate to provide an appropriate affidavit and to deliver a
bond (in such sum as Parent or the Payment Agent may reasonably direct) as
indemnity against any claim that may be made against the Payment Agent, Parent,
the Surviving Corporation or any affiliated party with respect to such Company
Stock Certificate. No interest will be paid or will accrue on any consideration
payable upon the surrender of any Company Stock Certificate.
 
25

--------------------------------------------------------------------------------


 
(e)  Promptly after the Effective Time, Parent shall cause the Payment Agent to
mail to each holder of an In-the-Money Company Option that is outstanding and
unexercised immediately prior to the Effective Time: (i) a Letter of
Transmittal, including a provision providing for the consent of the holder of
such In-the-Money Company Option to the appointment of the Stockholders’
Representative as provided for in this Agreement; (ii) an IRS Form W-9 or Form
W-8BEN; and (iii) instructions for use in effecting the surrender of such
In-the-Money Company Option in exchange for the consideration payable with
respect to such In-the-Money Company Option set forth in Section 1.6. Upon
surrender of an In-the-Money Company Option for cancellation to the Payment
Agent, together with a duly executed Letter of Transmittal and such other
documents as Parent or the Payment Agent may reasonably request, the holder of
such In-the-Money Company Option shall be entitled to receive in exchange
therefore the consideration payable with respect to such In-the-Money Company
Option pursuant to and subject to Section 1.6, and such In-the-Money Company
Option so surrendered shall forthwith be cancelled. No interest will be paid or
will accrue on the consideration payable upon the surrender of any In-the-Money
Company Option.
 
(f)  The aggregate amount of cash that each Person is entitled to receive
pursuant to this Section 1 for the shares of Company Capital Stock and shares of
In-the-Money Company Common Stock subject to In-the-Money Company Options held
by such Person shall be rounded to the nearest cent.
 
26

--------------------------------------------------------------------------------


 
(g)  Parent and the Surviving Corporation shall be entitled to deduct and
withhold from any consideration payable pursuant to this Agreement to any holder
or former holder of Company Capital Stock or In-the-Money Company Options such
amounts as are required to be deducted or withheld therefrom under the Code or
under any other Legal Requirement. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the Person to whom such amounts would otherwise have been
paid.
 
(h)  Any portion of the Payment Fund that remains undistributed to former
holders of Company Capital Stock or In-the-Money Company Options as of the date
180 days after the Closing Date shall be delivered to Parent upon demand, and
any holders of Company Stock Certificates or In-the-Money Company Options who
have not theretofore surrendered their Company Stock Certificates or
In-the-Money Company Options in accordance with this Section 1.10 shall
thereafter look only to Parent for satisfaction of their claims for their
portion of the Payment Fund, without any interest thereon.
 
(i)  Notwithstanding anything in this Agreement to the contrary, neither Parent
nor the Surviving Corporation shall have any liability to any holder or former
holder of Company Capital Stock or In-the-Money Company Options or any other
Person for any consideration delivered to any public official in good faith
pursuant to any applicable abandoned property law, escheat law or similar Legal
Requirement. Any amounts remaining unclaimed by former holders of Company
Capital Stock or In-the-Money Company Options three years after the Effective
Time (or such earlier date immediately prior to such time as such amounts would
otherwise escheat to or become property of any Governmental Body) shall, to the
extent permitted by applicable Legal Requirements, become the property of Parent
free and clear of any Encumbrance.
 
1.11  Dissenting Shares.
 
(a)  Notwithstanding anything to the contrary contained in this Agreement,
shares of Company Capital Stock held by a holder who has not voted in favor of
or consented to the Merger and complies with Section 262 and all other
provisions of the DGCL concerning the right of holders of shares of stock to
require appraisal of their shares (“Dissenting Shares”) shall not be converted
into or represent the right to receive any consideration in accordance with
Section 1.5, but shall be entitled only to such rights as are granted by the
DGCL to a holder of Dissenting Shares.
 
(b)  If any Dissenting Shares shall lose their status as such (through failure
to perfect or otherwise), then, as of the later of the Effective Time or the
date of loss of such status, such shares of Company Capital Stock shall
automatically be converted into and shall represent only the right to receive
the consideration that the holder of such shares would have been entitled to
receive pursuant to Section 1.5(a)(ii) or Section 1.5(a)(iii), as applicable (at
the time or times that such consideration is required to be paid hereunder), in
exchange for such shares in accordance with Section 1.5(a)(ii) or Section
1.5(a)(iii), as applicable, without interest thereon, upon surrender of the
Company Stock Certificate representing such shares.
 
27

--------------------------------------------------------------------------------


 
(c)  The Company shall give Parent: (i) prompt notice of any written demand for
appraisal received by the Company prior to the Effective Time pursuant to the
DGCL, any withdrawal of any such demand and any other demand, notice or
instrument delivered to the Company prior to the Effective Time pursuant to the
DGCL; and (ii) the opportunity to participate in all negotiations and
proceedings with respect to any such demand, notice or instrument.
 
1.12  Further Action. If, at any time after the Effective Time, any further
action is reasonably determined by Parent to be necessary or desirable to carry
out the purposes of this Agreement or to vest the Surviving Corporation or
Parent with full right, title and possession of and to all rights and property
of Merger Sub and the Company, the officers and directors of the Surviving
Corporation and Parent shall be fully authorized (in the name of Merger Sub, in
the name of the Company and otherwise) to take such action.
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants, to and for the benefit of the Indemnitees,
that each statement set forth in each of the Sections (2.1 through 2.25)
included in this Section 2 (each such statement being a “representation and
warranty” of the Company) is accurate and complete, except as provided in the
part of the Disclosure Schedule corresponding to the particular Section in this
Section 2 in which such representation and warranty appears (provided that a
listing in one part of the Disclosure Schedule shall be deemed to be a listing
under another part of the Disclosure Schedule to the extent it is reasonably
apparent from a reading of such disclosure item that it would also qualify or
apply to such other part).
 
2.1  Subsidiaries; Due Organization; Etc.
 
(a)  The Company has no Subsidiaries, except for the Entities identified in Part
2.1(a)(i) of the Disclosure Schedule; and neither the Company nor any of the
Subsidiaries identified in Part 2.1(a)(i) of the Disclosure Schedule owns,
beneficially or otherwise, any capital stock or other securities of, or any
direct or indirect equity interest of any nature in, any other Entity, other
than the Entities identified in Part 2.1(a)(ii) of the Disclosure Schedule. None
of the Acquired Companies has agreed or is obligated to make, or is a party to
any Contract under which it may become obligated to make, any future investment
in or capital contribution to any other Entity. Except as set forth in Part
2.1(a)(iii) of the Disclosure Schedule, none of the Acquired Companies has, at
any time, been a general partner of, or has been responsible or liable for any
of the debts or other obligations of, any Entity other than another Acquired
Company.
 
(b)  Each of the Acquired Companies is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
(with respect to jurisdictions that recognize such concept) under the laws of
the jurisdiction of its organization (which jurisdiction is set forth in Part
2.1(b) of the Disclosure Schedule). Each of the Acquired Companies has all
necessary power and authority: (i) to conduct its business in the manner in
which its business is currently being conducted; (ii) to own and use its assets
in the manner in which its assets are currently owned and used; and (iii) to
perform its obligations under all Acquired Company Contracts.
 
28

--------------------------------------------------------------------------------


 
(c)  None of the Acquired Companies is required to be qualified, authorized,
registered or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions identified in Part 2.1(c) of the
Disclosure Schedule, except for those U.S. jurisdictions where the failure to be
so qualified, authorized, registered or licensed, individually or in the
aggregate, would not have a Material Adverse Effect. Each Acquired Company is in
good standing as foreign corporations or limited liability companies, as
applicable, in each of the jurisdictions identified with respect to such
Acquired Company in Part 2.1(c) of the Disclosure Schedule.
 
(d)  Except as set forth in Part 2.1(d) of the Disclosure Schedule, none of the
Acquired Companies has conducted any business under or otherwise used, for any
purpose or in any jurisdiction, any fictitious name, assumed name, trade name or
other name, other than the name “Jazz Semiconductor” and the names set forth in
Part 2.1(a)(i) of the Disclosure Schedule.
 
2.2  Organizational Documents; Records. The Company has delivered or made
available to Parent or its Representatives accurate and complete copies of: (a)
the certificate of incorporation and bylaws or certificate of formation and
limited liability company operating agreement, as applicable, and other charter
and organizational documents of each Acquired Company, including all amendments
thereto (with respect to each Acquired Company, such Acquired Company’s
“Organizational Documents”); (b) the stock or other equity records of each
Acquired Company; and (c) except as set forth in Part 2.2 of the Disclosure
Schedule, the minutes and other records of the meetings at which formal actions
were taken or any actions taken by written consent without a meeting of the
stockholders or members, as applicable, of each Acquired Company, the board of
directors or similar governing body of each Acquired Company and all committees
of the board of directors or similar governing body of each Acquired Company, it
being understood and agreed that such minutes and other records may not include
all matters discussed at such meeting or relate to all meetings at which no
formal action was taken. Except as set forth in Part 2.2 of the Disclosure
Schedule, the stock or other equity records of the Acquired Companies are
accurate, up-to-date and complete in all material respects.
 
2.3  Capitalization, Etc.
 
(a)  The authorized capital stock of the Company consists of: (i) 55,000,000
shares of Class A Common Stock, of which no shares have been issued and are
outstanding as of the date of this Agreement; (ii) 200,000,000 shares of Class B
Common Stock, of which 12,357,574 shares have been issued and are outstanding as
of the date of this Agreement; and (iii) 200,000,000 shares of Company Preferred
Stock, of which 55,000,000 are designated as Series A Preferred Stock, all of
which have been issued and are outstanding as of the date of this Agreement, and
58,071,888 are designated as Series B Preferred Stock, of which 57,981,888
shares have been issued and are outstanding as of the date of this Agreement.
Part 2.3(a)(i) of the Disclosure Schedule identifies, as of the date of this
Agreement, each Stockholder and the number of shares of each class of Company
Capital Stock held by such Stockholder. All of the outstanding shares of Company
Capital Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in Part 2.3(a)(ii) of the Disclosure
Schedule: (i) none of the outstanding shares of Company Capital Stock is
entitled or subject to any preemptive right or right of participation; (ii) none
of the outstanding shares of Company Capital Stock is subject to any right of
first refusal or similar right in favor of the Company; and (iii) there is no
Acquired Company Contract relating to the voting or registration of, or
restricting any Person from purchasing, selling, pledging or otherwise disposing
of (or granting any option or similar right with respect to), any shares of
Company Capital Stock. Part 2.3(a)(iii) of the Disclosure Schedule provides an
accurate and complete description of the terms of each repurchase option which
is held by the Company and to which any of the outstanding shares of Company
Capital Stock outstanding as of the date of this Agreement is subject.
 
29

--------------------------------------------------------------------------------


 
(b)  As of the date of this Agreement, the Company has reserved 17,647,000
shares of Company Common Stock for issuance under the Company Option Plan, of
which 10,618,663 shares of Company Common Stock are subject to issuance pursuant
to outstanding Company Options, 4,544,046 shares of the Company Common Stock
have been issued and not repurchased by the Company pursuant to Company Options,
and 2,554,291 shares of Company Common Stock are available for future issuance.
Part 2.3(b)(i) of the Disclosure Schedule accurately sets forth with respect to
each Company Option outstanding as of the date of this Agreement: (i) the name
of the holder, (ii) the exercise price per share of Company Common Stock
purchasable under such Company Option, and (iii) the total number of Company
Common Shares subject to such Company Option. Except as set forth in Part
2.3(b)(ii) of the Disclosure Schedule, no Company Option is held by a Person
residing or domiciled outside of the United States. All outstanding Company
Options were granted pursuant to the terms of the Company Option Plan.
 
(c)  As of the date of this Agreement, 2,036,846 Stock Appreciation Rights are
outstanding, all of which are vested. Part 2.3(c)(i) of the Disclosure Schedule
accurately sets forth with respect to each Stock Appreciation Right outstanding
as of the date of this Agreement: (i) the name of the holder, (ii) the reference
price, (iii) the expiration date and (iv) the security and number of shares
underlying such Stock Appreciation Right. Except as set forth in Part 2.3(c)(ii)
of the Disclosure Schedule, no Stock Appreciation Right is held by a Person
residing or domiciled outside of the United States. All outstanding Stock
Appreciation Rights were granted pursuant to the terms of the Company Stock
Appreciation Rights Plan.
 
(d)  Except as set forth in Parts 2.3(b) and (c) of the Disclosure Schedule,
there is no: (i) outstanding subscription, option, call, warrant or stock
appreciation right or other right (whether or not currently exercisable) to
acquire any shares of the capital stock or other securities of any of the
Acquired Companies; (ii) outstanding security, instrument or obligation that is
or may become convertible into or exchangeable for any shares of the capital
stock or other securities of any of the Acquired Companies; (iii) Contract under
which any of the Acquired Companies is or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities; or (iv)
to the Knowledge of the Company, condition or circumstance that may give rise to
or provide a basis for the assertion of a claim by any Person to the effect that
such Person is entitled to acquire or receive any Company Capital Stock or other
securities of the Company.
 
30

--------------------------------------------------------------------------------


 
(e)  All outstanding membership interests, shares of capital stock, options,
warrants, stock appreciation rights and other securities or equity interests of
the Acquired Companies have been issued and granted in compliance in all
material respects with all applicable securities laws and other applicable Legal
Requirements.
 
(f)  All of the outstanding membership interests or other equity interests of
each of the Company’s Subsidiaries: (i) have been duly authorized and validly
issued, (ii) are nonassessable and free of preemptive rights, with no obligation
to contribute additional capital, and (iii) except as set forth in Part 2.3(f)
of the Disclosure Schedule, are owned beneficially and of record by the Company,
free and clear of any Encumbrances (other than Permitted Encumbrances).
 
(g)  Except as set forth in Part 2.3(g) of the Disclosure Schedule, none of the
Acquired Companies has ever repurchased, redeemed or otherwise reacquired any
shares of Company Capital Stock or other securities of any Acquired Company,
other than (i) the forfeiture of Company Options by Acquired Company Employees
in connection with the termination of an Acquired Company Employee’s employment
with an Acquired Company or (ii) the repurchase of unvested Company Common Stock
issued pursuant to early exercise of a Company Option in connection with the
termination of an Acquired Company Employee’s employment with an Acquired
Company. All securities so reacquired by the Company or any other Acquired
Company were reacquired in compliance with (i) all applicable Legal
Requirements, and (ii) all requirements set forth in applicable restricted stock
purchase agreements and other applicable Contracts.
 
(h)  Notwithstanding anything to the contrary set forth in this Section 2.3,
Parent acknowledges and agrees that no inaccuracy in any of the statements set
forth in this Section 2.3 shall constitute an inaccuracy or breach of the
representations or warranties set forth in this Section 2.3 as of the date of
this Agreement to the extent that such inaccuracy arises solely out of the
exercise of a Company Stock Option or Stock Appreciation Right or the conversion
of Company Preferred Stock into Company Common Stock during the five-day period
ending on the date of this Agreement.
 
2.4  Financial Statements; Financial Controls.
 
(a)  The Company has delivered to Parent or its Representatives the following
financial statements and notes (collectively, the “Company Financial
Statements”): (i) the audited consolidated balance sheets of the Company and its
consolidated Subsidiaries as of December 26, 2003, December 31, 2004 and
December 30, 2005, and the related audited consolidated statements of income,
statements of stockholders’ equity and statements of cash flows of the Company
and its consolidated Subsidiaries for the years then ended, together with the
notes thereto and the reports and opinions of Ernst & Young LLP relating
thereto; and (ii) the unaudited consolidated balance sheet of the Company and
its consolidated Subsidiaries as of March 31, 2006 (the “Unaudited Interim
Balance Sheet”), and the related unaudited consolidated statement of income,
statement of stockholders’ equity and statement of cash flows of the Company and
its consolidated Subsidiaries for the three months then ended, together with the
notes thereto.
 
31

--------------------------------------------------------------------------------


 
(b)  The Company Financial Statements present fairly in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
the respective dates thereof and the results of operations and cash flows of the
Company and its consolidated Subsidiaries for the periods covered thereby. The
Company Financial Statements have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as otherwise stated
in the applicable footnotes or report of Ernst & Young and except that the
financial statements referred to in Section 2.4(a)(ii) are subject to normal and
recurring year-end audit adjustments, which will not individually or in the
aggregate, be material in magnitude and such financial statements will lack
footnotes and other presentation items).
 
(c)  The financial statements to be delivered pursuant to Section 4.1(c)(ii) and
that are included in the definitive Proxy Statement or any preliminary draft
thereof that is filed with the SEC will present fairly in all material respects
the financial position of the Company and its consolidated Subsidiaries as of
the respective dates thereof and the results of operations and cash flows of the
Company and its consolidated Subsidiaries for the periods covered thereby, and
will be prepared in accordance with GAAP consistently applied throughout the
periods covered (except that, in the case of unaudited financial statements,
such financial statements are subject to normal and recurring year-end audit
adjustments, which will not individually or in the aggregate, be material in
magnitude and, in the case of unaudited financial statements, such financial
statements will lack footnotes and other presentation items).
 
(d)  None of the Acquired Companies has ever effected or maintained any
“off-balance sheet arrangement” (as defined in Item 303(c) of Regulation S-K of
the SEC).
 
(e)  Each of the Acquired Companies maintains adequate internal accounting
controls that are reasonably designed to ensure that: (i) transactions are
executed with management's general or specific authorization; (ii) transactions
are recorded as necessary to permit preparation of the consolidated financial
statements of the Company and its consolidated Subsidiaries and to maintain
accountability for the assets of the Acquired Companies; (iii) access to the
assets of the Acquired Companies is permitted only in accordance with
management's general or specific authorization; and (iv) accounts, notes and
other receivables are recorded accurately and appropriate action is taken with
respect to any differences.
 
2.5  Absence of Changes. Except as set forth in Part 2.5 of the Disclosure
Schedule, from March 31, 2006 to the date of this Agreement:
 
(a)  there has not been any Material Adverse Effect;
 
(b)  there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the fixed assets of any of the
Acquired Companies (whether or not covered by insurance);
 
(c)  the Company has not declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any shares of Company Capital Stock,
and has not repurchased, redeemed or otherwise reacquired any shares of Company
Capital Stock or other securities, except upon the exercise of a repurchase
right in favor of the Company arising under a Company Stock Option that was
previously exercised;
 
32

--------------------------------------------------------------------------------


 
(d)  there has been no amendment to any of the Acquired Companies’
Organizational Documents, and no Acquired Company has effected or been a party
to (other than as a stockholder) any recapitalization, reclassification of
shares, stock split, reverse stock split or similar transaction;
 
(e)  none of the Acquired Companies has acquired any equity interest or voting
interest in any Entity (other than a Subsidiary disclosed in Part 2.1(a)(1) of
the Disclosure Schedule);
 
(f)  none of the Acquired Companies has made any capital expenditure which, when
added to all other capital expenditures made on behalf of the Acquired Companies
since April 1, 2006, exceeds an aggregate of $6.7 million through June 30, 2006,
and $26.8 million through September 29, 2006;
 
(g)  none of the Acquired Companies has (i) acquired any asset for a purchase
price exceeding $250,000 or assets for an aggregate purchase price exceeding
$1,000,000 (other than the acquisition of raw materials or supplies in the
ordinary course of business consistent with past practice and the acquisition of
capital assets subject to subclause (h) above), (ii) sold or otherwise disposed
of any asset (other than the sale of finished goods inventory in the ordinary
course of business, scrapped inventory and the disposal of obsolete equipment
consistent with past practice), or (iii) entered into a license or lease for any
asset involving the payment by an Acquired Company of, or the receipt by an
Acquired Company of, payments greater than $100,000 in any twelve month period
or $250,000 over the term of the license or lease (other than the Lease
Agreements disclosed in Part 2.8(b) of the Disclosure Schedule);
 
(h)  none of the Acquired Companies has written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other indebtedness in an amount that is individually greater than $50,000 or in
the aggregate greater than $250,000;
 
(i)  except as set forth in Part 2.5(i) of the Disclosure Schedule, none of the
Acquired Companies has made any pledge of any of its assets or otherwise
permitted any of its assets to become subject to any Encumbrance, except for
Permitted Encumbrances;
 
(j)  none of the Acquired Companies has (i) lent money to any Person (other than
advances made to employees, directors or agents for business expenses and loans
made to employees to acquire Company Common Stock upon exercise of Company
Options, each in the ordinary course of business and consistent with past
practice), or (ii) incurred or guaranteed any indebtedness for borrowed money
involving more than $500,000 in the aggregate, that has not been repaid, except
for borrowings and/or issuances of letters of credit under the Loan and Security
Agreement with Wachovia Capital Finance Corporation (Western);
 
(k)  none of the Acquired Companies has (i) established or adopted any Acquired
Company Employee Plan or Acquired Company Pension Plan, (ii) paid any bonus or
made any profit sharing or similar payment to, or increased the amount of the
wages, salary, commissions, fringe benefits or other compensation or
remuneration payable to, any of its directors, officers or employees (other than
payments or increases required pursuant to the Labor Agreement, any Acquired
Company Employee Benefit Plan or any Acquired Company Employment Agreement as in
effect on the date hereof and salary increases and bonus payments for
non-executive employees in the ordinary course of business consistent with past
practice both in terms of timing and amount), or (iii) hired any new officer or
any new employee whose annual base compensation is greater than $100,000;
 
33

--------------------------------------------------------------------------------


 
(l)  none of the Acquired Companies has changed any of its methods of accounting
or accounting practices in any material respect, except as required by GAAP;
 
(m)  none of the Acquired Companies has made any material Tax election;
 
(n)  none of the Acquired Companies has commenced or settled any Legal
Proceeding (i) involving damages for greater than $250,000, (ii) involving the
payment of more than $250,000, or (iii) seeking specific performance or
injunctive relief; and
 
(o)  the Company has not agreed or committed to take any of the actions referred
to in clauses “(c)” through “(n)” above.
 
2.6  Assets. Except as set forth on Part 2.6 of the Disclosure Schedule, the
Acquired Companies own and have good, valid and marketable title to, or in the
case of assets purported to be leased by the Acquired Companies, lease and have
valid leasehold interests in, all material assets necessary for the conduct of
the business of the Acquired Companies as it is currently conducted. Without
limiting the generality of the foregoing, except as set forth on Part 2.6 of the
Disclosure Schedule or permitted by Section 4.2(b)(x), the Acquired Companies
own (i) all of the assets listed in Section II of that certain valuation report
and appraisal, having an effective date as of March 1, 2006 and performed for
the Company by Emerald Technology Valuations LLC (the “Valuation Report”) and
(ii) all assets of a type that would have been included in the Valuation Report
if it had an effective date as of the date hereof that were acquired by any
Acquired Companies after the effective date of the Valuation Report.  Except as
set forth in Part 2.6 of the Disclosure Schedule, all of the material assets
owned or leased by an Acquired Company are owned or leased by such Acquired
Company free and clear of any Encumbrances, except for Permitted Encumbrances.
 
2.7  Bank Accounts; Receivables; Customers and Suppliers.
 
(a)  Part 2.7(a) of the Disclosure Schedule sets forth, as of the date of this
Agreement, the name of the bank or financial institution and the number of each
account maintained at such bank or financial institution of each bank or similar
account maintained by or for the benefit of the Acquired Companies.
 
(b)  Part 2.7(b) of the Disclosure Schedule provides a list and aging of all
accounts and notes receivable of the Acquired Companies as of August 31, 2006.
All such existing accounts receivable of the Acquired Companies (including those
accounts receivable reflected on the Unaudited Interim Balance Sheet that have
not yet been collected and those accounts receivable that have arisen since
March 31, 2006 and have not yet been collected) (i) represent valid obligations
of customers of the Acquired Companies arising from bona fide transactions
entered into in the ordinary course of business and (ii) are current and, to the
Knowledge of the Company, will be collected in full, without any counterclaim or
set off (net of an allowance for doubtful accounts of $1.2 million).
 
34

--------------------------------------------------------------------------------


 
(c)  Part 2.7(c) of the Disclosure Schedule provides a list as of the date of
this Agreement of all outstanding loans and advances made by any of the Acquired
Companies to any Key Stockholder, employee, director, consultant or independent
contractor, other than advances made to employees, directors, consultants or
independent contractors for business expenses in the ordinary course of business
consistent with past practice.
 
(d)  Part 2.7(d) of the Disclosure Schedule accurately identifies, and provides
an accurate and complete breakdown of the revenues received from, each customer
or other Person that accounted for (i) more than $750,000 of the consolidated
gross revenues of the Acquired Companies in 2005, or (ii) more than $375,000 of
the consolidated gross revenues of the Acquired Companies for the six months
ended June 30, 2006. Part 2.7(d) of the Disclosure Schedule contains a list of
forecasts received from the customers identified in Part 2.7(d) of the
Disclosure Schedule as of the date of this Agreement. To the extent provided to
the Acquired Companies by such customers, the Company has provided to Parent or
its Representatives a copy of the current purchasing forecast of each such
customer.
 
(e)  Part 2.7(e) of the Disclosure Schedule accurately identifies, and provides
an accurate and complete breakdown of amounts paid to, each supplier that
received (i) more than $250,000 from the Acquired Companies in 2005, or (ii)
more than $125,000 from the Acquired Companies during the six months ended June
30, 2006 and lists the amounts paid by the Acquired Companies to each such
supplier during such period. As of the date of this Agreement, none of the
Acquired Companies has received any written notice from any such supplier
indicating that any such supplier identified on Part 2.7(d) of the Disclosure
Schedule plans to cease dealing with any of the Acquired Companies or may
otherwise materially reduce the volume of business transacted by such supplier
with any of the Acquired Companies below historical levels.
 
2.8  Equipment; Leasehold.
 
(a)  All material items of equipment and other tangible assets owned by or
leased to the Acquired Companies are, taken as a whole, adequate for the uses to
which they are being put, are in good condition and repair (ordinary wear and
tear excepted).
 
(b)  No Acquired Company owns any real property or any interest in real
property, except for the leaseholds created under the Lease Agreements
identified in Part 2.8 of the Disclosure Schedule and the fixtures appurtenant
thereto.
 
(c)  No Lease Agreement has been assigned or is subject to any sublease, and no
Person (other than an Acquired Company) is in possession of any portion of the
Leased Properties other than the Acquired Companies to the extent subject to the
Lease Agreements. All improvements constructed by any Acquired Company within
the Leased Properties were constructed in compliance in all material respects
with all building codes, zoning ordinances and all other applicable Legal
Requirements.
 
35

--------------------------------------------------------------------------------


 
(d)  As of the date of this Agreement, none of the Acquired Companies has
received written notice of any condemnation or eminent domain proceeding pending
or threatened against the Leased Properties or any part thereof.
 
(e)  There is no Legal Proceeding pending or, to the Knowledge of the Company,
threatened against any Acquired Companies concerning the Leased Properties which
would reasonably be expected to have a material adverse effect on the ability of
the Acquired Companies to operate their businesses as currently conducted. As of
the date of this Agreement, none of the Acquired Companies has received any
written notice from any Governmental Body that any condition on or improvements
located on any of the Leased Properties are in violation of any applicable
building codes, zoning or land use laws, or other law, order, ordinance, rule or
regulation affecting the property.
 
2.9   Intellectual Property.
 
(a)  Part 2.9(a) of the Disclosure Schedule accurately identifies:
 
(i)  in Part 2.9(a)(i) of the Disclosure Schedule: (A) each item of Registered
IP in which any of the Acquired Companies has an ownership interest of any
nature (whether exclusively or jointly with another Person); (B) the
jurisdiction in which such item of Registered IP has been registered or filed
and the applicable registration or serial number; and (C) any other Person that,
to the Knowledge of the Company, has an ownership interest in such item of
Registered IP and the nature of such ownership interest;
 
(ii)  in Part 2.9(a)(ii) of the Disclosure Schedule: (A) all Intellectual
Property Rights or Intellectual Property licensed to each of the Acquired
Companies (other than any non-customized software (including shrink-wrap,
off-the-shelf or commercially available software) that: (1) is so licensed
solely in executable or object code form pursuant to a nonexclusive, internal
use software license, (2) is used by the Acquired Companies solely for
administrative, financial, or other non-operational purposes; and (3) is
generally available on standard terms for less than $10,000 per month or less
than $120,000 per year); and (B) the corresponding Acquired Company Contract or
Acquired Company Contracts pursuant to which such Intellectual Property Rights
or Intellectual Property is licensed to such Acquired Company;
 
(iii)  in Part 2.9(a)(iii) of the Disclosure Schedule, each Acquired Company
Contract pursuant to which any Person other than an Acquired Company has
received or been granted a license or other right (other than an ownership
interest) in or to any of the Acquired Company IP, including process licenses,
covenants-not-to-sue, cross-licenses and development licenses, but not including
any design kit licenses provided by the Acquired Companies to customers in the
ordinary course of business, in the Acquired Companies’ standard form thereof
(an accurate copy of which has been provided to Parent); provided, however, that
with respect to any of the aforementioned Acquired Company Contracts entered
into prior to March 12, 2002, the foregoing disclosure is made only as to the
Knowledge of the Company; and
 
(iv)  in Part 2.9(a)(iv) of the Disclosure Schedule, each Acquired Company
Contract pursuant to which any Intellectual Property was developed by an
Acquired Company or by a third party, where the terms of such Acquired Company
Contract expressly contemplate (A) the development of any Acquired Company IP by
such third party, where the Acquired Company exclusively owns the Acquired
Company IP (excluding employee proprietary inventions and assignment agreements
and any agreements pursuant to which a individual consultant or independent
contractor performed services on a full-time basis on behalf of such Acquired
Company while onsite at the Acquired Company’s facilities); (B) the development
of any Intellectual Property by the Acquired Company on behalf of such third
party, where the third party exclusively or jointly owns the resulting
Intellectual Property; or (C) the collaborative development of Intellectual
Property by the Acquired Company and such third party, such as (1) development
to allow such third party to offer their design IP commercially, (2) customer
support process or design modifications or (3) education research development,
other than those agreements already disclosed in response to (a) or (b) above.
 
36

--------------------------------------------------------------------------------


 
(b) Except for any licenses and rights granted in the Acquired Company Contracts
expressly identified in Part 2.9(a)(iii) of the Disclosure Schedule and except
for any Permitted Encumbrances, none of the Acquired Companies is bound by, and
no Acquired Company IP is subject to, any Acquired Company Contract containing
any covenant or other provision that in any material way limits or restricts the
ability of any of the Acquired Companies to use, exploit, assert, or enforce any
Acquired Company IP material to the operation of the business as currently
conducted anywhere in the world, provided that with respect to Acquired Company
Contracts entered into by a third party and to which an Acquired Company is not
a party but is otherwise bound, the representation made in this Section 2.9(b)
is only provided to the Knowledge of the Company.
 
(c)  Except as set forth in Part 2.9(c) of the Disclosure Schedule, the Acquired
Companies exclusively own all right, title and interest to and in the Acquired
Company IP (other than (A) Intellectual Property Rights or Intellectual Property
identified in Part 2.9(a)(ii) and Part 2.9(c)(vii) of the Disclosure Schedule as
being licensed to the Acquired Companies, and (B) Registered IP identified in
Part 2.9(a)(i) of the Disclosure Schedule as being subject to the ownership
interest of another Person) free and clear of any Encumbrances (other than
licenses granted pursuant to the Acquired Company Contracts listed in Part
2.9(a)(iii) of the Disclosure Schedule and Permitted Encumbrances). Without
limiting the generality of the foregoing, except as set forth in Part 2.9(c) of
the Disclosure Schedule:
 
(i)  since March 12, 2002, each Person who is or was an employee, consultant or
independent contractor of any of the Acquired Companies and who is or was
involved in the creation or development of any Acquired Company IP, or who is or
was named as an inventor on any patent application filed or owned by any
Acquired Company, has signed one or more valid and enforceable agreements
containing an irrevocable assignment of that Person’s Intellectual Property
Rights to the Acquired Company for which such Person is or was an employee,
consultant or independent contractor, and confidentiality provisions protecting
the Acquired Company IP;
 
(ii)  no Acquired Company Employee has any claim, right (whether or not
currently exercisable) or interest to or in any Acquired Company IP;
 
(iii)  to the Knowledge of the Company, no employee, consultant, or independent
contractor who has performed services onsite at the Acquired Companies’
facilities for any of the Acquired Companies is in breach of any Contract with
any former employer or other Person concerning Intellectual Property Rights or
confidentiality, where the cause or nature of the breach arises out of the
performance of any services related to the development of any Acquired Company
IP by such employee, consultant, or independent contractor on behalf of any
Acquired Company;
 
37

--------------------------------------------------------------------------------


 
(iv)  since March 12, 2002, no funding, facilities or personnel of any
Governmental Body or any university or other educational institution were used
to develop or create, in whole or in part, any Acquired Company IP;
 
(v)  each of the Acquired Companies has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all
proprietary information held or purported to be held by any of the Acquired
Companies as a trade secret of an Acquired Company;
 
(vi)  since two (2) years prior to the date of this Agreement, none of the
Acquired Companies has assigned or otherwise transferred ownership of, or agreed
to assign or otherwise transfer ownership of, any Intellectual Property Right
that is material to the business of the Acquired Companies to any other Person
other than an Acquired Company; and
 
(vii)  except for any Process Technology expressly identified as being licensed
from third parties in Part 2.9(c)(vii) of the Disclosure Schedule, the Acquired
Companies exclusively own all right, title, and interest in and to all Process
Technology used in the conduct of the business of the Acquired Companies as
currently conducted.
 
(d)  All Intellectual Property Rights sufficient to conduct the business of the
Acquired Companies as currently conducted are either (A) owned by the Acquired
Companies or (B) licensed to the Acquired Companies pursuant to the Acquired
Company Contracts listed in Part 2.9(a)(ii) of the Disclosure Schedule. The
parties acknowledge and agree that the foregoing statement does not constitute a
representation or warranty as to, and is not intended to apply to, any
potential, actual or suspected infringement, misappropriation or violation of
any Intellectual Property Right of any other Person by any of the Acquired
Companies.
 
(e)  Except as set forth in Part 2.9(e) of the Disclosure Schedule, (A) all
Acquired Company IP that is material Registered IP is valid, subsisting and
enforceable in all material respects (except that no representation or warranty
is made as to the validity or enforceability of any pending application for
Registered IP); and (B) all Acquired Company IP that consists of a material
copyright (whether registered or unregistered) is valid, subsisting, and
enforceable in all material respects. Without limiting the generality of the
foregoing:
 
(i)  no registered trademark owned by any Acquired Company, and no other
trademark currently being used by any Acquired Company in connection with the
sale or marketing of its products or services (collectively, “Acquired Company
Trademarks”), conflicts with any registered trademark (and, solely in the case
of the “JAZZ SEMICONDUCTOR” mark, with any registered or unregistered trademark)
owned, used or applied for by any other Person in any jurisdiction where any
Acquired Company currently markets or promotes (directly or through any Person
who is not currently an Acquired Company Employee), through the use of the
Acquired Company Trademarks, any of the Acquired Companies’ products or
services, where as a result of such conflict and without any resolution thereof,
the Acquired Companies would not be able to use such Acquired Company Trademarks
in such jurisdiction;
 
38

--------------------------------------------------------------------------------


 
(ii)  except for any Registered IP, including any applications therefor, which
an Acquired Company has elected to abandon or discontinue prior to the date of
this Agreement, each item of material Acquired Company IP that is Registered IP
is in compliance with all Legal Requirements, and all filings, payments and
other actions required to be made or taken to maintain each item of material
Acquired Company IP that is Registered IP in full force and effect have been
made by the applicable deadline;
 
(iii)  the Company has made available to Parent complete and accurate copies of
all applications, material correspondence and other material documents related
to each such item of Registered IP referenced in subsection (e)(ii) above; and
 
(iv)  no interference, opposition, reissue, reexamination or other Legal
Proceeding of any nature is pending or, to the Knowledge of the Company,
threatened, in which the scope, validity or enforceability of any Acquired
Company IP is being, has been or would reasonably be expected to be contested or
challenged.
 
(f)  Except as set forth on Part 2.9(f) of the Disclosure Schedule, to the
Knowledge of the Company, neither the execution, delivery or performance of this
Agreement or any of the Ancillary Agreements nor the consummation of any of the
Contemplated Transactions will, with or without notice or the lapse of time,
result in or give any other Person the right or option to cause: (i) a loss of,
or Encumbrance on, any Acquired Company IP; (ii) the release, disclosure or
delivery of any Acquired Company IP by any escrow agent or to any other Person;
or (iii) the grant, assignment or transfer to any other Person of any license or
other material right or interest, such as an ownership interest or
covenant-not-to-sue, under, in or to any of the Acquired Company IP.
 
(g)  To the Knowledge of the Company, (i) since March 12, 2002 no Person has
infringed, misappropriated, or otherwise violated, and (ii) no Person is
currently infringing, misappropriating or otherwise violating, any Acquired
Company IP.
 
(h)  Except as set forth in Part 2.9(h) of the Disclosure Schedule, (A) since
March 12, 2002, none of the Acquired Companies, and none of the Acquired Company
IP, has infringed (directly, contributorily, by inducement or otherwise),
misappropriated or otherwise violated any Intellectual Property Right (excluding
patent rights) of any other Person; and (B) to the Knowledge of the Company,
none of the Acquired Companies, and none of the Acquired Company IP, has
infringed (directly, contributorily, by inducement or otherwise),
misappropriated or otherwise violated any Intellectual Property Right (including
patent rights) of any other Person. Without limiting the generality of the
foregoing, except as set forth in Part 2.9(h) of the Disclosure Schedule:
 
(i)  no infringement, misappropriation or similar claim or Legal Proceeding is
pending or, to the Knowledge of the Company, threatened against any of the
Acquired Companies with respect to Intellectual Property or Intellectual
Property Rights used or exploited by the Acquired Companies, and, to the
Knowledge of the Company, no infringement, misappropriation or similar claim or
Legal Proceeding relating to the Intellectual Property or Intellectual Property
Rights used or exploited by the Acquired Companies is pending or threatened
against any licensee, customer, vendor or supplier of an Acquired Company who
may be entitled to be indemnified, defended, held harmless or reimbursed by any
of the Acquired Companies with respect to such claim or Legal Proceeding;
 
39

--------------------------------------------------------------------------------


 
(ii)  since March 12, 2002 none of the Acquired Companies has received any
written notice relating to any actual, alleged or suspected infringement,
misappropriation or violation of any Intellectual Property Right of another
Person by any of the Acquired Companies or any of the Acquired Companies’
employees, consultants, or independent contractors who have performed services
onsite at the Acquired Companies’ facilities for any of the Acquired Companies,
where the cause or nature of the alleged infringement, misappropriation, or
violation arises out of the performance of any services performed by such
employee, consultant, or independent contractor on behalf of any Acquired
Company;
 
(iii)  none of the Acquired Companies is bound by any Acquired Company Contract
to indemnify, hold harmless or reimburse any other Person with respect to, or
has assumed, pursuant to any Acquired Company Contract, any existing or
potential liability of another Person for, any intellectual property
infringement, misappropriation or similar claim (other than any obligation
entered into by an Acquired Company in the ordinary course of business that (A)
requires such Acquired Company to indemnify a wafer fabrication customer against
third-party claims alleging that the Acquired Company Process Technology
infringes a third-party Intellectual Property Right, and (B) is limited to an
aggregate liability that does not exceed the total consideration paid or payable
by such customer to such Acquired Company, and other than pursuant to any
express indemnification provisions in Acquired Company Contracts identified in
Part 2.9 of the Disclosure Schedule); and
 
(iv)  to the Knowledge of the Company, no claim or Legal Proceeding involving
any Intellectual Property or Intellectual Property Right identified in Part
2.9(a)(ii) of the Disclosure Schedule as being licensed to any of the Acquired
Companies (A) has been threatened against any of the Acquired Companies in
writing and such writing has been received by an Acquired Company; or (B) is
pending against any Person, except for any such claim or Legal Proceeding that,
if adversely determined, would not materially and adversely affect the use or
exploitation of such Intellectual Property or Intellectual Property Right by any
of the Acquired Companies.
 
(i)  Except as described in Part 2.9(i) of the Disclosure Schedule, no source
code for any Acquired Company Software has been delivered, licensed or made
available to any escrow agent or other third party, and none of the Acquired
Companies has any duty or obligation (whether present, contingent or otherwise)
to deliver, license or make available the source code for any Acquired Company
Software to any escrow agent or other third party. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to, result in the delivery or disclosure
of any source code for any Acquired Company Software (by any escrow agent or
other third party or by any Acquired Company) to any other Person who is not, as
of the date of this Agreement, an employee, consultant or independent contractor
of one of the Acquired Companies (except for obligations to deliver or disclose
source code for any Acquired Company Software to third parties pursuant to
Acquired Company Contracts entered into in the ordinary course of business,
where such obligations are not contingent upon the occurrence of any event or
circumstance).
 
40

--------------------------------------------------------------------------------


 
(j)   The Company has paid in full, on or before the due date, all amounts owed
pursuant to the cross-license agreements listed in Part 2.9(a)(ii) and
2.9(a)(iii) of the Disclosure Schedule, other than payments that are not yet
due.
 
Notwithstanding subsections (a) through (j) above, at any time during the
Pre-Closing Period (as defined in Section 4.1(a)), an Acquired Company may enter
into an Acquired Company Contract that would have been required to be disclosed
in Part 2.9(a)(ii), Part 2.9(a)(iii) or Part 2.9(a)(iv) of the Disclosure
Schedule in compliance with Section 4.2(b)(x); provided that the Company shall
deliver an update to Part 2.9(a)(ii), Part 2.9(a)(iii) or Part 2.9(a)(iv) of the
Disclosure Schedule (as applicable) to Parent on a monthly basis and further
provided that the Company shall provide to Parent or its Representatives
accurate and complete copies of all such Acquired Company Contracts, including
all amendments thereto, within twenty business days of the execution of such
Acquired Company Contract. For the avoidance of doubt, the entering into of any
Acquired Company Contract in compliance with Section 4.2(b)(x) and in compliance
with the preceding sentence shall not be deemed to be a breach by the Company of
this Section 2.9.
 
2.10  Contracts.
 
(a)  Part 2.10(a) of the Disclosure Schedule identifies each of the following
Acquired Company Contracts that is in effect or has material remaining
obligations (including indemnity obligations and obligations for prior breaches)
to be performed, as of the date of this Agreement:
 
(i)  each Acquired Company Employee Agreement and any other Acquired Company
Contract (A) relating to the employment of, or the performance of services by,
any employee, consultant or independent contractor providing for a base annual
compensation for any such Person greater than $100,000 other than Acquired
Company Employment Agreements that may be terminated at will by the Acquired
Company party thereto without payment of severance or other similar obligations
(other than in accordance with the Acquired Company’s general severance policy),
(B) pursuant to which any of the Acquired Companies is or may become obligated
to make any severance, termination or similar payment to any current or former
employee or director, or (C) pursuant to which any of the Acquired Companies is
or may become obligated to make any bonus or similar payment (whether in the
form of cash, stock or other securities, excluding payments constituting base
salary and sales commissions) in excess of $75,000 to any current or former
employee or director;
 
(ii)  each Acquired Company Contract that provides for indemnification of any
officer, director, employee or agent;
 
(iii)  each Acquired Company Contract that expressly imposes, or expressly
purports to impose, any restriction on the right or ability of any Acquired
Company (A) to compete with, or solicit any customer of, any other Person, (B)
to acquire any product or other asset or any services from any other Person, (C)
to develop, sell, supply, distribute, offer, support or service any product or
any technology or other asset to or for any other Person (other than Contracts
that obligate the Acquired Companies to use a customer’s Intellectual Property
or Intellectual Property Rights for the sole benefit of such customer), or (D)
to perform services for any other Person (other than Contracts that prohibit the
Acquired Companies from using a customer’s Intellectual Property or Intellectual
Property Rights to manufacture products for a Person other than such customer);
 
41

--------------------------------------------------------------------------------


 
(iv)  each Acquired Company Contract (other than Contracts evidencing Company
Options or Stock Appreciation Rights) (A) relating to the acquisition, issuance,
voting, registration, sale or transfer of any securities, (B) providing any
Person with any preemptive right, right of participation, right of maintenance
or similar right with respect to any securities, or (C) providing any of the
Acquired Companies with any right of first refusal with respect to, or right to
repurchase or redeem, any securities;
 
(v)  each Acquired Company Contract relating to the creation of any Encumbrance
(other than Permitted Encumbrances) with respect to any asset of any of the
Acquired Companies;
 
(vi)  any Acquired Company Contract relating to the acquisition, development,
sale or disposition of any business unit or product line of any of the Acquired
Companies;
 
(vii)  any Acquired Company Contract creating a manufacturing supply arrangement
pursuant to which an Acquired Company may require a third party to manufacture
completed semiconductor wafers or pursuant to which an Acquired Company is
required to purchase completed semiconductor wafers from a third-party;
 
(viii)  any Acquired Company Contract (other than purchase orders issued in the
ordinary course of business) with sole-source or single-source suppliers of
products or services where procuring a replacement supplier would reasonably be
expected to result in a material increase in costs;
 
(ix)  each Acquired Company Contract relating to any currency or interest rate
hedging;
 
(x)  any Acquired Company Contract creating, amending or otherwise evidencing
any joint venture (that is identified as a joint venture in such Contract) or
any partnership or otherwise providing for the sharing of revenues, profits,
losses, costs or liabilities (other than the payment of liabilities of a third
party by an Acquired Company pursuant to warranty or indemnity obligations of
such Acquired Company entered into in the ordinary course of business consistent
with past practice);
 
(xi)  each Lease Agreement involving aggregate annual payments in excess of
$100,000;
 
(xii)  each Acquired Company Contract (A) containing “standstill” or similar
provisions relating to transactions involving the acquisition, disposition or
other transfer of assets or securities of an Entity, or (B) imposing any right
of first negotiation, right of first refusal or similar right on an Acquired
Company;
 
(xiii)  each Acquired Company Contract relating to the purchase or sale of any
product or other asset by or to, or the performance of any services by or for,
any Related Party (as defined in Section 2.18) other than purchase or sales of
products on arms length terms in the ordinary course of business;
 
42

--------------------------------------------------------------------------------


 
(xiv)  each Acquired Company Contract under which an Acquired Company has
supplier invoices posted or customer revenue accrued of $350,000 in 2005 or
$200,000 in the six months ended June 30, 2006, or that provides by its terms
for the future payment or receipt in any twelve month period of, cash or other
consideration in an amount or having a value in excess of $350,000 in the
aggregate;
 
(xv)  each Acquired Company Contract creating or involving any agency
relationship, distribution arrangement or franchise relationship; and
 
(xvi)  any other Acquired Company Contract, if a breach of such Acquired Company
Contract or the termination of such Contract would reasonably be expected to
have or result in a Material Adverse Effect.
 
(Contracts in the respective categories described in clauses (i) through (xvi)
above, as well as Contracts identified or required to be identified in Part
2.9(a)(ii), Part 2.9(a)(iii) or Part 2.9(a)(iv) of the Disclosure Schedule, are
referred to in this Agreement as “Material Contracts”).
 
(b)  The Company has made available to Parent or its Representatives accurate
and complete copies of all Material Contracts identified in Part 2.9(a)(ii),
Part 2.9(a)(iii), Part 2.9(a)(iv) or Part 2.10(a) of the Disclosure Schedule,
including all amendments thereto. Each Material Contract is valid, has not been
terminated as of the date of this Agreement and, except as permitted under
Section 4.2(b)(ix) will not be terminated during the Pre-Closing Period, and is
enforceable against the Acquired Company that is a party thereto and, to the
Knowledge of the Company, the other parties thereto, in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium and the enforcement of creditors’ rights
generally, and (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies.
 
(c)  Except as set forth in Part 2.10(c) of the Disclosure Schedule: (i) none of
the Acquired Companies has materially violated or breached, or committed any
material default under, any Material Contract, and, to the Knowledge of the
Company, no other party to a Material Contract has materially violated or
breached, or committed any material default under, any Material Contract; (ii)
to the Knowledge of the Company, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or would
reasonably be expected to, (A) result in a material violation or material breach
of any of the provisions of any Material Contract, (B)  give any party to a
Material Contract the right to accelerate the maturity or performance of any
Material Contract, or (C) give any party to a material contract the right to
cancel, terminate or materially modify any Material Contract; (iii) none of the
Acquired Companies has received any written notice regarding any unresolved
issue that would constitute a material violation or material breach of, or
default under, any Material Contract; and (iv) none of the Acquired Companies
has knowingly waived any of its material rights under any Material Contract
except in the ordinary course of business.
 
43

--------------------------------------------------------------------------------


 
(d)  Except as set forth in Part 2.10(d) of the Disclosure Schedule:
 
(i)  none of the Acquired Companies has received any determination of
noncompliance, entered into any consent order or undertaken any internal
investigation relating directly or indirectly to any Government Contract or
Government Bid;
 
(ii)  the Acquired Companies have complied with all applicable Legal
Requirements with respect to all Government Contracts and Government Bids;
 
(iii)  the Acquired Companies have not, in obtaining or performing any
Government Contract, violated, to the extent applicable, (A) the Truth in
Negotiations Act of 1962, as amended, (B) the Service Contract Act of 1963, as
amended, (C) the Contract Disputes Act of 1978, as amended, (D) the Office of
Federal Procurement Policy Act, as amended, (E) the Federal Acquisition
Regulations (the “FAR”) or any applicable agency supplement thereto, (F) the
Cost Accounting Standards, (G) the Defense Industrial Security Manual
(DOD5220.22-M), (H) the Defense Industrial Security Regulation (DOD5220.22-R) or
any related security regulations or (I) any other applicable procurement law or
regulation or other Legal Requirement;
 
(iv)  all facts set forth in or acknowledged by any of the Acquired Companies in
any certification, representation or disclosure statement submitted by any of
the Acquired Companies with respect to any Government Contract or Government Bid
were current, accurate and complete as of the date indicated in such submission
or as of such other date as required by the Government Contract and Government
Bid;
 
(v)  none of the Acquired Companies, and, to the Knowledge of the Company, no
current Acquired Company Employee, has been debarred or suspended from doing
business with any Governmental Body, and, to the Knowledge of the Company, no
circumstances exist that would warrant the institution of debarment or
suspension proceedings against one or more of the Acquired Companies or any
current Acquired Company Employee;
 
(vi)  no negative determination of responsibility has been issued against and
provided to any of the Acquired Companies in connection with any Government
Contract or Government Bid;
 
(vii)  there is not and has not been any (A) administrative, civil, criminal or
other investigation, audit, Legal Proceeding, or indictment involving any of the
Acquired Companies arising under or relating to the award or performance of any
Government Contract, (B) outstanding material claim against any of the Acquired
Companies by, or dispute involving any of the Acquired Companies with, any prime
contractor, subcontractor, vendor or other Person arising under or relating to
the award or performance of any Government Contract, (C) fact Known by the
Company upon which any such claim would reasonably be expected to be based or
which may give rise to any such dispute, or (D) final decision of any
Governmental Body against any of the Acquired Companies;
 
44

--------------------------------------------------------------------------------


 
(viii)  no payment has been made by any Acquired Company or by any Person acting
on the behalf of any Acquired Company to any Person (other than to any bona fide
employee or agent (as defined in subpart 3.4 of the FAR) of such Acquired
Company) which is or was contingent upon the award of any Government Contract or
which would otherwise be in violation of any applicable procurement law or
regulation or any other Legal Requirement;
 
(ix)  none of the Acquired Companies has made any disclosure since March 12,
2002 to any Governmental Body with respect to any Government Contract or
Government Bid pursuant to any voluntary disclosure agreement; and
 
(x)  in each case in which any of the Acquired Companies has delivered or
otherwise provided any technical data, computer software or other Intellectual
Property to any Governmental Body in connection with any Government Contract,
such Acquired Company has provided such technical data, computer software and
other Intellectual Property solely as a “commercial item” pursuant to the
Acquired Companies’ commercial terms and conditions.
 
Notwithstanding subsections (a) through (d) above, at any time during the
Pre-Closing Period, an Acquired Company may enter into a Material Contract in
compliance with Section 4.2(b)(ix); provided that the Company shall deliver an
update to Part 2.10(a) of the Disclosure Schedule to Parent on a monthly basis
and further provided that the Company shall provide to Parent or its
Representatives accurate and complete copies of all such Material Contracts,
including all amendments thereto, within twenty business days of the execution
of such Material Contract. For the avoidance of doubt, the entering into of any
Material Contract in compliance with Section 4.2(b)(ix) and in compliance with
the preceding sentence shall not be deemed to be a breach by the Company of this
Section 2.10.
 
2.11  Liabilities. None of the Acquired Companies has any accrued, contingent or
other liabilities of any nature, either matured or unmatured (of the type that
would be required to be reflected on a consolidated balance sheet of the Company
and its Subsidiaries prepared as of the date hereof or as of the Closing Date in
accordance with GAAP), except for: (a) liabilities identified as such in the
“liabilities” column of the Unaudited Interim Balance Sheet; (b) liabilities
that have been incurred by the Acquired Companies since June 30, 2006 in the
ordinary course of business and consistent with past practices; (c) liabilities
that will be accrued as current liabilities on the Closing Date Balance Sheet;
(d) liabilities arising as a result of the Contemplated Transactions; (e)
liabilities described in Part 2.11 of the Disclosure Schedule; and (f)
liabilities to the extent such liabilities were incurred with Parent’s consent
or arise out of actions or events permitted by Section 4.2(b) (in either case
other than any action or event taken or occurring in a manner (or the
consequences of the taking or occurrence of such action in such manner) that
would constitute a breach of any provision of this Agreement other than Section
4.2).
 
2.12  Compliance with Legal Requirements; Governmental Authorizations.
 
(a)  Except as set forth in Part 2.12 of the Disclosure Schedule, each of the
Acquired Companies is, and has at all times since March 12, 2002 been, in
compliance in all material respects with all applicable Legal Requirements.
Except as set forth in Part 2.12(a) of the Disclosure Schedule, since March 12,
2002, none of the Acquired Companies has (i) received any written notice from
any Governmental Body or other Person regarding any actual or possible violation
of, or failure to comply with any material provision of, any Legal Requirement
or (ii) filed or otherwise provided any written notice to any Governmental Body
or other Person regarding any actual or possible material violation of, or
failure to comply with any material provision of, any Legal Requirement.
 
45

--------------------------------------------------------------------------------


 
(b)  Part 2.12(b) of the Disclosure Schedule identifies each Governmental
Authorization material to the operation of the business of the Acquired
Companies as currently conducted that is held by any of the Acquired Companies,
and the Company has made available to Parent accurate and complete copies of all
such Governmental Authorizations. The Governmental Authorizations identified in
Part 2.12(b) of the Disclosure Schedule are valid and in full force and effect,
and collectively constitute all Governmental Authorizations necessary to enable
the Acquired Companies to conduct their respective businesses in all material
respects in the manner in which such businesses are currently being conducted.
Each Acquired Company is, and at all times since March 12, 2002 has been, in
substantial compliance with the terms and requirements of the Governmental
Authorizations identified in Part 2.12(b) of the Disclosure Schedule. Since
January 1, 2003, none of the Acquired Companies has received any written notice
from any Governmental Body regarding (a) any actual or possible violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (b) any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Authorization. To
the Knowledge of the Company, no Governmental Body is, as of the date of this
Agreement, challenging the right of any of the Acquired Companies to design,
manufacture, license, offer or sell any of its products or services.
 
(c)  Except as set forth in Part 2.12(c) of the Disclosure Schedule, each of the
Acquired Companies is, and has at all times since March 12, 2002 been, in
compliance in all material respects with applicable provisions of United States
export and import control laws and regulations related to the export or transfer
of commodities, software and technology, including the Export Administration
Regulations (15 C.F.R. §§ 730-774); the International Traffic in Arms
Regulations (22 C.F.R. §§ 120-130); the Foreign Assets Control Regulations (31
C.F.R. §§ 500-598); and the Customs Regulations (19 C.F.R. §§ 1-357).
 
2.13  Certain Business Practices. Except as set forth in Part 2.13 of the
Disclosure Schedule, none of the Acquired Companies, and (to the Knowledge of
the Company) no director, officer, agent or employee of any of the Acquired
Companies, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iii)
taken any action that would constitute a violation of the Foreign Corrupt
Practices Act of 1977, as amended, if the Company were publicly held.
 
2.14  Tax Matters.
 
(a)  Except as set forth in Part 2.14(a) of the Disclosure Schedule, each of the
Tax Returns required to be filed by or on behalf of the respective Acquired
Companies with any Governmental Body with respect to any taxable period ending
on or before the Closing Date (the “Acquired Company Returns”) (i) has been or
will be filed on or before the applicable due date (including any extensions of
such due date), and (ii) was, or will be when filed, complete and accurate and
prepared in all material respects in compliance with all applicable Legal
Requirements. All amounts shown on the Acquired Company Returns to be due on or
before the Closing Date have been or will be paid on or before the Closing Date.
The Company has made available to Parent accurate and complete copies of all
Acquired Company Returns relating to income taxes and all other material
Acquired Company Returns.
 
46

--------------------------------------------------------------------------------


 
(b)  Each Acquired Company has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.
 
(c)  The Company Financial Statements fully accrue all actual and contingent
liabilities for Taxes with respect to all periods through the dates thereof in
accordance with GAAP. Each Acquired Company will establish, in the ordinary
course of business and consistent with its past practices, reserves adequate for
the payment of all Taxes for the period from June 30, 2006 through the Closing
Date.
 
(d)  No Acquired Company Return for a taxable period the statue of limitations
with respect to which remains open has been examined or audited by any
Governmental Body. Except as set forth in Part 2.14(d) of the Disclosure
Schedule, no extension or waiver of the limitation period applicable to any of
the Acquired Company Returns has been granted (by the Company or any other
Person) that remains in effect, and no such extension or waiver that remains in
effect has been requested from any Acquired Company.
 
(e)  Except as set forth in Part 2.14(e) of the Disclosure Schedule, no claim or
Legal Proceeding is pending or, to the Knowledge of the Company, has been
threatened against or with respect to any Acquired Company in respect of any
Tax. There are no unsatisfied liabilities for Taxes (including liabilities for
interest, additions to tax and penalties thereon and related expenses) with
respect to any notice of deficiency or similar document received by any Acquired
Company with respect to any Tax (other than liabilities for Taxes asserted under
any such notice of deficiency or similar document which are being contested in
good faith by the Acquired Companies and with respect to which adequate reserves
for payment have been established on the Unaudited Interim Balance Sheet). None
of the Acquired Companies has been, and none of the Acquired Companies will be,
required to include any adjustment in taxable income for any tax period (or
portion thereof) after the Closing pursuant to Section 481 of the Code (or any
comparable provision of any Tax law, rule or regulation) as a result of
transactions or events occurring, or accounting methods employed, prior to the
Closing. None of the Acquired Companies has made any distribution of stock of
any controlled corporation, as that term is defined in Section 355(a)(1) of the
Code or had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Sections 355 and 361
of the Code. None of the Acquired Companies (i) has been a member of an
affiliated group within the meaning of Section 1504 of the Code, other than an
affiliated group of which the Company was the common parent, or (ii) filed or
been included in a combined, consolidated or unitary income Tax Return, other
than any such Tax Return filed by the Company. None of the Acquired Companies
has any liability for the Taxes of any Person under Section 1.1502-6 of the
Treasury Regulations under the Code (or any similar Legal Requirement) as a
transferee or successor, by Contract or otherwise.
 
47

--------------------------------------------------------------------------------


 
(f)  Each of the Acquired Companies has overtly disclosed in its Acquired
Company Returns any Tax reporting position taken in any Acquired Company Return
which could result in the imposition of penalties under Section 6662 of the Code
or any comparable Legal Requirement.
 
(g)  None of the Acquired Companies has consummated or participated in, or is
currently participating in, any transaction that was or is a “listed
transaction” or to the Knowledge of the Company, a “reportable transaction”
within the meaning of Treasury Regulations Section 1.6011-4(b) or similar
transaction under any corresponding or similar Legal Requirement.
 
(h)  The Company has provided Parent with all material documentation relating to
any temporary exemption from Tax, Tax rate reduction, Tax credit, Tax incentive
or other special concession for the computation of Tax made available by any
Governmental Body to any Acquired Company.
 
(i)  Except as set forth in Part 2.14(i) of the Disclosure Schedule, none of the
Acquired Companies holds stock or any other equity interest in any legal entity
which is treated as a partnership for federal, state, local or foreign income
Tax purposes.
 
(j)  None of the Acquired Companies is a party to or bound by any tax indemnity
agreement, tax sharing agreement, tax allocation agreement or similar Contract
(other than (x) any such customary agreements with customers, vendors, lessors
or the like entered into in the ordinary course of business consistent with past
practices and (y) agreements that address property Taxes payable with respect to
properties leased to the Acquired Companies).
 
(k)  None of the Acquired Companies has filed a consent under section 341(f) of
the Code concerning collapsible corporations. Except as set forth in Part
2.14(k) of the Disclosure Schedule, none of the Acquired Companies is a party to
any Contract or has adopted any plan that, in connection with the Contemplated
Transactions, would reasonably be expected to result, separately or in the
aggregate, in the payment of (i) any “excess parachute payment” within the
meaning of section 280G of the Code (or any corresponding provisions of state,
local or foreign Tax law) and (ii) any amount that will note be fully deductible
as a result of section 162(m) of the Code (or any corresponding provisions of
state, local or foreign Tax law). None of the Acquired Companies has been a
United States real property holding corporation within the meaning of section
897(c)(2) of the Code during the applicable period specified in section
897(c)(1)(A)(ii) of the Code.
 
(l)  None of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion there) ending after the Closing Date as a result of any: (A)
“closing agreement” as described in section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; or (B) installment sale or open
transaction disposition made on or prior to the Closing Date.
 
48

--------------------------------------------------------------------------------


 
2.15  Employee and Labor Matters; Benefit Plans.
 
(a)  The Company has provided Parent with a report which accurately sets forth
in all material respects, as of September 18, 2006, with respect to each
employee of the Acquired Companies as of such date (including any such employee
who is on a leave of absence):
 
(i)  the name of such employee;
 
(ii)  such employee’s title; and
 
(iii)  such employee’s annualized base salary.
 
(b)  Part 2.15(b) of the Disclosure Schedule accurately identifies each former
employee of any of the Acquired Companies who is receiving or is currently
scheduled to receive any severance benefits (whether from any of the Acquired
Companies or otherwise) relating to such former employee’s employment with any
of the Acquired Companies.
 
(c)  Except as set forth in Part 2.15(c) of the Disclosure Schedule, the
employment of each of the Acquired Companies’ employees is terminable by the
applicable Acquired Company at will, without payment of severance or other
termination benefits. The Company has made available to Parent accurate and
complete copies of all current employee manuals and handbooks relating to the
employment of current employees of each of the Acquired Companies.
 
(d)  As of the date of this Agreement, to the actual knowledge of the Chief
Executive Officer and Vice President, Human Resources of the Company, no
employee at the level of director or above of any of the Acquired Companies: (i)
has disclosed an intention to terminate his or her employment with any Acquired
Company to any individual (other than himself or herself) included in the
definition of “Knowledge of the Company” in this Agreement; or (ii) is, to the
Knowledge of the Company, a party to or is bound by any confidentiality
agreement, noncompetition agreement or other Contract (with any Person) that may
have a material adverse effect on: (A) the performance by such employee of any
of his duties or responsibilities as an employee of such Acquired Company; or
(B) the business or operations of any Acquired Company.
 
(e)  Except as would not reasonably be expected to result in material liability
to the Acquired Companies: (i) no current or former independent contractors of
any of the Acquired Companies would reasonably be deemed to be a misclassified
employee; (ii) no independent contractor (A) has provided services to any of the
Acquired Companies for a period of six consecutive months or longer or (B) would
reasonably be deemed eligible to participate in any Company Employee Plan; and
(iii) no Acquired Company has ever had any temporary or leased employees that
were not treated and accounted for in all respects as employees of such Acquired
Company (including coverage under each Acquired Company Employee Plan).
 
(f)  Except as set forth in Part 2.15(f) of the Disclosure Schedule, none of the
Acquired Companies is a party to or bound by any employment agreement and no
employment agreement is being negotiated by any Acquired Company or Acquired
Company Affiliate.
 
49

--------------------------------------------------------------------------------


 
(g)  Except as set forth in Part 2.15(g) of the Disclosure Schedule, none of the
Acquired Companies is a party to any collective bargaining agreement or other
Contract with a labor organization, trade or labor union, employees’ association
or similar organization representing any of its employees (collectively, “Labor
Agreements”), nor is any such Labor Agreement presently being negotiated, nor is
there any current duty on the part of any Acquired Company to bargain with any
labor organization or representative, and there are no labor organizations
representing or, to the Knowledge of the Company, purporting to represent or
seeking to represent any employees of any of the Acquired Companies. The Company
has provided to Parent or its Representatives complete and accurate copies of
(i) each Labor Agreement and all amendments, addenda or supplements thereto;
(ii) all material correspondence and all charges, complaints, notices or orders
received by any Acquired Company from the National Labor Relations Board or any
labor organization during the period from the date four (4) years prior to the
date hereof; and (iii) all arbitration opinions interpreting and enforcing any
Labor Agreement to which any Acquired Company is a party, or by which any
Acquired Company is bound. None of the Acquired Companies during the past two
(2) years had a National Labor Relations Board unfair labor practice charge, or
representation petition, filed against it. None of the Acquired Companies has
had any strike, slowdown, work stoppage, boycott, picketing, lockout, job
action, union labor dispute in the past two (2) years (other than routine
contract negotiations) or, to the Knowledge of the Company, threat of any of the
foregoing. To the Knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that might directly or indirectly give rise to
or provide a basis for the commencement of any such strike, slowdown, work
stoppage, boycott, picketing, lockout, job action, labor dispute, union
organizing activity (of unrepresented employees), question concerning
representation, or any similar activity or dispute. Except as would not
reasonably be expected to result in material liability to the Acquired
Companies, to the Knowledge of the Company, there is no Legal Proceeding, claim
(other than routine claims for benefits), labor dispute, collective bargaining,
or grievance pending, or to the Knowledge of the Company, threatened or
reasonably anticipated, either by or against any Acquired Company, relating to
any employment contract, collective bargaining obligation or agreement, wages
and hours, leave of absence, plant closing notification, employment statute or
regulation, privacy right, labor dispute, workers’ compensation policy,
retaliation, immigration or discrimination matter involving any Acquired Company
Employee.
 
(h)  Part 2.15(h) of the Disclosure Schedule contains an accurate and complete
list as of the date hereof of each Acquired Company Employee Plan and each
Acquired Company Employee Agreement. The Company Option Plan and the Company
Stock Appreciation Rights Plan were duly adopted by the board of directors of
the Company. None of the Acquired Companies intends or has agreed or committed
to (i) establish or enter into any new Acquired Company Employee Plan or
Acquired Company Employee Agreement, or (ii) modify any Acquired Company
Employee Plan or Acquired Company Employee Agreement (except to conform any such
Acquired Company Employee Plan or Acquired Company Employee Agreement to the
requirements of any applicable Legal Requirements, in each case as previously
disclosed to Parent in writing or as contemplated by this Agreement).
 
(i)  Other than the Company Stock Appreciation Rights Plan and the Stock
Appreciation Rights, the Company has adopted no other stock appreciation plan
and has granted no other stock appreciation rights, and no other stock
appreciation rights are outstanding.
 
50

--------------------------------------------------------------------------------


 
(j)  Except as set forth on Part 2.15(j) of the Disclosure Letter, since
December 31, 2005, there has not been any material change in any actuarial or
other assumption used to calculate funding obligations with respect to any
Acquired Company Employee Plan, or any material change in the manner in which
contributions to any Acquired Company Employee Plan are made or the basis on
which contributions are to be determined.
 
(k)  The Company has made available to Parent or its Representatives accurate
and complete copies of: (i) all plan documents setting forth the terms of each
Acquired Company Employee Plan and each Acquired Company Employee Agreement,
including all material amendments thereto and all related trust documents; (ii)
the three most recent annual reports (Form Series 5500 and all schedules and
financial statements attached thereto), if any, required in connection with each
Acquired Company Employee Plan; (iii) for each Acquired Company Employee Plan
that is subject to the minimum funding standards of Section 302 of ERISA, the
most recent annual and periodic accounting of Acquired Company Employee Plan
assets; (iv) the most recent summary plan description together with the
summaries of material modifications thereto, if any, required with respect to
each Acquired Company Employee Plan; (v) all material written Contracts relating
to each Acquired Company Employee Plan, including administrative service
agreements and group insurance contracts; (vi) all material written materials
provided to any Acquired Company Employee relating to any Acquired Company
Employee Plan and any proposed Acquired Company Employee Plan, in each case,
relating to any amendments, terminations, establishments, increases or decreases
in benefits, acceleration of payments or vesting schedules or other events that
would result in any material liability to any of the Acquired Companies or any
Acquired Company Affiliate except for such written materials incorporated into
the applicable plan documents; (vi) all correspondence to or from any
Governmental Body relating to any Acquired Company Employee Plan, except for the
correspondence that does not reflect or relate to any actual or potential
material liability of the Acquired Companies; (vii) all discrimination tests
required under the Code for each Acquired Company Employee Plan intended to be
qualified under Section 401(a) of the Code for the three most recent plan years;
(viii) a sample COBRA form and related notices (ix) all insurance policies in
the possession of any of the Acquired Companies or any Acquired Company
Affiliate pertaining to fiduciary liability insurance covering the fiduciaries
for each Acquired Company Employee Plan; and (x) the most recent IRS
determination or opinion letter issued with respect to each Acquired Company
Employee Plan intended to be qualified under Section 401(a) of the Code.
 
(l)  Each of the Acquired Companies and Acquired Company Affiliates has
performed, in all material respects, all obligations required to be performed by
it under each Acquired Company Employee Plan, and, to the Knowledge of the
Company, there has been no material default or violation by any other party of
the terms of any Acquired Company Employee Plan. Except as set forth in Part
2.15(l) of the Disclosure Schedule, each Acquired Company Employee Plan has been
established and maintained in all material respects in accordance with its terms
and in material compliance with all applicable Legal Requirements, including
ERISA, the Code, and all applicable collective bargaining agreements. Any
Acquired Company Employee Plan intended to be qualified under Section 401(a) of
the Code (and any related trust intended to be exempt from tax under Section
501(a) of the Code) (i) has received a favorable determination or opinion letter
from the IRS that it is so qualified (and its related trust so exempt); (ii) has
filed an application for a determination or opinion letter with the IRS within
12 months prior to the date of this Agreement and is awaiting a response to such
application or (iii) if such plan is not permitted to apply for a determination
letter, is being operated, in all material respects, in accordance with
applicable Legal Requirements. No fact or event has occurred since the date of
any determination or opinion letter from the IRS that is reasonably likely to
materially and adversely affect the qualified status of any such Acquired
Company Employee Plan or the exempt status of any such trust. Except as would
not reasonably be expected to result in material liability to the Acquired
Companies, no “prohibited transaction,” within the meaning of Section 4975 of
the Code or Sections 406 and 407 of ERISA, that is not otherwise exempt under
Section 408 of ERISA or Section 4975 of the Code, has occurred with respect to
any Acquired Company Employee Plan. Except as would not reasonably be expected
to result in material liability to the Acquired Companies, there are no claims
or Legal Proceedings pending, or, to the Knowledge of the Company, threatened or
reasonably anticipated (other than routine claims for benefits), against any
Acquired Company Employee Plan or against the assets of any Acquired Company
Employee Plan. Each Acquired Company Employee Plan (other than any Acquired
Company Employee Plan to be terminated prior to the Closing in accordance with
this Agreement) may be amended, terminated or otherwise discontinued after the
Closing in accordance with its terms, without material liability to Parent, any
of the Acquired Companies or any Acquired Company Affiliate (other than ordinary
administration expenses and accrued benefits), subject to applicable Legal
Requirements. There are no audits, inquiries or Legal Proceedings pending or, to
the Knowledge of the Company, threatened by the IRS, the DOL, or any other
Governmental Body with respect to any Acquired Company Employee Plan. No
Acquired Company, and no Acquired Company Affiliate, has in the last three years
incurred any material penalty or tax with respect to any Acquired Company
Employee Plan under Section 502(i) of ERISA, under Sections 4975 through 4980 of
the Code or under any other applicable Legal Requirement. Each of the Acquired
Companies has timely made all contributions and other payments required by and
due under the terms of each Acquired Company Employee Plan and all applicable
collective bargaining agreements, except for such failures as would not
reasonably be expected to result in material liability to the Acquired
Companies.
 
51

--------------------------------------------------------------------------------


 
(m)  Except as set forth in Part 2.15(m) of the Disclosure Schedule, no Acquired
Company, and no Acquired Company Affiliate, has ever maintained, established,
sponsored, participated in, or contributed to any: (i) Acquired Company Pension
Plan subject to Title IV of ERISA; (ii) “multiemployer plan” within the meaning
of Section (3)(37) of ERISA or (iii) Acquired Company Pension Plan in which
stock of any of the Acquired Companies or any Acquired Company Affiliate is or
was held as a plan asset. The fair market value of the assets of each funded
Foreign Plan, the liability of each insurer for any Foreign Plan funded through
insurance, or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide in full for the
accrued benefit obligations with respect to all current and former participants
in such Foreign Plan according to the actuarial assumptions and valuations most
recently used to determine employer contributions to and obligations under such
Foreign Plan, and no Contemplated Transaction shall cause any such assets or
insurance obligations to be less than such benefit obligations, except as would
not reasonably be expected to result in material liability to the Acquired
Companies.
 
(n)  Except as set forth in Part 2.15(n) of the Disclosure Schedule, no Acquired
Company, and no Acquired Company Affiliate, has incurred any penalties, excise
taxes or interest under Title IV of ERISA and no condition exists that presents
a risk now or in the future to any Acquired Company or any Acquired Company
Affiliate of incurring any such liability (other than liability for benefits or
premiums to the Pension Benefit Guaranty Corporation arising in the ordinary
course) in each case as would reasonably be expected to result in, or has
resulted in, any material liability to the Acquired Companies. No Acquired
Company Pension Plan has an “accumulated funding deficiency” (within the meaning
of Section 301 of ERISA or Section 412 of the Code) whether or not waived.
Except as set forth in Part 2.15(n) of the Disclosure Schedule, with respect to
each Acquired Company Pension Plan that is a defined benefit plan (as defined in
Section 3(35) of ERISA), the assets of such plan equal or exceed the “benefit
liabilities” (as defined in Section 4001(a)(16) of ERISA) and valued on the
basis of the continuation, and not the termination, of such Acquired Company
Pension Plan. In the past three years, no “reportable event” within the meaning
of Section 4043(c)(1), (4), (5), (6) or (13) of ERISA has occurred with respect
to any Acquired Company Pension Plan that is a defined benefit plan (as defined
in Section 3(35) of ERISA). With respect to any Acquired Company Pension Plan
that is a “multiemployer plan” within the meaning of Section 3(37) of ERISA, the
total potential withdrawal liability, within the meaning of Section 4201 of
ERISA, if the Acquired Company or Acquired Company Affiliates were to withdraw
from one or more of such Acquired Company Pension Plans would not be expected to
have an adverse effect on, or result in a material liability to, any Acquired
Company.
 
52

--------------------------------------------------------------------------------


 
(o)  Except as set forth in Part 2.15(o) of the Disclosure Schedule, no Acquired
Company Employee Plan provides (except at no cost to the Acquired Companies),
retiree life insurance, retiree health benefits or other retiree employee
welfare benefits to any Person for any reason, except as may be required by
COBRA or other applicable Legal Requirements. Other than commitments made that
involve no future costs to any of the Acquired Companies or any Acquired Company
Affiliate, no Acquired Company, and no Acquired Company Affiliate, has to the
Knowledge of the Company ever promised or contracted (whether in oral or written
form) to any Acquired Company Employee (either individually or to Acquired
Company Employees as a group) or any other Person that any such Acquired Company
Employee or other Person would be provided with retiree life insurance, retiree
health benefits or other retiree employee welfare benefits, except to the extent
required by applicable Legal Requirements.
 
(p)  Except as set forth in Part 2.15(p) of the Disclosure Schedule, and except
as expressly required or provided by this Agreement, neither the execution or
delivery of this Agreement nor the consummation of any of the Contemplated
Transactions will (either alone or upon the occurrence of any additional or
subsequent events) constitute an event under any Acquired Company Employee Plan,
Acquired Company Employee Agreement, trust or loan that will or may result
(either alone or in connection with any other circumstance or event) in any
payment (whether of severance pay or otherwise), acceleration of any right,
obligation or benefit, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any Acquired
Company Employee.
 
(q)  Except as set forth in Part 2.15(q) of the Disclosure Schedule each of the
Acquired Companies (i) is, and at all times has been, in material compliance
with all applicable Legal Requirements and with any order, ruling, decree,
judgment or arbitration award of any arbitrator or any court or other
Governmental Body respecting employment, employment practices, terms and
conditions of employment, wages, employee benefits, hours or other labor-related
matters, including Legal Requirements relating to discrimination, wages and
hours, labor relations, leave of absence requirements, occupational health and
safety, privacy, harassment, retaliation, immigration, wrongful discharge or
violation of the personal rights of Acquired Company Employees; (ii) has
withheld and reported in all material respects all amounts required by any Legal
Requirement or Acquired Company Contract to be withheld and reported with
respect to wages, salaries and other payments to any Acquired Company Employee;
(iii) has no material liability for any arrears of wages or any Taxes or any
penalty for failure to comply with any of the foregoing; and (iv) has no
material liability for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Body with respect to unemployment
compensation benefits, social security or other benefits or obligations for any
Acquired Company Employee (other than routine payments to be made in the normal
course of business and consistent with past practice). Since June 30, 2005, none
of the Acquired Companies has effectuated a “mass layoff,” “plant closing,”
partial “plant closing,” “relocation” or “termination” (each as defined in the
Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any
similar Legal Requirement) affecting any site of employment or one or more
facilities or operating units within any site of employment or facility of any
of the Acquired Companies.
 
53

--------------------------------------------------------------------------------


 
(r)  Each Acquired Company Employee Plan, Acquired Company Employment Agreement,
or other contract, plan, program, agreement, or arrangement that is a
“nonqualified deferred compensation plan” (within the meaning of Section
409A(d)(1) of the Code) has been operated in good faith compliance with Section
409A of the Code and the applicable provisions of IRS Notice 2005-1, proposed
Treasury Regulation §§ 1.409A-1 through 1.409A-6, and any subsequent guidance
relating thereto; and no additional tax under Section 409A(a)(1)(B) of the Code
has been or is reasonably expected to be incurred by a participant in any such
Acquired Company Employee Plan, Acquired Company Employment Agreement, or other
contract, plan, program, agreement, or arrangement.
 
(s)  To the Knowledge of the Company, there are no facts indicating that the
consummation of any of the Contemplated Transactions will have a material
adverse effect on the labor relations of any of the Acquired Companies.
 
(t)  Part 2.15(t) of the Disclosure Schedule accurately identifies as of the
date hereof the number of employees of any of the Acquired Companies who are not
fully available to perform work because of long-term disability or other
long-term leave.
 
2.16  Environmental Matters. Notwithstanding the breadth or potential
application of any other representation or warranty of the Company set forth in
this Agreement, this Section 2.16 together with Section 2.5(a) and Section
2.12(b) contain the Company’s sole and exclusive representations and warranties
regarding environmental, health and safety matters. Except as set forth in Part
2.16 of the Disclosure Schedule:
 
(a)  Since March 12, 2002, each Acquired Company has been and presently is in
compliance with all applicable Environmental Laws in all material respects,
which compliance includes the possession by each of the Acquired Companies of
all Governmental Authorizations materially necessary under applicable
Environmental Laws, and each of the Acquired Companies is in compliance with the
terms thereof. None of the Acquired Companies has received any written notice
since March 12, 2002 from any Governmental Body or other Person that any of the
Acquired Companies is not in material compliance with any Environmental Law or
any such Governmental Authorization.
 
54

--------------------------------------------------------------------------------


 
(b)  There are no pending or, to the Knowledge of the Company, threatened
material claims of any kind against any of the Acquired Companies resulting from
any applicable Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties or assets based on events occurring or facts
and circumstances arising after March 12, 2002.
 
(c)  There are no material Environmental, Health, and Safety Liabilities,
arising out of actions taken by any of the Acquired Companies since March 12,
2002 with respect to the Facilities or with respect to any other properties or
assets in which any of the Acquired Companies, has or had an interest.
 
(d)  All hazardous materials stored, used, transported, disposed of and handled
by any of the Acquired Companies have been stored, used, transported, disposed
of and handled in material compliance with all Environmental Laws.
 
(e)  Since March 12, 2002, there has been no material Release or material Threat
of Release of any hazardous materials at or from the Facilities or at any other
locations where any hazardous materials were generated, manufactured, refined,
transferred, stored, produced, imported, used, processed from or disposed of by
the Acquired Companies and, in each case, for which the Acquired Companies have
or may have any material Environmental Health and Safety Liability.
 
(f)  The Company has made available to the Parent true and complete copies and
results of any Phase I or Phase II environmental site assessments in the
Company’s possession with respect to the facilities.
 
2.17  Insurance. Part 2.17 of the Disclosure Schedule identifies each insurance
policy currently maintained by, at the expense of or for the benefit of any of
the Acquired Companies and identifies any claims over $50,000 (including any
workers’ compensation claims) made thereunder as of August 31, 2006 and the
Company has delivered to Parent or its Representatives accurate and complete
copies of the insurance policies identified in Part 2.17 of the Disclosure
Schedule. Each of the insurance policies identified in Part 2.17 of the
Disclosure Schedule is in full force and effect or has been replaced with a
policy that provides equivalent coverage in all material respects. Since March
12, 2002, none of the Acquired Companies has received any written notice
regarding any (a) cancellation or invalidation of any insurance policy
identified or required to be identified in Part 2.17 of the Disclosure Schedule,
(b) refusal of any coverage or rejection of any claim under any such insurance
policy (other than standard reservation of rights letters), or (c) material
increase in the amount of the premiums currently payable with respect to any
such insurance policy.
 
2.18  Related Party Transactions. Except as set forth in Part 2.18 of the
Disclosure Schedule: (a) no Related Party has, and no Related Party has at any
time since January 1, 2005 had, any direct or indirect interest in any material
asset used in or otherwise relating to the business of any of the Acquired
Companies (other than as a result of its ownership interest in Company Capital
Stock); (b) no Related Party is, or has at any time since January 1, 2005 been,
indebted to any of the Acquired Companies for any amount in excess of $50,000;
and (c) since January 1, 2005, no Related Party has entered into, or has had any
direct or indirect financial interest in, any Material Contract, transaction or
business dealing involving any of the Acquired Companies (other than as a result
of its ownership interest in Company Capital Stock). For purposes of this
Section 2.18, each of the following shall be deemed to be a “Related Party”: (i)
each of the Key Stockholders; (ii) each individual who is, or who was since
March 12, 2002 at the time of the entry into the transaction or the creation of
the interest in question an officer or director of the Company; (iii) each
member of the immediate family of each of the Persons referred to in clause
“(ii)” above; (iv) each Person that is, or that was at any time since March 12,
2002 at the time of the entry into the transaction or the creation of the
interest in question an affiliate of any Key Stockholder (other than any
portfolio company or limited partner of such Key Stockholder); and (v) any trust
or other Entity (other than the Company) in which, to the Knowledge of the
Company, any one of the Persons referred to in clauses “(i)”, “(ii),” “(iii)”
and “(iv)” above holds (or in which more than one of such Persons collectively
hold), beneficially or otherwise, at least ten percent (10%) of the voting,
proprietary or equity interest.
 
55

--------------------------------------------------------------------------------


 
2.19  Legal Proceedings; Orders.
 
(a)  Except as set forth in Part 2.19 of the Disclosure Schedule, as of the date
of this Agreement (x) there is no pending Legal Proceeding, and (y), to the
Knowledge of the Company, no Person has since January 1, 2005 threatened to
commence any Legal Proceeding that, in either case: (i) involves any of the
Acquired Companies or any of the assets owned or used by any of the Acquired
Companies; or (ii) challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Merger or any of the
other Contemplated Transactions. Except as set forth in Part 2.19 of the
Disclosure Schedule, to the Knowledge of the Company as of the date of this
Agreement there is no claim or dispute that would reasonably be expected to give
rise to the commencement of any Legal Proceeding with an amount in dispute in
excess of $250,000. No claim, dispute or Legal Proceeding disclosed in Part 2.19
of the Disclosure Schedule would, if determined adversely to the Acquired
Company party thereto, reasonably be expected to have or result in a Material
Adverse Effect.
 
(b)  There is no Order to which any of the Acquired Companies, or any of the
assets owned or used by any of the Acquired Companies, is subject. To the
Knowledge of the Company, none of the Key Stockholders is subject to any Order
that relates to the business of any Acquired Company or to any of the assets
owned or used by any Acquired Company. To the Knowledge of the Company, no
officer or key employee of any of the Acquired Companies is subject to any Order
that prohibits such officer or employee from engaging in or continuing any
conduct, activity or practice relating to the business of any of the Acquired
Companies as currently conducted or currently proposed to be conducted.
 
2.20  Authority; Binding Nature of Agreement. The Company has the right, power
and authority to enter into and to perform its obligations under this Agreement;
and the execution, delivery and performance by the Company of this Agreement
have been duly authorized by all necessary action on the part of the Company and
its board of directors. The board of directors of the Company (at a meeting duly
called and held) has (a) determined that the Certificate Amendment (as defined
in Section 5.15) and the Merger are advisable and fair and in the best interests
of the Company and its stockholders, (b) authorized and approved the execution,
delivery and performance of this Agreement by the Company and unanimously
approved the Merger, (c) authorized and approved the Certificate Amendment, and
(d) recommended the adoption of this Agreement and the approval of the
Certificate Amendment by the holders of Company Capital Stock and directed that
this Agreement, the Merger and the Certificate Amendment be submitted for
consideration by the Company’s stockholders. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
the enforcement of creditors’ rights generally and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies.
 
56

--------------------------------------------------------------------------------


 
2.21  Non-Contravention; Consents. Except as set forth in Part 2.21 of the
Disclosure Schedule, neither (1) the execution, delivery or performance of this
Agreement or any of the Ancillary Agreements, nor (2) the consummation of the
Merger or any of the other Contemplated Transactions will directly or indirectly
(with or without notice or lapse of time):
 
(a)  assuming the Required Amended Stockholder Votes and Required Merger
Stockholder Votes are obtained and the filing of the Merger certificate in
accordance with the DGCL, contravene, conflict with or result in a violation of
(i) any of the provisions of the Organizational Documents of any of the Acquired
Companies, or (ii) any resolution adopted by the stockholders or members, as
applicable, the board of directors or similar governing body, as applicable, or
any committee thereof, of any of the Acquired Companies;
 
(b)  contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Merger or any of
the other Contemplated Transactions or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which any of the Acquired
Companies, or any material asset owned or leased by any of the Acquired
Companies, is subject, except (i) under the HSR Act and other applicable
Antitrust Laws (as defined in Section 5.1), and (ii) for conflicts or violations
which would not, individually or in the aggregate, reasonably be expected to
have or result in a material adverse effect on the Company’s ability to
consummate the Merger;
 
(c)  contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any of the Acquired Companies or that otherwise relates to the business
of any of the Acquired Companies or to any material assets owned or leased by
any of the Acquired Companies;
 
(d)  contravene, conflict with or result in a violation in any material respect
or breach of, or result in a default in any material respect under, any
provision of any Material Contract, or give any Person the right to (i) declare
a default or exercise any remedy under any Material Contract, (ii) a rebate,
chargeback, penalty or change in delivery schedule under any Material Contract,
(iii) accelerate the maturity or performance in any material respect of any
obligation under any Material Contract, or (iv) cancel, terminate or modify any
material term of any Material Contract;
 
57

--------------------------------------------------------------------------------


 
(e)  result in the imposition or creation of any Encumbrance upon or with
respect to any asset owned or used by any of the Acquired Companies (except for
Permitted Encumbrances); or
 
(f)  result in the transfer of any material asset of any of the Acquired
Companies to any Person.
 
Except as may be required by the DGCL, the HSR Act or applicable federal and
state securities laws and as set forth in Part 2.21 of the Disclosure Schedule,
none of the Acquired Companies was, is or will be required to make any filing
with or give any notice to, or to obtain any Consent from, any Person in
connection with (x) the execution, delivery or performance of this Agreement or
any of the Ancillary Agreements executed, delivered or entered into in
connection with the Contemplated Transactions, or (y) the consummation of the
Merger or any of the other Contemplated Transactions.
 
2.22  Vote Required.
 
(a)  The affirmative votes of the holders of (i) a majority of the shares of
Company Capital Stock outstanding, voting together on an as-if converted to
common stock basis and adjusted pursuant to the Company’s Organizational
Documents as a single class, (ii) a majority of the shares of Company Preferred
Stock outstanding, voting as a class, and (iii) a majority of the shares of
Company Common Stock outstanding, voting as a class (the votes referred to in
clauses “(i),” “(ii)” and “(iii)” of this sentence being referred to
collectively as the “Required Amendment Stockholder Votes”) are the only votes
of the holders of any class or series of the Company’s capital stock necessary
to approve the Certificate Amendment.
 
(b)  The affirmative votes of the holders of (i) a majority of the voting power
of the Company Common Stock and Company Preferred Stock outstanding, voting
together as a single class on an as-if converted to Company Common Stock basis
(and taking account of the adjusted voting power provided in the Company’s
certificate of incorporation (the “Required Merger Stockholder Votes”) are the
only votes of the holders of any class or series of the Company’s capital stock
necessary to adopt this Agreement and approve the Merger and the other
Contemplated Transactions (other than the Certificate Amendment). 
 
(c)  The Key Stockholders collectively own of record a sufficient number of
shares of Company Capital Stock to obtain the Required Merger Stockholder Votes.
 
2.23  Financial Advisor. Except as disclosed in Part 2.23 of the Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Merger or any of the
other Contemplated Transactions based upon arrangements made by or on behalf of
any of the Acquired Companies.
 
2.24  Transaction Expenses. Part 2.24 of the Disclosure Schedule provides a
reasonable, good faith estimate as of the date hereof of all Transaction
Expenses incurred on or prior to the date of this Agreement, and all Transaction
Expenses that are or will become payable with respect to services performed on
or prior to the date of this Agreement.
 
58

--------------------------------------------------------------------------------


 
2.25  Proxy Information. The information supplied by or on behalf of the Company
for inclusion in the Proxy Statement related to the Acquired Companies will not,
as of the date of the Proxy Statement, the time the Proxy Statement is mailed to
the stockholders of Parent or as of the date of the Parent Stockholders’ Meeting
(as defined in Section 5.4) (or any adjournment or postponement thereof),
inaccurately state a material fact.
 
SECTION   3. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub represent and warrant to the Company as follows:
 
3.1  Authority; Binding Nature of Agreement. Parent and Merger Sub have the
corporate power and authority to enter into and to perform their obligations
under this Agreement; and the execution, delivery and performance by Parent and
Merger Sub of this Agreement have been duly authorized by all necessary action
on the part of Parent and Merger Sub and their respective boards of directors.
This Agreement has been duly executed and delivered and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes
the legal, valid and binding obligation of Parent and Merger Sub, enforceable
against them in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium and
the enforcement of creditors’ rights generally, and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies. Prior to
the Effective Time, Parent, as the sole stockholder of Merger Sub, will vote the
shares of Merger Sub stock in favor of the approval of this Agreement, as and to
the extent required by applicable Legal Requirements, including the DGCL.
 
3.2  Valid Existence. Each of Parent and Merger Sub is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Merger Sub was formed solely for the purpose
of engaging in the Contemplated Transactions, has engaged in no other business
activities and has conducted its operations only as contemplated by this
Agreement. As of the date hereof, all of the outstanding capital stock of Merger
Sub is owned beneficially and of record by Parent, free and clear of all
encumbrances (other than those created by this Agreement and the Contemplated
Transactions hereby).
 
3.3  Non-Contravention; Consents. Neither (1) the execution, delivery or
performance of this Agreement or any of the Ancillary Agreements, nor (2) the
consummation of the Merger or any of the other Contemplated Transactions, will
directly or indirectly (with or without notice or lapse of time):
 
(a)  assuming the Required Parent Merger Stockholder Vote is obtained and the
filing of the Merger certificate in accordance with the DGCL, contravene,
conflict with or result in a violation of (i) any of the provisions of the
articles of incorporation or bylaws of Parent, or (ii) any resolution adopted by
the stockholders, the board of directors or any committee of the board of
directors of Parent since Parent’s inception; or
 
(b)  contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Merger or any of
the other Contemplated Transactions or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which Parent, or any of the
material assets owned or used by Parent, is subject, except (i) under the HSR
Act and other applicable Antitrust Laws (as defined in Section 5.1), and (ii)
for conflicts or violations which would not, individually or in the aggregate,
reasonably be expected to have or result in a material adverse effect on
Parent’s ability to consummate the Merger.
 
59

--------------------------------------------------------------------------------


 
Except (a) as may be required by the DGCL or by the HSR Act and other applicable
Antitrust Laws; (b) for the Required Parent Merger Stockholder Vote, and (c) for
filings (i) required under the Exchange Act and the rules and regulations
promulgated thereunder, (ii) required by the American Stock Exchange with
respect to the Merger and the Contemplated Transactions, and (iii) as otherwise
may be required in order for Parent to comply with applicable federal and state
securities laws, Parent was not, is not and will not be required to make any
filing with or give any notice to, or to obtain any Consent from, any Person
prior to the Effective Time in connection with (A) the execution, delivery or
performance of this Agreement or any of the Contemplated Transactions, and (B)
the consummation of the Merger or any of the Contemplated Transactions, except
where the failure to make or obtain any such filing, notice or Consent would not
reasonably be expected to materially impair or delay the ability of Parent to
consummate the Merger.
 
3.4  Vote Required. The Required Parent Merger Stockholder Vote is the only vote
of the holders of any class or series of the Company’s capital stock necessary
to approve Merger and the other Contemplated Transactions.
 
3.5  Financial Advisor. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from any of the Key
Stockholders in connection with the Merger or any of the other Contemplated
Transactions based upon arrangements made by or on behalf of Parent or Merger
Sub.
 
3.6 Financing Letters. Parent has provided to the Company a true, correct and
complete copy of the commitment letter, dated as of September 26, 2006 (together
with the related fee letter, the “Wachovia Financing Commitment”) from Wachovia
Capital Finance Corporation (Western) (together with its affiliates,
“Wachovia”), which evidences Wachovia’s commitments to structure, arrange and
syndicate a senior secured revolving loan facility in an amount up to $65
million on the terms and subject to the conditions set forth therein.
 
SECTION 4. CERTAIN COVENANTS OF THE COMPANY
 
4.1  Access and Investigation.
 
(a)  During the period from the date of this Agreement through the earlier of
the Effective Time or the valid termination of this Agreement in accordance with
Section 8 (the “Pre-Closing Period”), the Company shall, and shall cause each of
the Acquired Companies to: (a) provide Parent and Parent’s Representatives with
reasonable access during normal business hours, in such a manner as to not
interfere unreasonably with the operations of the Acquired Companies, to the
senior management, personnel and assets of the Acquired Companies and to all
existing books, records, Tax Returns, work papers, Acquired Company Contracts
and other documents and information relating to the Acquired Companies; and (b)
provide Parent and Parent’s Representatives (at Parent’s sole cost and expense)
with copies of such existing books, records, Tax Returns, work papers, Acquired
Company Contracts and other documents and information relating to the Acquired
Companies, and with such additional financial, operating and other data and
information regarding the Acquired Companies, as Parent may reasonably request;
provided, however, access to any work papers prepared by the Acquired Companies’
independent auditor may be subject to the execution by Parent of a customary
“hold harmless” letter reasonably satisfactory to such independent auditors.
 
60

--------------------------------------------------------------------------------


 
(b)  Without limiting the generality of the previous sentence, during the
Pre-Closing Period, the Company shall, and shall cause the Representatives of
each of the Acquired Companies to, permit Parent's senior officers to meet with
the Controller of the Company and other officers of the Acquired Companies
responsible for the Company’s financial statements, the internal controls of the
Acquired Companies and the disclosure controls and procedures of the Acquired
Companies to discuss such matters as Parent may reasonably deem necessary or
appropriate for Parent to satisfy its obligations under the Sarbanes-Oxley Act
of 2002 and the rules and regulations relating thereto.
 
(c)  During the Pre-Closing Period:
 
(i)  within 25 days after the end of each calendar month during the Pre-Closing
Period that is not the last month of a fiscal quarter, the Company shall deliver
to Parent (A) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as of the last day of such calendar month, and (B) consolidated
statements of income and to the extent reasonably requested by Parent (on behalf
of lenders to, and/or equity investors in, Parent) cash flows for such calendar
month; and
 
(ii)  within 45 days after the end of each fiscal quarter during the Pre-Closing
Period, the Company shall deliver to Parent (A) a consolidated balance sheet of
the Company and its consolidated Subsidiaries as of the last day of such fiscal
quarter, and (B) consolidated statements of income, stockholders’ equity and
cash flows for such fiscal quarter.
 
(d)  During the Pre-Closing Period, the Company shall cooperate with, and
provide reasonable assistance to, Parent and Parent’s Representatives in the
preparation of projections including forecasted consolidated and consolidating
balance sheets and statements of income and cash flows for the Acquired
Companies, together with explanations of the assumptions on which such forecasts
are based as reasonably requested by Parent for the purpose of providing such
information to potential lenders to, and/or equity investors in, Parent or the
Surviving Corporation. Notwithstanding the foregoing, but without limiting any
representation or warranty of the Company expressly set forth in this Agreement,
Parent acknowledges and agrees that the Company makes no representations with
respect to such projections, that there can be no guarantee of the future
operating results of the Company, and in no event shall any Parent Indemnitee
have any claim for indemnification hereunder as a result of such projections or
the failure to achieve the projected operating results set forth therein.
 
(e)  The Company shall promptly notify Parent in the event that any error is
identified in the financial statements of the Company or other information
included in the definitive Proxy Statement mailed to Parent’s stockholders which
would require Parent to mail a supplement or amendment to the Proxy Statement to
Parent’s stockholders. The Company shall bear or pay prior to the Closing all
costs associated with any additional mailings referenced in the preceding
sentence required as a result of such error.
 
61

--------------------------------------------------------------------------------


 
(f)  During the Pre-Closing Period, the Company shall provide to Parent any new
or revised forecasts given to an Acquired Company by any of the customers
identified in Part 2.7(d) of the Disclosure Schedule that would have been
required to be included in Part 2.7(d) of the Disclosure Schedule if such
forecasts had been the last forecasts received from each such customer prior to
the date hereof. Such new or revised forecasts shall be delivered to Parent on a
monthly basis or to the extent not previously required to be provided, no fewer
than two (2) business days prior to the Closing Date. The Company shall make the
employees of the Acquired Companies available to Parent upon reasonable notice
and during normal business hours in connection with inquiries relating to such
forecasts.
 
4.2  Operation of the Company’s Business. During the Pre-Closing Period:
 
(a)  the Company shall ensure that it and each of the other Acquired Companies:
 
(i)  conducts its business and operations in the ordinary course, in
substantially the same manner as such business and operations have been
conducted prior to the date of this Agreement;
 
(ii)  conducts its business and operations consistent with the Company’s 2006
balance sheet and cash flow projections as of June 20, 2006 delivered by the
Company to Parent prior to the date hereof (the “2006 Street Case”) and the
Company’s income statement forecasts for 2006, 2007 and 2008 delivered by the
Company to Parent prior to the date hereof (the “Three Year Projections”);
provided, however, that failure by the Company to meet the 2006 Street Case and
Three Year Projections shall not, in and of itself, be conclusive evidence that
the Company conducted its business and operations in a manner inconsistent with
such projections and forecasts;
 
(iii)  uses reasonable efforts to, as a whole, preserve intact its current
business organization, keep available the services of its current officers and
employees and maintain its relations and good will with suppliers, customers,
landlords, creditors, employees, labor organizations, Governmental Bodies, and
other Persons having business relationships with the Acquired Companies;
 
(iv)  keeps in full force all insurance policies identified in Part 2.17 of the
Disclosure Schedule (except for replacement of insurance policies providing
substantially similar levels of coverage);
 
(v)  promptly notifies Parent of (A) any notice or other written communication
from any Person alleging that the Consent of such Person is or may be required
in connection with any of the Contemplated Transactions, or (B) any Legal
Proceeding commenced, or, to the Knowledge of the Company, overtly threatened in
writing against any of the Acquired Companies; and
 
62

--------------------------------------------------------------------------------


 
(vi)  (A) pays (in a timely manner) any amounts due and owing to International
Business Machines Corporation (“IBM”) under the License Agreement dated July 1,
2004, by and between the Company and IBM (the “IBM License Agreement”) and (B)
shall not exercise the option, under the IBM License Agreement, to designate a
third “have-made sublicensee” without Parent’s prior written consent, not to be
unreasonably withheld;
 
(b)  the Company shall not, and shall not permit any of the other Acquired
Companies to, except as consented to by Parent (which consent may not except in
the cases of clauses (i) through (iii), (v) through (viii), (xi) and (xii) below
and clause (xv) below (to the extent clause (xv) relates to any matter set forth
in any of clauses (i) through (iii), (v) through (viii), (xi) or (xii) below) be
unreasonably withheld, conditioned or delayed) or as set forth in Part 4.2(b) of
the Disclosure Schedule:
 
(i)  declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of capital stock, and shall not
repurchase, redeem or otherwise reacquire any shares of capital stock or other
securities (except upon the exercise of a repurchase right in favor of the
Company arising under a Company Stock Option that was previously exercised or as
provided in the Conexant Supply Termination Agreement Amendment);
 
(ii)  sell, issue or authorize the issuance of (i) any capital stock or other
security, (ii) any option or right to acquire any capital stock or other
security, or (iii) any instrument convertible into or exchangeable for any
capital stock or other security (except that the Company shall be permitted (x)
to grant stock options to employees in accordance with its past practices, (y)
to issue Company Common Stock to employees upon the exercise of outstanding
Company Options, and (z) issue Company Common Stock upon conversion of Company
Preferred Stock);
 
(iii)  amend or waive any of its rights under, or permit the acceleration of
vesting under, (A) any provision of the Company Stock Appreciation Rights Plan,
or (B) any provision of any agreement evidencing any outstanding Stock
Appreciation Rights;
 
(iv)  (A) establish, adopt or materially amend any Acquired Company Employee
Benefit Plan, Acquired Company Employment Agreement or Acquired Company Pension
Plan (except that the Company will enter into the Employment Agreements and
except as required to comply with applicable Legal Requirements and with prior
notice to Parent), (B) pay any bonus or make any profit sharing payment, cash
incentive payment or similar payment to, or increase the amount of the wages,
salary, commissions, fringe benefits or other compensation or remuneration
payable to, any of its directors, officers or employees (other than payments or
increases required pursuant to the Labor Agreement, any Acquired Company
Employee Benefit Plan or any Acquired Company Employment Agreement as in effect
on the date hereof and salary increases and bonuses for non-executive employees
in the ordinary course of business consistent with past practice), (C) hire any
new officer or any new employee whose annual base compensation is greater than
$100,000, or (D) terminate any existing officers or employees at the level of
director or above of any of the Acquired Companies;
 
63

--------------------------------------------------------------------------------


 
(v)  decrease quarterly contributions to the Acquired Company Pension Plan below
(A) $260,000 per quarter for the quarter ended September 30, 2006 and December
31, 2006 and (B) thereafter actuarially determined amounts;
 
(vi)  amend its Organizational Documents, or effect or become a party to (other
than as a stockholder) any Acquisition Transaction, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;
 
(vii)  form any Subsidiary or acquire any equity interest or other interest in
any other Entity;
 
(viii)   make any capital expenditure, except for capital expenditures that,
when added to all other capital expenditures made by or on behalf of the
Acquired Companies since July 1, 2006, do not exceed, in the aggregate: (A)
$20.2 million through September 29, 2006, (B) $30.2 million through March 31,
2007; provided, however, that Parent shall not unreasonably withhold its consent
to any proposal by the Company to increase the amount of permitted capital
expenditures for the period from December 31, 2006 through March 31, 2007 by an
amount not in excess of $1.75 million or (C) $33.45 million through May 31,
2007, provided, however that Parent shall not unreasonably withhold its consent
to any proposal by the Company to increase the permitted amount of capital
expenditures for the period from March 31, 2007 to May 31, 2007 by an amount not
in excess of $1.75 million;
 
(ix)  enter into any Contract that is or would constitute a Material Contract,
or amend, renew or prematurely terminate, or (except in the ordinary course of
business) knowingly waive any material right or remedy under, any Material
Contract (except for: (r) any amendment to the Alliance Program Attachment to
Customer Agreement MA4747, dated June 3, 2002, between the Company and Mentor
Graphics Corporation, the sole effect of which is to expand the definition of
“AP Products” under such agreement to include additional products and to
establish corresponding pricing for such additional products, but which does not
otherwise alter the terms and conditions of the agreement; (s) any amendment
(including amendments implementing new “Product Quotations”) to the Fixed-Term
License Agreement FTLA-02JAZZ0816, dated August 16, 2002, between Newport Fab,
LLC and Cadence Design Systems, the sole effect of which is to expand the
definition of “Licensed Programs” under such agreement to include additional
products and to establish corresponding pricing for such additional products,
but which does not otherwise alter the terms and conditions of the agreement;
(t) any amendment (including amendments to the relevant Statement of Work
attachments) to the Standard Cell Library Development & License Agreement dated
May 31, 2006, between the Company and Synopsys, Inc. or the Drom Library
Development & License Agreement dated May 31, 2006, between the Company and
Synopsys, Inc., to expand the definition of “Licensed Libraries” under such
agreements to include additional products and to establish corresponding pricing
for such additional products, but which does not otherwise alter the terms and
conditions of the agreement (u) any purchase order accepted by an Acquired
Company from a customer; (v) any agreement with a customer that is consistent in
all material respects with the terms and conditions of the Company’s standard
form of wafer purchase agreement (rev. 0704) (other than modifications
negotiated at arms’ length with a customer that are not material to the
operation of the Acquired Companies’ business), which contains no obligations of
the Company to reserve any fabrication capacity for such customer except to the
extent that the Company has accepted a binding purchase order from such customer
and contains no obligations of exclusivity binding upon the Company; (w) any
agreement with a supplier for the purchase of equipment, raw materials, services
or supplies; (x) any Employment Agreements not prohibited by subsection (iv)
above; (y) any Contract for capital expenditures permitted by subsection (viii)
above; and (z) any Contract for licenses permitted by subsection (xi) below;
provided, however, that each of (r) through (z) above shall be in the ordinary
course of business of the Company);
 
64

--------------------------------------------------------------------------------


 
(x)   (i) acquire any asset for a purchase price exceeding $250,000 or assets
for an aggregate purchase price exceeding $1 million (other than the acquisition
of raw materials or supplies in the ordinary course of business consistent with
past practice and licenses of the type required to be disclosed on Part 2.9 of
the Disclosure Schedule and the acquisition of capital assets subject to
subclause (viii) above); (ii) sell or otherwise dispose of any asset other than
the sale of finished goods inventory in the ordinary course of business
consistent with past practice, scrapped inventory and the disposal of obsolete
equipment consistent with past practice; (iii) enter into a license or lease for
any asset involving the payment by an Acquired Company of, or the receipt by an
Acquired Company of payments, greater than $100,000 in any twelve month period
or $250,000 over the term of the lease or license; or (iv) knowingly waive or
relinquish any material rights outside of the ordinary course of business;
 
(xi)  lend money to any Person (except that the Acquired Companies may make
advances to employees, officers, directors or independent contractors for
business expenses and the Company may allow employees to acquire Company Common
Stock in exchange for promissory notes upon exercise of Company Options, in each
case in the ordinary course of business consistent with past practice), or incur
or guarantee any indebtedness for borrowed money (except for (1) the issuance of
letters of credit in the ordinary course of business, (2) borrowings under the
Loan and Security Agreement with Wachovia Capital Finance Corporation (Western)
or (3) borrowings from any Key Stockholders (not to exceed $15 million in the
aggregate) that are repaid at or prior to the Closing);
 
(xii)  change any of its methods of accounting or accounting practices in any
material respect, except as required by GAAP;
 
(xiii)  make any material Tax election;
 
(xiv)  commence any Legal Proceeding seeking amounts in excess of $100,000 or
seeking any non-monetary relief or settle any material Legal Proceeding except
for settlements involving solely monetary consideration; or
 
(xv)  agree or commit to take any of the actions described in this clause (b).
 
4.3  Notification; Updates to Disclosure Schedule.
 
(a)  During the Pre-Closing Period, each party shall promptly notify the other
party in writing of: (i) the discovery by the first party of any event,
condition, fact or circumstance that occurred or existed on or prior to the date
of this Agreement and that caused or constitutes a material inaccuracy in or
breach of any representation or warranty of the first party contained in this
Agreement; (ii) any event, condition, fact or circumstance that occurs, arises
or exists after the date of this Agreement and that would cause or constitute a
material inaccuracy in or breach of any representation or warranty of the first
party contained in this Agreement if (A) such representation or warranty had
been made as of the time of the occurrence, existence or discovery of such
event, condition, fact or circumstance, or (B) such event, condition, fact or
circumstance had occurred, arisen or existed on or prior to the date of this
Agreement; and (iii) any material breach of any covenant or obligation of the
first party. In addition, during the Pre-Closing Period, each of the Company and
Parent shall promptly notify the other in writing of any event, condition, fact
or circumstance that would make the timely satisfaction of any of the conditions
set forth in Section 6 or Section 7 impossible or unlikely or that has had or
would reasonably be expected to have or result in a Material Adverse Effect.
 
65

--------------------------------------------------------------------------------


 
(b)  If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 4.3(a) requires any change in the Disclosure
Schedule, or if any such event, condition, fact or circumstance would require
such a change assuming the Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, then the Company may deliver to Parent an update to the Disclosure
Schedule specifying such change. No such update other than any update to Part
2.9 or Part 2.10 of the Disclosure Schedule permitted hereby shall be deemed to
supplement or amend the Disclosure Schedule for the purposes of: (i) determining
the accuracy of any of the representations and warranties in this Agreement or
in any certificate or other Acquired Company Contract referred to in this
Agreement; (ii) determining whether any condition set forth in Section 6 has
been satisfied; or (iii) determining compliance with any covenant set forth in
this Agreement; provided, however, that any update to Part 2.9 or Part 2.10 of
the Disclosure Schedule permitted hereby for the purpose of adding to Part 2.9
or Part 2.10 of the Disclosure Schedule a list of any Material Contracts or
licenses of Intellectual Property entered into after the execution of this
Agreement of the type described in Section 4.2(b)(ix) or 4.2(b)(x) shall be
deemed to supplement the Disclosure Schedule, but solely for the purposes of
determining whether the representations and warranties of the Company set forth
in this Agreement are inaccurate or have been breached as of the Closing Date
(as if such representations and warranties had been made on and as of the
Closing Date) as a result of the matters described in this proviso.
 
4.4  No Negotiation. During the Pre-Closing Period, (i) neither the Company nor
any of the other Acquired Companies shall, (ii) the Company shall ensure that no
officer, director, employee or partner of the Company or any other Acquired
Company shall, and (iii) the Company shall use commercially reasonable efforts
to ensure that no other Representative of the Company or any other Acquired
Company shall, directly or indirectly: (a) solicit, knowingly facilitate or
knowingly encourage the initiation of any inquiry, proposal or offer from any
Person (other than Parent or its Representatives acting on behalf of Parent)
relating to a possible Acquisition Transaction; (b) participate in any
discussions or negotiations or enter into any agreement with, or provide any
non-public information to, any Person (other than Parent or its Representatives
acting on behalf of Parent) relating to or in connection with a possible
Acquisition Transaction; or (c) consider, entertain or accept any proposal or
offer from any Person (other than Parent or its Representatives acting on behalf
of Parent) relating to a possible Acquisition Transaction; provided, however,
that nothing contained in this Section 4.4 shall prohibit the Company from
having discussions with any potential joint venture partner or otherwise
considering any strategic acquisition so long as (x) the potential joint venture
or acquisition transaction does not contemplate the sale or issuance of any
securities of any Acquired Company (unless otherwise disclosed to Parent prior
to the date hereof) and would be intended primarily to address the needs of the
Acquired Companies to find alternative sources of production of wafers for
customers of the Acquired Companies during periods where the Acquired Companies
lack the manufacturing capacity to fulfill their customers’ orders or forecasted
orders for wafers, and (y) the Company does not enter into any letter of intent
or other binding agreement with respect to any of the foregoing without the
prior written consent of Parent, not to be unreasonably withheld. The Company
shall promptly (and in any event within 48 hours of receipt thereof) notify
Parent in writing of any inquiry, proposal or offer relating to a possible
Acquisition Transaction (including the identity of the Person making or
submitting such inquiry, proposal or offer, and the terms thereof) that is
received by the Company, any other Acquired Company, any officer, director,
employee or partner of the Company or any other Acquired Company or (to the
Knowledge of the Company) any other Representative of any Acquired Company
during the Pre-Closing Period (in each case excluding any such notification and
information regarding any inquiry, request or proposal made on or prior to the
date hereof, provided that no additional actions or communication regarding such
prior proposals occur after the date hereof).
 
66

--------------------------------------------------------------------------------


 
4.5  Termination of Public Offering. The Company shall, and shall cause its
Representatives to, immediately cease any and all activities in connection with
the Company’s initial public offering. As promptly as practicable (and in no
event more than two business days) following the date of this Agreement, the
Company shall withdraw its Registration Statement on Form S-1 filed with the SEC
prior to the date of this Agreement and all amendments thereto.
 
SECTION 5.  ADDITIONAL COVENANTS OF THE PARTIES
 
5.1  Regulatory Approvals. Each party shall use commercially reasonable efforts
to file, as soon as practicable after the date of this Agreement, all notices,
reports and other documents required to be filed by such party with any
Governmental Body or the American Stock Exchange with respect to the Merger and
the other Contemplated Transactions, and to submit promptly any additional
information requested by any such Governmental Body or the American Stock
Exchange. Without limiting the generality of the foregoing, the Company and
Parent shall, promptly after the date of this Agreement, prepare and file the
notifications required under the HSR Act and any applicable foreign antitrust
Legal Requirements or regulations (collectively, the “Antitrust Laws”) in
connection with the Merger. Subject to Section 5.8(b), the Company and Parent
shall: (a) respond as promptly as practicable to: (i) any inquiries or requests
received from the Federal Trade Commission or the Department of Justice for
additional information or documentation; and (ii) any inquiries or requests
received from any state attorney general, foreign antitrust authority or other
Governmental Body in connection with antitrust or related matters; (b) use
commercially reasonable efforts to take all other actions necessary to cause the
expiration or termination of the applicable waiting periods under the Antitrust
Laws as soon as practicable; and (c) use commercially reasonable efforts to
resolve any objections which may be asserted by any Governmental Body with
respect to the Merger under the Antitrust Laws. Subject to Section 5.8(b), in
the event any Legal Proceeding is threatened or instituted by any Governmental
Body challenging the Merger as violative of Antitrust Laws, each of Parent and
the Company shall use commercially reasonable efforts to avoid the institution
of, or to resist or resolve, such Legal Proceeding. At the request of Parent,
the Company shall agree to divest, sell, dispose of, hold separate or otherwise
take or commit to take any action relating to the business, product lines or
assets of any Acquired Company, provided that any such action is: (A) determined
by Parent in good faith to facilitate compliance with any Legal Requirement or
any request by any Governmental Body; and (B) conditioned upon the consummation
of the Merger.
 
67

--------------------------------------------------------------------------------


 
5.2  Written Consents; Information Statement. Immediately following the
execution of this Agreement, the Company shall ensure that each Key Stockholder
executes and delivers to the Company a written consent approving the Merger,
adopting this Agreement and approving the Certificate Amendment (a “Written
Consent”). As soon as reasonably practicable (but in any event within five
business days) following the date on which the Proxy Statement is mailed to
Parent’s stockholders, the Company shall (a) complete the preparation of an
information statement accurately describing this Agreement, the Merger, the
other Contemplated Transactions and the provisions of Section 262 of the DGCL
(the “Information Statement”), and (b) deliver the Information Statement to
those of its stockholders who did not execute Written Consents for the purpose
of informing them of the approval of the Merger, the adoption of this Agreement
and the approval of the Certificate Amendment. The Information Statement shall
include, subject to the fiduciary duties of the board of directors of the
Company, a statement to the effect that the board of directors of the Company
recommends that the Company’s stockholders that have not been deemed to have
executed Written Consents approving the Merger, adopt this Agreement and approve
the Certificate Amendment.
 
5.3  Proxy Statement. As promptly as reasonably practicable after Parent’s
receipt from the Company of all of the information regarding the Acquired
Companies that Parent may reasonably request in good faith in connection with
the preparation thereof, Parent shall prepare and cause the Proxy Statement to
be filed with the SEC. Parent shall use commercially reasonable efforts to cause
the Proxy Statement to comply with the rules and regulations promulgated by the
SEC, to respond promptly to any comments of the SEC or its staff. Parent shall
cause the Proxy Statement to be mailed to Parent’s stockholders as promptly as
reasonably practicable after the SEC notifies Parent that it has no further
comments on the preliminary Proxy Statement. The Company shall promptly furnish
to Parent all information concerning the Acquired Companies as may be required
or reasonably requested in connection with any action contemplated by this
Section 5.3. If any event relating to any of the Acquired Companies occurs, or
if the Company becomes aware of any information, that should be disclosed in an
amendment or supplement to the Proxy Statement, then the Company shall promptly
inform Parent thereof and shall cooperate with Parent in filing such amendment
or supplement with the SEC.
 
5.4  Parent Stockholders’ Meeting.
 
(a)  Parent shall take all action necessary to call, give notice of and hold a
meeting of Parent’s stockholders to approve the Merger (the “Parent
Stockholders’ Meeting”). The Parent Stockholders’ Meeting will be held as
promptly as reasonably practicable after the date on which the Proxy Statement
is mailed to the stockholders of Parent, consistent with applicable Legal
Requirements.
 
68

--------------------------------------------------------------------------------


 
(b)  Subject to Section 5.4(c): (i) the Proxy Statement shall include a
statement to the effect that the board of directors of Parent recommends that
Parent’s stockholders vote to approve the Merger (the recommendation of Parent’s
board of directors that Parent’s stockholders vote to approve the Merger being
referred to as the “Parent Board Recommendation”); and (ii) the Parent Board
Recommendation shall not be withdrawn or adversely modified, and no resolution
by the board of directors of Parent or any committee thereof to withdraw or
adversely modify the Parent Board Recommendation shall be adopted or proposed.
Parent shall use reasonable best efforts to obtain the Required Parent Merger
Stockholder Vote. 
 
(c)  Notwithstanding anything to the contrary contained in Section 5.4(b), at
any time prior to the approval of the Merger by the Required Parent Merger
Stockholder Vote, the Parent Board Recommendation may be withdrawn or adversely
modified, but only if the fairness opinion or the valuation opinion obtained by
Parent in connection with the Contemplated Transactions is rescinded, withdrawn
or adversely modified. None of Parent, its officers or its directors shall
instruct or request any Person delivering a fairness opinion or valuation
opinion to Parent’s board of directors in connection with the Contemplated
Transactions to rescind or withdraw such fairness opinion or valuation opinion;
provided, however, that nothing contained in this Section 5.4(c) or elsewhere in
this Agreement shall restrict Parent or its board of directors from requesting
that Parent’s financial advisors reaffirm, bring down or update any fairness
opinion or valuation opinion given in connection with the Contemplated
Transactions after Parent’s board of directors shall have consulted with outside
legal counsel with respect to the advisability of such a request. In such event
Parent shall promptly notify the Company that it has made such request, and
Parent shall provide a copy of any such updated valuation or fairness opinion
immediately upon receipt thereof. Notwithstanding anything to the contrary
contained in this Agreement, nothing shall in any way limit the right of Parent
and its board of directors to comply with its obligations under the Exchange Act
or other applicable Legal Requirements; provided, however, that the foregoing
shall not be construed as granting to Parent any right to terminate this
Agreement other than in accordance with the terms of Section 8.
 
5.5  Standstill. During the Pre-Closing Period, Parent shall: (a) cease all
ongoing discussions and negotiations concerning any Business Combination (as
such term is defined in Parent’s Amended and Restated Certificate of
Incorporation in effect as of the date of this Agreement); (b) cease all ongoing
substantive negotiations concerning any Tack-On Transaction (as defined below);
and (c) terminate any letter of intent or term sheet contemplating any Tack-On
Transaction or Business Combination that is in effect as of the date of this
Agreement. During the Pre-Closing Period, Parent shall not and shall not permit
its Representatives to: (i) enter into any letter of intent, term sheet or
definitive acquisition or merger agreement with any Person contemplating a
possible Business Combination or Tack-On Transaction; (ii) engage in any
discussions or negotiations concerning any letter of intent, term sheet or
definitive acquisition or merger agreement contemplating a Business Combination
or Tack-On Transaction; or (iii) engage in any substantive due diligence review
of non-public information of any Person in contemplation of a Business
Combination or Tack-On Transaction. Notwithstanding any of the foregoing
provisions of this Section 5.5, during the Pre-Closing Period, Parent may do any
one or more of the following: (w) engage in discussions or negotiations and
enter into any letter of intent or term sheet with any Person contemplating any
Eligible Tack-On Transaction if such action would not require that the Proxy
Statement be amended or supplemented to describe such Eligible Tack-On
Transaction, (x) upon the Company’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, engage in discussions or
negotiations and enter into any letter of intent or term sheet with any Person
contemplating any Eligible Tack-On Transaction if such action would require that
the Proxy Statement be amended or supplemented to describe such Eligible Tack-On
Transaction, (y) upon the Company’s prior written consent, which may be withheld
or conditioned in the Company’s sole discretion, engage in discussions or
negotiations and enter into any letter of intent or term sheet with any Person
contemplating any Tack-On Transaction that is not an Eligible Tack-On
Transaction, and (z) upon the Company’s prior written consent, which may be
withheld or conditioned in the Company’s sole discretion, enter into any
definitive acquisition or merger agreement with any Person contemplating any
Tack-On Transaction. For purposes of this Agreement, (A) a “Tack-On Transaction”
shall mean a proposed acquisition by Parent or any Affiliate of Parent of a
business or businesses (other than those of the Acquired Companies) that does
not constitute a Business Combination, and (B) an “Eligible Tack-On Transaction”
shall mean a Tack-On Transaction determined in good faith by Parent to be
complementary to the businesses of the Acquired Companies and having a purchase
price, including the assumption or acquisition of debt, of $50,000,000 or less.
 
69

--------------------------------------------------------------------------------


 
5.6  280G Payments. As promptly as practicable after the execution of this
Agreement, the Company shall submit to the stockholders of the Company (in a
manner satisfactory to Parent) for approval by such number of stockholders of
the Company as is required by the terms of Section 280G(b)(5)(B) of the Code a
written consent in favor of a single proposal to render the parachute payment
provisions of Section 280G of the Code and the Treasury Regulations thereunder
(collectively, “Section 280G”) inapplicable to any and all payments and/or
benefits provided pursuant to Acquired Company Employee Plans, Acquired Company
Employee Agreements or other Acquired Company Contracts (including payments
pursuant to the Severance Agreements or any employee bonus plan adopted in
connection with the Contemplated Transactions) that might result, separately or
in the aggregate, in the payment of any amount and/or the provision of any
benefit that would not be deductible by reason of Section 280G or that would be
subject to an excise tax under Section 4999 of the Code (together, the “Section
280G Payments”). Any such stockholder approval shall be obtained in a manner
which satisfies all applicable requirements of Section 280G(b)(5)(B) of the Code
and the Treasury Regulations thereunder, including Q-7 of Section 1.280G-1 of
such Treasury Regulations. The Company agrees that: (i) in the absence of such
stockholder approval, no Section 280G Payments shall be made; and (ii) promptly
after execution of this Agreement, the Company shall deliver to Parent waivers
duly executed by each Person who might receive any Section 280G Payment. The
form and substance of all stockholder approval documents contemplated by this
Section 5.6, including the waivers, shall be subject to the review and approval
of Parent.
 
5.7  Public Announcements. Except as required by applicable Legal Requirements
and in the case of Parent, except for any filings required to be made with the
SEC or other actions that Parent in good faith deems to be necessary or
appropriate in connection with seeking to obtain the Required Parent Merger
Stockholder Vote (including in connection with the Proxy Statement), during the
Pre-Closing Period, Parent and the Company shall not (and the Company shall not
permit any of the Acquired Companies or any Representative of any of the
Acquired Companies to) issue any press release or make any public statement
regarding this Agreement, the Merger or any of the other Contemplated
Transactions without the prior written consent of the other party; provided,
however, that nothing in this Section 5.7 shall preclude (i) the Company from
complying with its obligation under Section 228 of the DGCL to notify those of
its stockholders who did not execute Written Consents of the adoption of this
Agreement by the Written Consents executed by the Key Stockholders, (ii) the
board of directors of the Company from exercising its fiduciary duties in
communications with stockholders of the Company or (iii) the board of directors
of Parent from exercising its fiduciary duties in communications with
stockholders of Parent.
 
70

--------------------------------------------------------------------------------


 
5.8  Additional Agreements.
 
(a)  Subject to Section 5.8(b), Parent, Merger Sub and the Company shall use
commercially reasonable efforts to take, or cause to be taken, all actions
necessary to consummate the Merger and make effective the other Contemplated
Transactions. Without limiting the generality of the foregoing, but subject to
Section 5.8(b), each party to this Agreement (i) shall make all filings (if any)
and give all notices (if any) required to be made and given by such party in
connection with the Merger and the other Contemplated Transactions, and (ii)
shall use commercially reasonable efforts to obtain each Consent (if any)
required to be obtained (pursuant to any applicable Legal Requirement or
Acquired Company Contract, or otherwise) by such party in connection with the
Merger or any of the other Contemplated Transactions. The Company shall promptly
deliver to Parent a copy of each such filing made, each such notice given and
each such Consent obtained by the Company during the Pre-Closing Period.
 
(b)  Notwithstanding anything to the contrary contained in this Agreement,
Parent shall not have any obligation under this Agreement or otherwise: (i) to
dispose of or transfer any assets, or to commit to cause any of the Acquired
Companies to dispose of or transfer any assets; (ii) to discontinue offering any
product or service, or to commit to cause any of the Acquired Companies to
discontinue offering any product or service; (iii) to license or otherwise make
available to any Person, any technology, software or other Intellectual Property
or Intellectual Property Right, or to commit to cause any of the Acquired
Companies to license or otherwise make available to any Person any technology,
software or other Intellectual Property or Intellectual Property Right; (iv) to
hold separate any assets or operations (either before or after the Closing
Date), or to commit to cause any of the Acquired Companies to hold separate any
assets or operations; or (v) to make any commitment (to any Governmental Body or
otherwise) regarding its future operations or the future operations of any of
the Acquired Companies.
 
5.9  Financing. 
 
(a)  Parent shall use commercially reasonable efforts to arrange and consummate
the transactions contemplated by the Wachovia Commitment Letter and such
additional debt and/or equity financing transactions (collectively, the
“Financing Transactions” and the Wachovia Commitment Letter together with any
commitment letter or any similar agreement with respect to the Financing
Transactions, the “Financing Commitments”) such that, at the Closing, Parent
would have sufficient funds available to pay all amounts payable at or promptly
following the Closing by Parent, Merger Sub or the Surviving Corporation
pursuant to Sections 1.5, 1.6 and 1.7 and all of the related fees and expenses
payable by Parent or Merger Sub in connection with the Merger and other
Contemplated Transactions. Without limiting the generality of the foregoing,
Parent shall use its commercially reasonable efforts: (i) to the extent within
its control, to satisfy all conditions precedent in any Financing Commitments
then in effect and in any definitive agreements relating to the Financing
Transactions, (ii) to negotiate in good faith definitive agreements respecting
the Financing Transactions, and (iii) if any material portion of the financing
to be provided at the Closing contemplated by the Wachovia Financing Letter has
become unavailable, regardless of the reason therefor, to obtain alternative
financing from the same or other sources subject to substantially similar
conditions precedent to funding to those set forth in the Wachovia Commitment
Letter. Parent shall give the Company prompt notice of any termination,
revocation or amendment of the Wachovia Commitment Letter or any other Financing
Commitments and provide the Company with copies of any written correspondence
with respect thereto, shall provide copies of any documentation (including
drafts thereof) with respect to any Financing Commitments or any definitive
documentation with respect to the Financing Transactions, as and when requested
by the Company, and shall otherwise keep the Company reasonably informed as to
the status of its efforts to arrange the Financing Transactions. Parent shall
not permit any material amendment or modification to be made to the conditions
precedent to funding or any other material provision set forth in the Wachovia
Financing Commitment (or any other Financing Commitment entered into after the
date hereof that replaces the Wachovia Financing Commitment) that could
reasonably result in a material reduction in the amount of financing available
at the Closing thereunder without the prior written consent of the Company (such
consent not to be unreasonably withheld).
 
71

--------------------------------------------------------------------------------


 
(b)  In the event that (x) Wachovia or one or more other third parties provides
at least $35 million of debt or equity financing to Parent at the Closing (other
than amounts funded from the Trust Account) and (y) the proceeds at Closing from
the Financing Transactions, together with the proceeds available to the Company
from the Trust Account (as defined in Section 5.18) is less than the aggregate
amount payable at, or immediately following, the Closing by Parent, Merger Sub
or the Surviving Corporation pursuant to Sections 1.5, 1.6 and 1.7 (after using
all cash (as determined in accordance with GAAP consistent with past practices
and excluding restricted cash) on the Company’s balance sheet immediately prior
to the Closing in excess of $20,000,000 to pay such amounts and borrowing the
maximum amount permitted to be borrowed under the terms of any Financing
Transaction being entered into at the Closing) (such shortfall, if any, the
“Funding Shortfall”) and such Funding Shortfall does not exceed $80 million in
the aggregate, then an amount equal to the Funding Shortfall (the “Stockholder
Loan Amount”) that would have otherwise been payable to the Escrow Participants
in cash pursuant to Sections 1.5, 1.6 and 1.7 shall instead be paid by Parent by
the delivery of one or more promissory notes (the “Stockholder Loans”) having an
aggregate initial principal amount equal to the Stockholder Loan Amount, which
promissory notes shall be payable to the Escrow Participants pro rata in
accordance with the amount of cash proceeds that would otherwise be payable to
them at the Closing in respect of the shares of Company Capital Stock and shares
of Company Common Stock subject to In-The-Money Company Options pursuant to
Section 1.5(a)(ii)(A), Section 1.5(a)(iii)(A) and Section 1.6(a)(i) (calculated
using the Estimated Closing Amount). In the event that any Stockholder Loan is
made in connection with the Closing, Parent shall not enter into any other
Financing Transaction at the Closing or, so long as any Stockholder Loan remains
outstanding, incur any indebtedness that does not permit any Stockholder Loan to
be refinanced by Parent and its Subsidiaries with the proceeds of any equity
financing or any debt financing on terms that, in the aggregate, are not worse
for the Parent and its other lenders than the terms of the Stockholder Loan
being refinanced.
 
72

--------------------------------------------------------------------------------


 
(c)  In the event that the aggregate amount of Stockholder Loans at Closing is
equal to or less than $40 million, the Stockholder Loans shall be “Stockholder
Mezzanine Loans” having the terms set forth in clause (ii) below. In the event
that the aggregate amount of the Stockholder Loans at Closing are greater than
$40 million, $30 million of such Stockholder Loans shall be “Stockholder
Mezzanine Loans” having the terms set forth in clause (ii) below and the
remaining amount of such Stockholder Loans (not to exceed $50 million) shall be
“Stockholder Term B Loans” having the terms set forth in clause (i) below.
 
(i)  Any portion of the Stockholder Loans that are a “Stockholder Term B Loan”
(the “Stockholder Term B Loan”) shall (1) have an initial adjustable interest
rate equal to LIBOR plus 950 basis points, payable quarterly in cash, which
interest rate shall be increased by 200 basis points per annum beginning on the
six month anniversary of the Closing Date and an additional 200 basis points per
annum each three months thereafter, (2) be subject to a 1.5% origination fee
payable in cash at the Closing, one-half of which shall be refunded to Parent
with respect to any portion of the Stockholder Term B Loan principal amount that
is refinanced or otherwise repaid within six months of the Closing Date, (3) be
secured by a second lien on all of the assets of Parent and its Subsidiaries and
shall be subordinate to the debt financing contemplated by the Wachovia
Commitment Letter or any other first lien debt financing, not to exceed $75
million initial principal amount in the aggregate (together with any
replacements and refinancings thereof in an aggregate principal amount that does
not exceed $75 million, the “First Lien Loan”) and pari passu or senior to all
other indebtedness of Parent and its Subsidiaries, (4) have a maturity of three
and a half years following the Closing Date, and (5) shall otherwise be on terms
and conditions customary for commercial “Second Lien” Term B loans and in no
event shall contain terms, covenants and conditions less favorable to the Escrow
Participants in any material respect than the terms, covenants and conditions
obtained by a third party in connection with any other Term B loan entered into
by Parent or its Subsidiaries with such a third party as part of the Financing
Transactions.
 
(ii)  Any portion of the Stockholder Loans that are a “Stockholder Mezzanine
Loan” (the “Stockholder Mezzanine Loan”) shall (1) have an initial interest rate
equal to twenty percent per annum, one half of which shall be payable quarterly
in cash and one half of which shall be payable quarterly in kind, which interest
rate shall be increased by 100 basis points per annum beginning on the twelve
month anniversary of the Closing Date and by an additional 100 basis points per
annum each three months thereafter, one half of which shall be payable quarterly
in cash and one half of which shall be payable quarterly in kind, (2) be secured
by a third lien on all of the assets of Parent and its Subsidiaries and shall be
subordinate to the First Lien Loan (not to exceed $75 million initial principal
amount in the aggregate) and any second lien debt financing consummated by
Parent in connection with the Closing (and any replacements or refinancings
thereof in an aggregate principal amount, together with the First Lien Loans,
not to exceed $115 million), (3) have a maturity of three and a half years
following the Closing Date, and (4) otherwise be on terms and conditions
customary for commercial “mezzanine” bridge loans and in no event shall contain
terms, covenants and conditions less favorable to the Escrow Participants in any
material respect than the terms, covenants and conditions obtained by a third
party in connection with any mezzanine or other loans subordinated to any second
lien financing entered into by Parent or its Subsidiaries with such a third
party as part of the Financing Transactions.
 
73

--------------------------------------------------------------------------------


 
(iii)  In addition, to the terms and conditions specified above, the Stockholder
Loans shall provide that (in the case of clauses (w), (x) and (z) to the extent
permitted by the terms of the First Lien Loan): (w) 100% of the proceeds of any
debt or equity financing consummated by Parent or its Subsidiaries following the
Closing shall be used to prepay first the Stockholder Term B Loan and, when such
loan has been repaid in full, thereafter the Stockholder Mezzanine Loan, (other
than financing used to refinance or replace the First Lien Loan in an aggregate
principal amount that does not exceed $75 million), (x) 100% of the proceeds of
any sale of assets of Parent or its Subsidiaries (other than the sale of
inventory or the licensing of Intellectual Property in the ordinary course of
business or the sale of equipment in the ordinary course of business so long as
the proceeds of the sale of such equipment are used to purchase additional
equipment within 90 days thereof) following the Closing shall be used to prepay
first the Stockholder Term B Loan and, when such loan has been paid in full,
thereafter the Stockholder Mezzanine Loan, (y) no dividends, distributions,
redemptions or other payments shall be made to the equity holders of Parent in
respect of the equity securities of Parent held by such holders so long as any
Stockholder Loan remains outstanding, and (z) 100% of excess cash flow from the
operation of Parent and its Subsidiaries (to be defined in the definitive
agreements with respect to the Stockholder Loans in a manner consistent with
general market practice) shall be used to prepay first the Stockholder Term B
Loan and, when such loan has been paid in full, thereafter the Stockholder
Mezzanine Loan; provided for purposes of this clause (z) the maximum
availability to Parent or its Subsidiaries under any revolving credit facility
plus the aggregate amount of cash and cash equivalents as determined in
accordance with GAAP on a consolidated basis is at least $35 million after
giving effect to such repayment.
 
(d)  If requested by the Company at any time after the earlier of January 10,
2007 or the date of the filing of the definitive Proxy Statement by Parent in
the event Parent has not negotiated definitive agreements with respect to
Financing Transactions as a result of which it reasonably expects to receive at
least $115 million in proceeds at the Closing, or by Parent at any time, Parent
and the Stockholder Representative shall negotiate definitive agreements with
respect to the Stockholder Loans and Parent shall reimburse the Stockholder
Representative for any out-of-pocket expenses (including reasonable
out-of-pocket legal fees in connection therewith) incurred by the Stockholder
Representative in negotiating such agreements. If Parent and the Stockholder
Representative are unable to agree on any terms or conditions of the Stockholder
Loans not specified above, Parent and the Stockholder Representative shall
jointly retain (at Parent’s sole cost and expense) a mutually acceptable
nationally recognized law firm with experience representing lenders in loans of
the types included in the Stockholder Loan, which shall resolve any dispute
regarding such terms and conditions by determining the prevailing market
practice then in effect with respect to loans of such type (it being understood
that, except as noted in Section 5.9(c), such loans are not being made on terms
customary for seller financing and are instead intended to be made on market
terms typical for loans of such type made by commercial lenders).
 
(e)  If the Stockholder Loan is made, then notwithstanding anything to the
contrary in this Agreement, the Indemnity Escrow Contribution Amount shall be
equal to the excess (if any) of (i) $20,000,000 over (ii) the Stockholder Loan
Amount. In the event that, and at such time as, any Parent Indemnitee would
otherwise have become entitled to receive a distribution out of the Indemnity
Escrow Fund in accordance with Section 9.7 (a “Distribution Entitlement”), the
indemnity obligation of the Escrow Participants, and such Parent Indemnitee’s
entitlement to such distribution, shall be satisfied first by reducing the
principal amount of the Stockholder Term B Loan dollar-for-dollar by the amount
of such Distribution Entitlement, up to the lesser of (x) the principal amount
of the Stockholder Term B Loan then remaining outstanding or (y) the amount of
such Distribution Entitlement, and any remaining portion of such Distribution
Entitlement shall be satisfied by reducing the principal amount of the
Stockholder Mezzanine Loan dollar-for-dollar by the remaining amount of such
Distribution Entitlement, up to the lesser of (1) the principal amount of the
Stockholder Mezzanine Loan then remaining outstanding or (2) the remaining
amount of such Distribution Entitlement. To the extent that at any time a
proposed repayment by Parent of all or any portion of the principal amount of a
Stockholder Loan (other than by reason of a Distribution Entitlement) would have
the effect of reducing the aggregate principal amount outstanding of all
Stockholder Loans remaining below an amount equal to the excess (if any) of (A)
$20 million over (B) the aggregate amount of all of all prior reductions in the
principal amount of Stockholder Loans as a result of Distribution Entitlements,
the amount of such repayment shall not be paid by Parent to the payees of the
Stockholder Loan, but instead shall be deposited in the Indemnity Escrow Fund;
provided, however, that the principal amount of the Stockholder Loan shall for
all purposes be deemed to have been reduced by the amount of such deposit.
 
74

--------------------------------------------------------------------------------


 
(f)  The Company shall use commercially reasonable efforts (at Parent’s sole
cost and expense with respect to any out-of-pocket expenses requested to be
incurred by Parent in connection therewith) to assist Parent in connection with
transactions undertaken by Parent to finance the transactions contemplated by
this Agreement. Notwithstanding the foregoing, in no event shall any of the
Acquired Companies be required to enter into any agreement or incur any
liability or obligation with respect to such financing transactions prior to the
Closing.
 
5.10  Post Closing Option Pool. Promptly following the Closing, Parent shall
establish a pool of options to acquire 4,698,692 shares of Parent’s common
stock, a portion of which shall be subject to issuance to members of management
and other selected employees of the Acquired Companies, as determined by the
Parent in its sole discretion.
 
5.11  FIRPTA Matters. At the Closing: (a) the Company shall deliver to Parent a
statement (in such form as may be reasonably requested by counsel to Parent)
conforming to the requirements of Section 1.897 - 2(h)(1)(i) of the United
States Treasury Regulations; and (b) the Company shall deliver to the IRS the
notification required under Section 1.897 - 2(h)(2) of the United States
Treasury Regulations.
 
5.12  Termination of the Company Option Plan. Unless otherwise requested by
Parent prior to the Closing, the Company shall take all actions reasonably
necessary to terminate the Company Option Plan prior to the Closing.
 
5.13  Resignation of Officers and Directors. The Company shall use commercially
reasonable efforts to obtain and deliver to Parent at or prior to the Closing
the resignation of (a) each director of each of the Acquired Companies, and (b)
each officer of each of the Acquired Companies identified on Schedule 5.13.
 
75

--------------------------------------------------------------------------------


 
5.14  Indemnification of Officers and Directors.
 
(a)  Parent and Merger Sub agree that all rights to indemnification for acts or
omissions occurring prior to the Effective Time existing as of the date of this
Agreement in favor of each current and former officer and director of the
Acquired Companies (the “D&O Indemnified Persons”) as provided in the
certificate of incorporation and bylaws or other organization documents of the
Acquired Companies (as in effect on the date of this Agreement) or the
indemnification agreements identified in Part 2.10(a)(ii) of the Disclosure
Schedule (as in effect on the date of this Agreement) shall survive the Merger
and shall continue in full force and effect in accordance with their terms for
at least six years following the Effective Time (or, in the case of a claim for
indemnification asserted against an Acquired Company by a D&O Indemnified Person
during such six year period, for such longer period until such claim is finally
resolved), and Parent shall cause the Surviving Corporation to fulfill and honor
such obligations to the maximum extent permitted by applicable Legal
Requirements.
 
(b)  For a period of six years after the Effective Time, Parent shall maintain
or cause the Surviving Corporation to maintain in effect, for events that shall
have occurred prior to the Effective Time, the existing level and scope of
directors’ and officers’ liability, employee practices liability insurance and
fiduciary insurance covering those D&O Indemnified Persons who are currently
covered by the Company’s existing directors’ and officers’ liability, employee
practices liability insurance and fiduciary insurance policy (collectively, the
“Existing D&O Policies”), if directors’ and officers’ liability insurance
coverage is commercially available; provided, however, that: (i) the Surviving
Corporation may substitute for the Existing D&O Policies a policy or policies of
comparable coverage; and (ii) in no event shall the Surviving Corporation be
required to expend in any one year for the Existing D&O Policies (or for any
substitute policies) in the aggregate, in excess of 150% of current premium
(such amount being referred to as the “Maximum Premium”); and provided, further,
that if the annual premiums payable for the Existing D&O Policies (or any
substitute policies) exceed the Maximum Premium, Parent or the Surviving
Corporation shall be entitled to reduce the amount of coverage of the Existing
D&O Policies (or any substitute policies) to the amount of coverage that can be
obtained for a premium equal to the Maximum Premium. The provisions of this
Section 5.14(b) shall be deemed to have been satisfied if a prepaid policy has
been obtained prior to the Effective Time for purposes of this Section 5.14(b),
which policy provides such D&O Indemnified Persons with coverage comparable to
the coverage provided by the Existing D&O Policies for an aggregate period of
six years following the Effective Time (and the Company shall, at the request of
Parent, obtain such a prepaid policy prior to the Effective Time, provided that
the cost thereof shall be borne by Parent). 
 
(c)  The provisions of this Section 5.14 shall survive the Closing and are
intended to be for the benefit of, and enforceable by, each of the D&O
Indemnified Persons and his or her heirs and personal representatives.
 
5.15  Amendment to Certificate of Incorporation. The Company shall: (a) cause to
be adopted an amendment to the Company’s certificate of incorporation in the
form of Exhibit D (the “Certificate Amendment”); and (b) file the Certificate
Amendment with the Secretary of State of the State of Delaware and cause the
Certificate Amendment to take effect prior to the Closing Date.
 
76

--------------------------------------------------------------------------------


 
5.16  Termination and Amendment of Certain Agreements.
 
(a)  Prior to the Closing, the Company shall have caused the Contracts
identified on Schedule 5.16(a) to have been terminated effective on or prior to
the Effective Time.
 
(b)  Prior to the Closing, the Company shall have caused the Contracts
identified on Schedule 5.16(b) to have been amended as set forth on Schedule
5.16(b) effective on or prior to the Effective Time.
 
5.17  Board of Directors; Management.
 
(a)  Parent shall use commercially reasonable efforts to cause the board of
directors of Parent to consist, at or promptly following the Effective Time, of
the individuals identified on Schedule 5.17(a).
 
(b)  Parent shall use commercially reasonable efforts to cause each individual
identified on Schedule 5.17(b) to hold, at or promptly following the Effective
Time, the management position set forth opposite such individual’s name on
Schedule 5.17(b).
 
5.18  Parent Trust Account. Notwithstanding anything to the contrary herein, the
Company has read a copy of Parent’s prospectus dated March 15, 2006 and filed
with the Securities and Exchange Commission (the “Prospectus”). The Company
understands that Parent is a blank check company formed for the purpose of
consummating a “business combination” (as described in the Prospectus), must
complete such business combination within 18 months (or 24 months if a letter of
intent, agreement in principle or definitive agreement has been executed within
18 months) (the “Transaction Deadline Date”), has established a trust account at
Lehman Brothers, maintained by Continental Stock Transfer & Trust Company acting
as trustee, initially in an amount of $164,308,004 after the exercise of the
underwriters’ over-allotment option for the benefit of its public stockholders
(the “Trust Account”), and does not have access to the funds in such Trust
Account except under the circumstances set forth in the Prospectus. On behalf of
itself and each other Acquired Company, Acquired Company Affiliate and Company
Indemnitee (and affiliates thereof) (collectively, the “Company Claimants”), the
Company: (a) agrees that neither it nor any Company Claimant has any right,
title, interest or claim of any kind in or to (i) any assets in the Trust
Account, (ii) assets of Parent to the extent such right, title, interest or
claim would impair the amounts in the Trust Account or (iii) assets distributed
from the Trust Account to the public stockholders (each such right, title,
interest or claim a “Claim”); (b) unless and until Parent completes another
Business Combination (as defined in Parent’s certificate of incorporation as of
the date of this Agreement), hereby waives any Claim that it or any Company
Claimant may have in the future as a result of, or arising out of, this
Agreement or the Ancillary Agreements; and (c) agrees that neither it nor any
other Company Claimant will seek recourse against the Trust Account or the
public stockholders of Parent (in their capacity as stockholders of Parent or as
recipients of liquidating distributions from Parent) for any reason whatsoever.
Further, the Company acknowledges that it has read Section 1542 of the Civil
Code of the State of California, which states in full:
 
77

--------------------------------------------------------------------------------


 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
The Company, on behalf of itself and the Company Claimants, hereby waives any
right that the Company or the Company Claimants have or may have under Section
1542 (or any similar provision of the laws of any other jurisdiction) to the
full extent that the Company may lawfully waive such rights pertaining to this
waiver of Claims and generally affirms that Company is releasing, on behalf of
itself and the Company Claimants, all known and unknown Claims.
 
Without limiting the foregoing, the Company hereby acknowledges and agrees that
the Trust Account is not a party to this Agreement and shall have no liability
pursuant hereto. Notwithstanding the forgoing, no provision contained herein
shall limit the Company or the Company Indemnitees’ right to make a claim
against such monies to the extent such monies are released from the Trust
Account to Parent upon the consummation of the Merger.
 
5.19  Maintenance of Benefits. Parent will extend to each Acquired Company
Employee an offer of employment that, if accepted, would contemplate that such
Acquired Company Employee would commence employment with Parent or continue
employment with the Surviving Corporation effective as of the Closing Date and
would provide, for one year following the Closing Date, such Acquired Company
Employee with compensation, benefits and terms of employment that in the
aggregate are substantially comparable to the compensation, benefits and terms
of employment provided by the Company to such Acquired Company Employee as of
the date of this Agreement. Subject to the foregoing, nothing in this Agreement
shall be deemed to prevent or restrict in any way the right of Parent to
terminate, reassign, promote, or demote any of the Acquired Company Employees
after the Closing Date or to change adversely or favorably the title, powers,
duties, responsibilities, functions, locations, compensation, benefits, or terms
or conditions of employment of such employees.
 
5.20  Conexant Supply Termination Agreement Amendment. At or prior to the
Closing, the Company shall consummate the transactions contemplated by that
certain Wafer Supply Termination Agreement Amendment between the Company and
Conexant (the “Conexant Supply Termination Agreement Amendment”) and immediately
after the Closing but prior to the Effective Time, Parent shall fund the payment
of the Conexant Termination Payment Amount and cause the Company to pay to
Conexant the Conexant Termination Payment Amount in accordance with the terms of
the Conexant Supply Termination Agreement Amendment. To the extent such
transactions are consummated at or prior to the Closing, the 7,583,501 shares of
Company Class B Common Stock held of record by Conexant as of the date hereof
shall be deemed not to be outstanding immediately prior to the Effective Time
for all purposes hereunder and the holder thereof shall not be entitled to any
portion of the consideration payable pursuant to this Agreement to the holders
of Company Common Stock.
 
78

--------------------------------------------------------------------------------


 
SECTION 6.  CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB
 
The obligations of Parent and Merger Sub to effect the Merger and otherwise
consummate the Contemplated Transactions are subject to the satisfaction (or
waiver by Parent), at or prior to the Closing, of each of the following
conditions:
 
6.1  Accuracy of Representations. Each of the representations and warranties set
forth in Section 2 and each of the other representations and warranties of the
Company set forth in this Agreement: (a) shall have been accurate in all
respects as of the date of this Agreement; and (b) shall be accurate in all
respects as of the Closing Date as if made on the Closing Date (except that any
representation and warranty that is made exclusively as of, and that refers
specifically to, a specified date need only have been accurate in all respects
as of such specified date), except in the case of both clauses (a) and (b)
(individually and together), for inaccuracies that would not, individually or in
the aggregate, reasonably be expected to result in or otherwise involve Damages
in excess of $20,000,000; provided, however, that in determining the accuracy of
such representations and warranties for purposes of this Section 6.1: (i) all
“Material Adverse Effect” and other materiality qualifications limiting the
scope of such representations and warranties shall be disregarded; and (ii) any
update of or modification to the Disclosure Schedule made or purported to have
been made on or after the date of this Agreement shall be disregarded, provided
that any update to Part 2.9 or Part 2.10 of the Disclosure Schedule permitted
hereby for the purpose of adding to Part 2.9 or Part 2.10 of the Disclosure
Schedule a list of any Material Contracts or licenses of Intellectual Property
entered into after the execution of this Agreement of the type described in
Section 4.2(b)(ix) and Section 4.2(b)(x) shall be deemed to update the
Disclosure Schedule, but solely for the purposes of determining whether the
representations and warranties of the Company set forth in this Agreement are
inaccurate or have been breached as of the Closing Date (as if such
representations and warranties had been made on and as of the Closing Date).
 
6.2  Performance of Covenants. Each of the covenants and obligations that the
Company is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.
 
6.3  Company Stockholder Approval. The Certificate Amendment shall have been
duly approved by the Required Amendment Stockholder Votes and the Merger shall
have been duly approved and this Agreement shall have been duly adopted by the
Required Company Merger Stockholder Votes.
 
6.4  Parent Stockholder Approval. The Merger shall have been duly approved by
the Required Parent Merger Stockholder Vote.
 
6.5  No Section 280G Payments. Neither any payment made, nor any options
granted, to any Person in connection with or in contemplation of the Merger or
any of the other Contemplated Transactions shall constitute a Section 280G
Payment.
 
6.6  Amendment to Certificate of Incorporation. The Company shall have provided
Parent with evidence satisfactory to Parent that the Company has filed the
Certificate Amendment with the Secretary of State of the State of Delaware and
that the Certificate Amendment was in effect prior to the Closing.
 
79

--------------------------------------------------------------------------------


 
6.7  Dissenting Shares. No more than 2% of the aggregate number of shares of
Company Capital Stock outstanding as of the Closing Date shall be Dissenting
Shares or shall have the right under the DGCL to become Dissenting Shares.
 
6.8  Antitrust Matters
 
(a)  The waiting period applicable to the consummation of the Merger under the
HSR Act shall have expired or been terminated, and there shall not be in effect
any voluntary agreement between Parent or the Company and the Federal Trade
Commission or the Department of Justice pursuant to which Parent or the Company
has agreed not to consummate the Merger for a period of time.
 
(b)  Any similar waiting period under any other Antitrust Law applicable to the
Contemplated Transactions shall have expired or been terminated.
 
(c)  Any Consent required under any Antitrust Law applicable to the Contemplated
Transactions shall have been obtained and shall be in full force and effect.
 
6.9  No Material Adverse Effect.  Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.
 
6.10  Agreements and Documents. Parent shall have received the following
agreements and documents, each of which shall be in full force and effect:
 
(a)  the Escrow Agreement, executed by the Stockholders’ Representative and the
Escrow Agent;
 
(b)  the Noncompetition Agreements as signed as of the date of this Agreement,
and effective as of the Closing Date;
 
(c)  the Lease Amendment Agreements as signed as of the date of this Agreement,
and effective as of the Closing Date;
 
(d)  the Termination Agreement, which shall evidence the termination the
Contracts identified on Schedule 5.16(a) in accordance with Section 5.16(a), as
signed as of the date of this Agreement, and effective as of the Closing Date;
 
(e)  the Conexant Supply Termination Agreement Amendment, as signed as of the
date of this Agreement, and effective as of the Closing Date;
 
(f)  the General Releases, executed by each of the Key Stockholders, as signed
as of the date of this Agreement, and effective as of the Closing Date;
 
(g)  a certificate, executed on behalf of the Company by an officer of the
Company, certifying that the Closing Payment Schedule is accurate and complete;
 
80

--------------------------------------------------------------------------------


 
(h)  the statement referred to in Section 5.11(a), executed on behalf of the
Company;
 
(i)  a legal opinion of Latham & Watkins LLP, counsel to the Company, dated as
of the Closing Date and addressed to Parent and the Company, addressing the
matters set forth in Schedule 6.10(i) and containing no exceptions, assumptions
or qualifications that are not customarily included in legal opinions relating
to transactions similar to the Merger; and
 
(j)  a certificate, executed on behalf of the Company by an officer of the
Company, containing the representation and warranty of the Company that the
conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.7, 6.9, 6.13 and 6.15
have been duly satisfied (the “Company Closing Certificate”).
 
6.11  FIRPTA Compliance. The Company shall have filed with the IRS the
notification referred to in Section 5.11(b).
 
6.12  No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the Merger shall have
been issued by any court of competent jurisdiction and remain in effect, and
there shall not be any Legal Requirement enacted or deemed applicable to the
Merger that makes consummation of the Merger illegal.
 
6.13  No Governmental Legal Proceedings. Neither any Governmental Body nor the
American Stock Exchange shall have commenced or be a party to, or shall, to the
Knowledge of the Company, have threatened in writing to commence or to become a
party to, any Legal Proceeding: (a) seeking a material amount of damages in
connection with the Merger; (b) seeking to prohibit or limit the exercise by
Parent of any material right pertaining to its ownership of stock of Merger Sub
or the Surviving Corporation; (c) challenging, or that may have the effect of
preventing, making illegal or otherwise materially interfering with, the
consummation of the Merger; (d) seeking to compel any of the Acquired Companies,
Parent or any Subsidiary of Parent to dispose of or hold separate any material
assets as a result of the Merger; or (e) seeking to impose any criminal
sanctions or criminal liability on any of the Acquired Companies in connection
with the Merger.
 
6.14  Financing. Parent and Merger Sub shall have received (or be receiving
contemporaneously with the Closing) financing in an amount equal to $35,000,000
(including any undrawn amounts thereunder) on the terms and conditions set forth
in the Wachovia Commitment Letter.
 
6.15  Termination of Company Option Plan. If required pursuant to Section 5.12,
the Company shall have provided Parent with evidence satisfactory to Parent that
the board of directors of the Company has adopted resolutions regarding the
termination of the Company Option Plan prior to the Closing.
 
81

--------------------------------------------------------------------------------


 
SECTION 7.  CONDITIONS PRECEDENT TO OBLIGATION OF THE COMPANY 
 
The obligation of the Company to effect the Merger and otherwise consummate the
Contemplated Transactions is subject to the satisfaction (or waiver by the
Company), at or prior to the Closing, of the following conditions:
 
7.1  Accuracy of Representations. Each of the representations and warranties
made by Parent and Merger Sub in this Agreement shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the Closing Date as if made on the Closing Date; provided, however, that
the condition set forth in this Section 7.1 shall be deemed to have been
satisfied notwithstanding the existence of inaccuracies in such representations
and warranties if the circumstances rendering such representations and
warranties inaccurate have not had and would not reasonably be expected to have
or result in a material adverse effect on Parent’s ability to consummate the
Merger.
 
7.2  Performance of Covenants. All of the covenants and obligations that Parent
and Merger Sub are required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.
 
7.3  Agreements and Documents. The Stockholders’ Representative shall have
received the following agreements and documents, each of which shall be in full
force and effect:
 
(a)  the Escrow Agreement, executed by Parent and the Escrow Agent;
 
(b)  the Employment Agreements, as executed by Parent as of the date of this
Agreement and effective as of the Closing Date; and 
 
(c)  a certificate executed on behalf of Parent by an officer of Parent
containing the representation and warranty of Parent that the conditions set
forth in Sections 7.1, 7.2 and 7.6 have been duly satisfied (the “Parent Closing
Certificate”).
 
7.4  No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the Merger shall have
been issued against the Company by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to the Company and the Merger that makes consummation of the Merger
by the Company illegal.
 
7.5  Company Stockholder Approval. The Merger shall have been duly approved and
this Agreement shall have been duly adopted by the Required Company Merger
Stockholder Votes.
 
7.6  Parent Stockholder Approval. The Merger shall have been duly approved by
the Required Parent Merger Stockholder Vote.
 
7.7  Antitrust Matters.
 
(a)  The waiting period applicable to the consummation of the Merger under the
HSR Act shall have expired or been terminated, and there shall not be in effect
any voluntary agreement between Parent or the Company and the Federal Trade
Commission or the Department of Justice pursuant to which Parent or the Company
has agreed not to consummate the Merger for a period of time.
 
82

--------------------------------------------------------------------------------


 
(b)  Any similar waiting period under any other Antitrust Law applicable to the
Contemplated Transactions shall have expired or been terminated.
 
(c)  Any Consent required under any Antitrust Law applicable to the Contemplated
Transactions shall have been obtained and shall be in full force and effect.
 
SECTION 8. TERMINATION 


8.1  Termination Events. This Agreement may be terminated prior to the Closing:
 
(a)  by the mutual consent of Parent and the Company;
 
(b)  by either Parent or the Company if (i) the SEC has notified Parent that it
has no further comments to the Proxy Statement on or before February 14, 2007
and the Closing has not occurred on or prior to March 31, 2007, (ii) the SEC has
notified Parent that it has no further comments on the Proxy Statement after
February 14, 2007 but on or before March 15, 2007 and the Closing has not
occurred on or before April 30, 2007 or (iii) the SEC has notified Parent that
it has no further comments on the Proxy Statement after March 15, 2007 and the
Closing has not occurred on or before May 31, 2007, unless, in each case (x) the
non-terminating party’s failure to close prior to the applicable date resulted
from any failure on the part of such terminating party to comply with in all
material respects, or perform in all material respects, any covenant or
obligation of such terminating party set forth in this Agreement, and (y) the
non-terminating party provided written notice of such failure to the terminating
party as soon as practicable after it had knowledge thereof;
 
(c)  by either Parent or the Company if: (i) the Parent Stockholders’ Meeting
(including any adjournments and postponements thereof) shall have been held and
completed and Parent’s stockholders shall have taken a final vote on the
proposal to approve the Merger, and (ii) the Merger shall not have been approved
at the Parent Stockholders’ Meeting (and shall not have been approved at any
adjournment or postponement thereof) by the Required Parent Merger Stockholder
Vote; provided, however, that a party shall not be permitted to terminate this
Agreement pursuant to this Section 8.1(c) if the failure to have the Merger
approved by the Required Parent Merger Stockholder Vote is attributable to a
failure on the part of the party seeking to terminate this Agreement to perform
in any material respects any covenant or obligation in this Agreement required
to be performed by such party at or prior to the Effective Time;
 
(d)  by the Company, if, prior to the Merger having been approved at the Parent
Stockholders’ Meeting (or at any adjournment or postponement thereof) by the
Required Parent Merger Stockholder Vote, (i) Parent receives a written
communication from the banking firm providing the fairness opinion or valuation
opinion obtained by Parent in connection with the Contemplated Transactions
rescinding, withdrawing or adversely modifying such fairness opinion or
valuation opinion, or (ii) Parent’s board of directors withdraws the Parent
Board Recommendation or adversely modifies the Parent Board Recommendation;
 
83

--------------------------------------------------------------------------------


 
(e)  by Parent if: (i) any representation or warranty of the Company contained
in this Agreement shall be inaccurate or shall have been breached as of the date
of this Agreement, or shall have become inaccurate or shall be breached as of a
date subsequent to the date of this Agreement (as if made on such subsequent
date), such that the condition set forth in Section 6.1 would not be satisfied
(it being understood that, for purposes of determining the accuracy of such
representations and warranties as of the date of this Agreement or as of any
subsequent date: (A) all “Material Adverse Effect” and other materiality
qualifications limiting the scope of such representations and warranties shall
be disregarded; and (B) any update of or modification to the Disclosure Schedule
made or purported to have been made on or after the date of this Agreement shall
be disregarded, provided that any update to Part 2.9 or Part 2.10 of the
Disclosure Schedule permitted hereby for the purpose of adding to Part 2.9 or
Part 2.10 of the Disclosure Schedule a list of any Material Contracts or
licenses for Intellectual Property entered into after the execution of this
Agreement of the type described in Section 4.2(b)(ix) and Section 4.2(b)(x)
shall be deemed to update the Disclosure Schedule, but solely for the purposes
of determining whether the representations and warranties of the Company set
forth in this Agreement are inaccurate or have been breached as of the Closing
Date (as if such representations and warranties had been made on and as of the
Closing Date); or (ii) any of the covenants or obligations of the Company
contained in this Agreement shall have been breached in any material respect;
provided, however, that if an inaccuracy in or breach of any representation or
warranty of the Company as of a date subsequent to the date of this Agreement or
a breach of a covenant or obligation by the Company is curable by the Company
through the use of commercially reasonable efforts during the 30-day period
after Parent notifies the Company in writing of the existence of such inaccuracy
or breach (the “Company Cure Period”), then Parent may not terminate this
Agreement under this Section 8.1(e) as a result of such inaccuracy or breach
prior to the expiration of the Company Cure Period, provided the Company, during
the Company Cure Period, continues to exercise commercially reasonable efforts
to cure such inaccuracy or breach; 
 
(f)  by the Company if: (i) any representation or warranty of Parent contained
in this Agreement shall be inaccurate or shall have been breached as of the date
of this Agreement, or shall have become inaccurate or shall be breached as of a
date subsequent to the date of this Agreement (as if made on such subsequent
date), such that the condition set forth in Section 7.1 would not be satisfied;
or (ii) if any of Parent’s or Merger Sub’s covenants or obligations contained in
this Agreement shall have been breached in any material respect, including
Parent’s and Merger Sub’s obligation to effect the Merger upon the satisfaction
of the conditions set forth in Section 6; provided, however, that if an
inaccuracy in or breach of any representation or warranty of Parent as of a date
subsequent to the date of this Agreement or a breach of a covenant or obligation
by Parent is curable by Parent through the use of commercially reasonable
efforts during the 30-day period after the Company notifies Parent in writing of
the existence of such inaccuracy or breach (the “Parent Cure Period”), then the
Company may not terminate this Agreement under this Section 8.1(f) as a result
of such inaccuracy or breach prior to the expiration of the Parent Cure Period,
provided Parent, during the Parent Cure Period, continues to exercise
commercially reasonable efforts to cure such inaccuracy or breach; 
 
84

--------------------------------------------------------------------------------


 
(g)  by Parent if: (i) there shall have occurred any Material Adverse Effect; or
(ii) any event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, would reasonably be expected
to have or result in a Material Adverse Effect; provided, however, that if such
Material Adverse Effect is curable by the Company through the use of
commercially reasonable efforts during the 30-day period after Parent notifies
the Company in writing of the existence thereof (the “MAE Cure Period”), then
Parent may not terminate this Agreement under this Section 8.1(g) as a result of
such Material Adverse Effect prior to the expiration of the MAE Cure Period,
provided the Company, during the MAE Cure Period, continues to exercise
commercially reasonable efforts to cure such Material Adverse Effect;
 
(h)  by either Parent or the Company if a court of competent jurisdiction or
other Governmental Body shall have issued a final and nonappealable Order, or
shall have taken any other action, having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger;
 
(i)  by the Company during the 15-day period commencing on the date 21 days
after the date on which the Wachovia Financing Commitment is terminated, revoked
or amended such that the aggregate amount of financing contemplated by the
Wachovia Financing Commitment to be loaned to Parent or the Company at the
Closing decreases below $40 million, if on or prior to the date of such
termination, Parent shall have failed to obtain one or more replacement
Financing Commitments resulting in the aggregate amount of financing
contemplated by all outstanding Financing Commitments (other than any
Stockholder Loans to be lent to Parent or the Company at Closing) being at least
$40 million; provided, however, that the Company shall not be permitted to
terminate this Agreement pursuant to this Section 8.1(i) if the failure of
Parent to obtain any replacement Financing Commitment is caused by or otherwise
results from, principally or in significant part, any one or more of the
following factors: (A) any inaccuracy or breach of any of the representations or
warranties set forth in Section 2.4; or (B) any failure of the Company to
perform in any material respects any covenant or obligation in this Agreement
required to be performed by the Company prior to the Effective Time;
 
(j)  by the Company if the preliminary Proxy Statement shall not have been filed
with the SEC in a form that substantially complies with Regulation 14A
promulgated under the Exchange Act on or before the date that is 20 business
days after the date of this Agreement; provided, however, in no event shall the
Company have the right or power to terminate this Agreement pursuant to this
Section 8.1(j) if the failure of Parent to meet the foregoing deadline is caused
by or otherwise results from, principally or in significant part, any one or
more of the following factors: (A) any failure of the Company to perform in any
material respects any covenant or obligation in this Agreement required to be
performed by the Company prior to the Effective Time; (B) any failure of any of
the Company’s financial statements included or required to be included in the
preliminary Proxy Statement to be prepared in accordance with GAAP and fairly
present in all material respects the financial position, results of operations
or cash flows in any material respect as of the date of such financial
statements and for the periods presented therein; or (C) any actions, omissions
or delays on the part of the auditors for either Parent or the Company; or
 
85

--------------------------------------------------------------------------------


 
(k)  by Parent if the Required Company Merger Stockholder Votes are not obtained
within three business days after the date of this Agreement.
 
8.2  Termination Procedures. If a party wishes to terminate this Agreement
pursuant to Section 8.1, then such party shall deliver to the other parties to
this Agreement a written notice stating that such party is terminating this
Agreement and setting forth a brief description of the basis on which such party
is terminating this Agreement.
 
8.3  Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement shall
terminate and no party shall have any further liability hereunder; provided,
however, that: (a) neither the Company nor Parent shall be relieved of any
obligation or liability arising from any intentional breach by such party of any
covenant or obligation of such party set forth in this Agreement occurring after
the execution of this Agreement; and (b) the parties shall, in all events,
remain bound by and continue to be subject to the provisions set forth in
Sections 5.7 and 10.
 
SECTION 9. INDEMNIFICATION, ETC.
 
9.1  Survival of Representations, Etc.
 
(a)  The representations, warranties, covenants and obligations of the Company
(including the representations and warranties set forth in Section 2 and the
representations and warranties set forth in the Company Closing Certificate)
shall survive the Closing. All representations, warranties, covenants and
obligations of the Company (including the representations and warranties set
forth in Section 2 and the representations and warranties set forth in the
Company Closing Certificate) shall expire on the Designated Date, and any
liability with respect to such representations and warranties shall thereupon
cease; provided, however, that if, at any time on or prior to the Designated
Date, any Parent Indemnitee (acting in good faith) delivers to the Stockholders’
Representative a Notice of Indemnification Claim (as defined in Section 9.7(a))
alleging the existence of an inaccuracy in or a breach of any of such
representations, warranties, covenants or obligations and asserting a claim for
recovery under Section 9.2(a) based on such alleged inaccuracy or breach, then
the claim asserted in such Notice of Indemnification Claim shall survive until
such time as such claim is fully and finally resolved. All representations,
warranties, covenants and obligations of Parent and Merger Sub (including the
representations and warranties set forth in Section 3 and in the Parent Closing
Certificate) shall terminate and expire as of the Designated Date, and any
liability of Parent or Merger Sub with respect to such representations and
warranties shall thereupon cease; provided, however, that if, at any time on or
prior to the Designated Date, any Company Indemnitee (acting in good faith)
delivers to Parent a Notice of Indemnification Claim alleging the existence of
an inaccuracy in or a breach of any of such representations, warranties,
covenants or obligations and asserting a claim for recovery under Section 9.2(b)
based on such alleged inaccuracy or breach, then the claim asserted in such
Notice of Indemnification Claim shall survive until such time as such claim is
fully and finally resolved; provided, further, the covenants set forth in
Section 5.14 shall survive the Closing in accordance with their terms.
 
(b)  The representations, warranties, covenants and obligations of an
Indemnitor, and the rights and remedies that may be exercised by the
Indemnitees, shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or knowledge of, any of
the Indemnitees or any of their Representatives (it being understood that the
representations and warranties of the Company are qualified by the disclosures
set forth in the applicable parts or subparts of the Disclosure Schedule to the
extent set forth therein or in any other part or subpart of the Disclosure
Schedule to the extent it is reasonably apparent from a reading of such
disclosure item that it would also qualify or apply to such other part).
 
86

--------------------------------------------------------------------------------


 
(c)  Notwithstanding anything to the contrary contained in Section 9.1(a), the
limitations set forth in Section 9.1(a) shall not apply in the case of claims
based upon fraud. 
 
9.2  Indemnification.
 
(a)  From and after the Effective Time, the Parent Indemnitees shall be entitled
to be held harmless and indemnified solely (except in the event of fraud) from
the Indemnity Escrow Fund from and against, and shall be entitled to be
compensated and reimbursed solely (except in the event of fraud) from the
Indemnity Escrow Fund for, any Damages that are directly or indirectly suffered
or incurred by any of the Parent Indemnitees or to which any of the Parent
Indemnitees may otherwise become directly or indirectly subject (regardless of
whether or not such Damages relate to any third party claim), and that arise
from or as a result of, or are directly or indirectly connected with:
 
(i)  any inaccuracy in or breach of any representation or warranty of the
Company as of the date of this Agreement: (A) giving effect to any “Material
Adverse Effect” or other materiality qualification limiting the scope of such
representation or warranty for purposes of determining whether such
representation or warranty is inaccurate or has been breached, but without
giving effect to any “Material Adverse Effect” or other materiality
qualification limiting the scope of such representation or warranty for purposes
of calculating any Damages; and (B) without giving effect to any update of or
modification to the Disclosure Schedule made or purported to have been made on
or after the date of this Agreement;
 
(ii)  any inaccuracy in or breach of any representation or warranty of the
Company as of the Closing Date as if such representation and warranty had been
made on and as of the Closing Date: (A) giving effect to any “Material Adverse
Effect” or other materiality qualification limiting the scope of such
representation or warranty for purposes of determining whether such
representation or warranty is inaccurate or has been breached, but without
giving effect to any “Material Adverse Effect” or other materiality
qualification limiting the scope of such representation or warranty for purposes
of calculating any Damages; and (B) without giving effect to any update of or
modification to the Disclosure Schedule made or purported to have been made on
or after the date of this Agreement, provided that any update to Part 2.9 or
Part 2.10 of the Disclosure Schedule permitted hereby for the purpose of adding
to Part 2.9 and Part 2.10 of the Disclosure Schedule a list of any Material
Contracts or licenses of Intellectual Property entered into after the execution
of this Agreement of the type described in Section 4.2(b)(ix) and Section
4.2(b)(x) shall be deemed to update the Disclosure Schedule, but solely for the
purposes of determining whether the representations and warranties of the
Company set forth in this Agreement are inaccurate or have been breached as of
the Closing Date (as if such representations and warranties had been made on and
as of the Closing Date);
 
87

--------------------------------------------------------------------------------


 
(iii)  any breach of any covenant or obligation of the Company in this
Agreement, other than the covenant in Section 4.2(a)(ii);
 
(iv)  any inaccuracy in the Closing Payment Schedule;
 
(v)  any liability of any Acquired Company for unpaid Taxes for any tax period
(or portion thereof) ending on or before the Closing Date (a “Pre-Closing Tax
Period”) (except to the extent such unpaid Taxes were included in the
calculation of the Closing Working Capital Amount;
 
(vi)  the Post-Closing Deficit Amount exceeding the amount remaining in the
Working Capital Adjustment Escrow Fund;
 
(vii)  the exercise by any Stockholder of such Stockholder’s appraisal rights
under the DGCL to the extent any Damages as a result thereof (including any
payment required to be made to such Stockholder) exceed the amount such
Stockholder would otherwise be paid under Section 1.5 if such Stockholder had
not exercised such Stockholder’s appraisal rights under the DGCL; and
 
(viii)  the matters disclosed in Part 9.2(a)(viii) of the Disclosure Schedule.
 
Notwithstanding clause “(i)” or clause “(ii)” above (to the extent they relate
to breaches of any representations or warranties in Section 2.14) or clause
“(v)” above, the Parent Indemnitees shall not be indemnified pursuant to such
clauses for any Damages for Taxes that are directly or indirectly suffered or
incurred by any of the Parent Indemnitees or to which any of the Parent
Indemnitees may otherwise become directly or indirectly subject and that arise
from or as a result of or are directly or indirectly connected with: (A) the
acquisition of Company stock pursuant to this Agreement being treated as a sale
of assets pursuant to any express or deemed election by Parent under Section 338
of the Code or comparable provisions under foreign or other Tax law; (B) any
transaction that is undertaken on the Closing Date at the direction of Parent or
any of its Affiliates or after the Closing Date outside the ordinary course of
business; (C) any transaction of the Acquired Companies occurring after the
Closing; and (D) any Tax election or Tax reporting position with a Governmental
Body with respect to Taxes by a Parent Indemnitee following the Effective Time
that results in an increased Tax liability or reduction in any Tax asset of the
Acquired Companies in respect of any Pre-Closing Tax Period (or portion of any
Straddle Period ending on the Closing Date), unless such Tax election or Tax
reporting position was required by a Governmental Body as a result of an audit
or was clearly required by applicable Legal Requirements. Notwithstanding clause
“(i)” or clause “(ii)” above (to the extent they relate to breaches of any
representations or warranties in Section 2.14) or clause “(v)” above, Damages
arising out of the Company’s obligation to pay California sales or use Taxes for
any transaction that occurred after March 31, 2005 and that remain unpaid at the
Closing Date shall be deemed to be, and shall in all events be limited to, 70%
of such unpaid amounts.
 
(b)  From and after the Effective Time, Parent shall indemnify and hold harmless
the Company Indemnitees from and against, and shall compensate and reimburse the
Company Indemnitees for, any Damages that are directly or indirectly suffered or
incurred by any of the Company Indemnitees (regardless of whether or not such
Damages relate to any third party claim), and that arise from or as a result of,
or are directly or indirectly connected with:
 
88

--------------------------------------------------------------------------------


 
(i)  any inaccuracy in or breach of any representation or warranty of Parent as
of the date of this Agreement, giving effect to any materiality qualification
limiting the scope of such representation or warranty for purposes of
determining whether such representation or warranty is inaccurate or has been
breached, but without giving effect to any materiality qualification limiting
the scope of such representation or warranty for purposes of calculating any
Damages;
 
(ii)  any inaccuracy in or breach of any representation or warranty of Parent as
of the Closing Date as if such representation and warranty had been made on and
as of the Closing Date, giving effect to any materiality qualification limiting
the scope of such representation or warranty for purposes of determining whether
such representation or warranty is inaccurate or has been breached, but without
giving effect to any materiality qualification limiting the scope of such
representation or warranty for purposes of calculating any Damages; or
 
(iii)  any breach of any covenant or obligation of Parent in this Agreement.
 
(c)  The parties acknowledge and agree that, if the Surviving Corporation
suffers, incurs or otherwise becomes subject to any Damages as a result of or in
connection with any inaccuracy in or breach of any representation, warranty,
covenant or obligation, then (without limiting any of the rights of the
Surviving Corporation as a Parent Indemnitee) Parent shall also be deemed, by
virtue of its ownership of the stock of the Surviving Corporation, to have
incurred Damages as a result of and in connection with such inaccuracy or breach
(it being understood that any Damages suffered or incurred by the Surviving
Corporation shall be recoverable without duplication under this Section 9 by
either Parent or the Surviving Corporation).
 
9.3  Certain Limitations.
 
(a)  Except in the event of fraud and any intentional breach of any covenant of
the Company, the Parent Indemnitees shall not be entitled to recover any Damages
pursuant to Section 9.2(a)(i), Section 9.2(a)(ii) or Section 9.2(a)(iii) until
such time as the total amount of all Damages that have been directly or
indirectly suffered or incurred by any one or more of the Parent Indemnitees, or
to which any one or more of the Parent Indemnitees has or have otherwise become
subject, and that would otherwise be indemnifiable pursuant to such Sections but
for the application of this Section 9.3(a), exceeds $1,700,000 in the aggregate.
At such time as the cumulative amount of such Damages exceeds $1,700,000 in the
aggregate, the Parent Indemnitees shall be entitled to recover the entire amount
of such Damages, including the initial $1,700,000. 
 
(b)  Except in the event of fraud, any intentional breach of any covenant of
Parent and any breach by Parent of any obligation to pay any amounts required to
be paid pursuant to Sections 1.5, 1.6, 1.7 and 1.8, the Company Indemnitees
shall not be entitled to recover any Damages pursuant to Section 9.2(b)(i) or
Section 9.2(b)(ii) for any inaccuracy in or breach of any representation,
warranty, covenant or obligation of Parent until such time as the total amount
of all Damages that have been directly or indirectly suffered or incurred by any
one or more of the Company Indemnitees, or to which any one or more of the
Company Indemnitees has or have otherwise become subject, and that would
otherwise be indemnifiable pursuant to such Sections but for the application of
this Section 9.3(b), exceeds $1,700,000 in the aggregate. At such time as the
cumulative amount of such Damages exceeds $1,700,000 in the aggregate, the
Company Indemnitees shall be entitled to recover the entire amount of such
Damages, including the initial $1,700,000.
 
89

--------------------------------------------------------------------------------


 
(c)  Notwithstanding any other provision contained herein, except in the event
of fraud, recourse by the Parent Indemnitees to the Indemnity Escrow Fund and
the indemnification provisions contained in this Section 9 shall be the Parent
Indemnitees’ sole and exclusive remedy after the Effective Time for monetary
Damages for any inaccuracy in or breach of any representation, warranty,
covenant or obligation of the Company set forth in this Agreement; provided,
however, that nothing contained in this Section 9.3(c) or elsewhere in this
Agreement shall limit the rights of any Parent Indemnitee to seek or obtain
injunctive relief or any other non-monetary equitable remedy to which such
Parent Indemnitee is otherwise entitled.
 
(d)  Except in the event of fraud or for the breach by Parent of any obligation
to pay any amounts required to be paid pursuant to Sections 1.5, 1.6, 1.7 and
1.8, the maximum aggregate amount payable by Parent to the Company Indemnitees
pursuant to this Section 9 shall in no event exceed $20,000,000.
 
(e)  Except in the event of fraud or for the breach by Parent of any obligation
to pay any amounts required to be paid pursuant to Sections 1.5, 1.6, 1.7 and
1.8, the indemnification provisions contained in this Section 9 shall be the
Company Indemnitees’ sole and exclusive remedy after the Effective Time for
monetary damages for any inaccuracy in or breach of any representation,
warranty, covenant or obligation of Parent set forth in this Agreement;
provided, however, that nothing contained in this Section 9.3(e) or elsewhere in
this Agreement shall limit the rights of any Company Indemnitee to seek or
obtain injunctive relief or any other non-monetary equitable remedy to which
such Company Indemnitee is otherwise entitled. 
 
(f)  If (i) an Indemnitor obtains a bona fide, good faith, written offer from a
third-party claimant to settle in all respects a Legal Proceeding being defended
by such Indemnitor pursuant to Section 9.5(a) in exchange solely for a cash
payment specified in such written offer, all of which would be paid or otherwise
borne by the Indemnitor (the “Specified Settlement Amount”) and a release of
claims against such third party (a “Release of Claims”), and such settlement
offer is subject to no requirements, obligations or limitations on the part of
the Indemnitee or imposed on the Indemnitee or its business other than the
obligation to provide a Release of Claims, (ii) such Indemnitor requests in
writing the written consent of the Indemnitee to such settlement in accordance
with Section 9.5(a)(E), and (iii) the Indemnitee refuses in writing to consent
to such settlement or otherwise fails to consent to such settlement within 15
business days after its receipt of such written request, thereafter the maximum
liability of the Indemnitor for the matters arising out of such Legal Proceeding
shall be, subject to the other provisions of this Section 9.3, the Specified
Settlement Amount. Without limiting the foregoing, in any case where an
Indemnitor is defending a Legal Proceeding in accordance with Section 9.5, such
Indemnitor shall be required to promptly inform the Indemnitee in writing of any
definitive offer from a third-party claimant to settle in any respect such Legal
Proceeding.
 
90

--------------------------------------------------------------------------------


 
(g)  In the event that the Company notifies Parent in writing at least five
business days prior to the date of the Parent Stockholders’ Meeting of any
material error identified in the financial statements of the Company or other
information provided by the Company, in either case that are included in the
preliminary Proxy Statement or in the definitive Proxy Statement mailed to
Parent’s stockholders, and Parent nevertheless determines that it is not
necessary to or otherwise refuses or fails to modify such preliminary Proxy
Statement or, in the case that the definitive Proxy Statement that has been
mailed to the stockholders of Parent, to mail a supplement or amendment to
Parent’s stockholders, Parent shall have no recourse to the Indemnity Escrow
Fund or otherwise for any Damages resulting from any Legal Proceeding brought by
or on behalf of Parent’s stockholders to the extent such Legal Proceeding is
based upon the error identified by the Company.
 
(h)  In no event shall any Parent Indemnitee be entitled to be indemnified for a
breach of the representation set forth in Section 2.25 or for the representation
set forth in Section 2.4(c) (or in any certificate delivered at Closing, but
only to the extent that it relates to such Sections) or the covenant set forth
in Section 4.1(e), except to the extent that Parent’s Damages arise out of one
or more Legal Proceedings brought by a stockholder or stockholders of Parent on
the basis of such actual or alleged breach of representations set forth in
Section 2.4(c) or Section 2.25.
 
(i)  In the event Damages are directly or indirectly suffered or incurred by any
of the Parent Indemnitees or to which any of the Parent Indemnitees may
otherwise become directly or indirectly subject (regardless of whether or not
such Damages relate to any third party claim), to the extent such Damages arise
from or as a result of, or are directly or indirectly connected with an Acquired
Company’s failure, prior to the Closing, to have complied with provisions in (1)
Acquired Company Contracts with customers of the Acquired Companies specifying
wafer yield, delivery date and capacity guarantee requirements or (2) Acquired
Company Contracts with suppliers of the Acquired Companies specifying payment
due date requirements, then:
 
(i)  if such Damages are less than $25,000 with respect to any event or
occurrence or series of related events or occurrences relating to the same
customer or supplier, such Damages shall be deemed to be zero for all purposes
under this Agreement;
 
(ii)  if such Damages are greater than $25,000 but less than $275,000 with
respect to any event or occurrence or series of related events or occurrences
relating to the same customer or supplier, the amount of such Damages shall for
all purposes of this Agreement be deemed to be 45% of the amount of such
Damages; and
 
(iii) if such Damages are greater than $275,000 with respect to any event or
occurrence or series of related events or occurrences relating to the same
customer or supplier, the amount of such Damages shall for all purposes of this
Agreement be deemed to be an amount equal to (x) $123,750 plus (y) 70% of the
amount of such Damages in excess of $275,000.
 
91

--------------------------------------------------------------------------------


 
(j)  The amount of “Damages” for which any Indemnitee is entitled to
indemnification hereunder shall be reduced by (i) with respect to Parent
Indemnitees an amount (the “Net Alternative Recovery Amount”) equal to, (x) any
portion of such Damages which such Parent Indemnitee has actually recovered
against an insurance policy, net of any increase in premiums resulting from any
such insurance claim and all other out-of-pocket costs and expenses relating to
the recovery of such amounts to the extent not reimbursed by insurance, (y) any
portion of such Damages which such Parent Indemnitee has actually recovered as a
result of any indemnity claim by such Parent Indemnitee against Conexant or any
licensor or transferor of Intellectual Property to the Company or (z) any
portion of such Damages which such Parent Indemnitee has actually recovered from
any supplier to the Company (any party referred to in clauses (x), (y) or (z)
shall collectively be referred to as, “Specified Third Parties”), in each case
with respect to the same facts and circumstances that give rise to the breach of
representation and warranty, breach of covenant or other indemnifiable matter
hereunder that has resulted in such Damages, (ii) the amount of any specific
reserve or other specific accrual on the Final Closing Date Balance Sheet
(whenever established) that was specifically established to cover a particular
item of Damages, up to the lesser of the amount of such Damages or the amount of
such specific reserve or other accrual, but only to the extent that the
establishment of such reserve or other accrual reduced the Final Closing Working
Capital Amount, (iii) the amount of any general reserve or other general accrual
on the Final Closing Date Balance Sheet established after the date of this
Agreement, up to the lesser of the amount of Damages incurred by such Indemnitee
with respect to the matter for which such reserve or accrual was established or
the amount of such reserve or other accrual, but only to the extent that the
establishment of such reserve or other accrual reduced the Final Closing Working
Capital Amount; and (iv) the amount of any general reserve for uncollectible
accounts receivable, up to the lesser of the amount of Damages from any
inaccuracy in or breach of the representations and warranties in the last
sentence of Section 2.7(b) or the amount of such general reserve. No particular
dollar of any reserve or other accrual shall be utilized more than once to
offset a dollar of Damages. With respect to clause (i) above, the applicable
Parent Indemnitee(s) shall (contemporaneously with the pursuit by such
Indemnitee(s) of indemnification claims hereunder), use commercially reasonable
efforts to pursue claims against such insurance policies or Specified Third
Parties, to the extent (x) such claims, if successful, would result in an offset
pursuant to the terms of this Agreement against Damages that are otherwise
indemnifiable hereunder, and (y) such claims are valid and reasonably
recoverable based on a written insurance policy of which an Acquired Company is
the beneficiary or the express terms of a written indemnity agreement between
the Acquired Company and such Specified Third Party, a breach of contract by
such Specified Third Party or as a result of the failure of any supplier to
deliver any product that meets the specifications required by the Acquired
Companies’ processes. In no event shall the existence or pendency of any
possible claim by an Indemnitee against any such insurance policy or Specified
Third Party preclude any Indemnitee from delivering a Notice of Indemnification
Claim with respect to any Damages that are directly or indirectly suffered or
incurred by such Indemnitee or to which any of the Parent Indemnitees may
otherwise become directly or indirectly subject (regardless of whether or not
such Damages relate to any third party claim), and that arise from or as a
result of, or are directly or indirectly connected with, any matter described in
Section 9.2(a) or Section 9.2(b), as applicable. In the event that, with respect
to clause (i) above, (1) an Indemnitee is required to use commercially
reasonable efforts to pursue a claim against an insurance policy or Specified
Third Party, but (2) such Indemnitee has not recovered the Net Alternative
Recovery Amount with respect to such claim prior to the time that such
Indemnitee receives any payment out of the Indemnity Escrow Fund with respect to
the particular breach of representation and warranty, breach of covenant or
other indemnifiable matter hereunder to which such Net Alternative Recovery
Amount would relate, such Indemnitee shall be obligated to continue to pursue
such insurance claim or claim against such Specified Third Party for an
additional period (A) of up to 120 days following the date of such Indemnitee’s
receipt of such payment out of the Escrow Fund in the case of a Specified Third
Party that is a supplier and (B) that is commercially reasonable under the
circumstances in the case of any other Specified Third Party (any such
additional period, the “Subsequent Pursuit Period”). If, at any time on or prior
to the Designated Date, such Indemnitee receives any Net Alternative Recovery
Amount with respect to such insurance claim or claim against such Specified
Third Party, such Indemnitee shall pay any portion of such Net Alternative
Recovery Amount that would have reduced the amount of Damages recoverable by
such Indemnitee from the Indemnity Escrow Fund back to the Indemnity Escrow
Fund. If, at any time after the Designated Date, such Indemnitee receives any
Net Alternative Recovery Amount with respect to such insurance claim or claim
against such Specified Third Party, such Indemnitee shall pay any portion of
such Net Alternative Recovery Amount that would have reduced the amount of
Damages recoverable by such Indemnitee from the Indemnity Escrow Fund (x) to the
extent of the excess (if any) of (1) the aggregate amount of the Claimed Amounts
and Contested Amounts, as the case may be, associated with all remaining
Unresolved Escrow Claims as of such date, over (2) the Aggregate Escrow Balance
(as defined in Section 9.7(i)) as of such date, back to the Indemnity Escrow
Fund, and (y) otherwise to the Stockholders’ Representative for distribution to
the Escrow Participants. The payment of any such amount by Parent to the
Stockholders’ Representative shall completely discharge Parent’s obligations
with respect to such amount, and in no event shall Parent have any
responsibility or liability whatsoever for causing or ensuring that all or any
portion of such amount is ultimately paid or distributed to Escrow Participants.
 
92

--------------------------------------------------------------------------------


 
9.4  No Contribution. Each Stockholder waives, and acknowledges and agrees that
such stockholder shall not have and shall not exercise or assert (or attempt to
exercise or assert), any right of contribution, right of indemnity or other
right or remedy against Parent or against the Surviving Corporation or any of
the other Acquired Companies in connection with any indemnification obligation
or any other liability to which such stockholder may become subject under or in
connection with this Agreement.
 
9.5  Defense of Third Party Claims. 
 
(a)  In the event of the commencement by any Person of any Legal Proceeding
(whether against a Parent Indemnitee, a Company Indemnitee or against any other
Person) with respect to which any Indemnitee would reasonably be entitled to be
held harmless, indemnified, compensated or reimbursed pursuant to this
Section 9, or the receipt by Parent of any written threat of such a Legal
Proceeding: (i) the Indemnitee shall notify the Indemnitor promptly after the
Indemnitee receives written notice of such actual or threatened Legal Proceeding
(it being understood that any failure by the Indemnitee to so promptly notify
the Indemnitor shall have no effect on the Indemnitee’s ability to recover
Damages pursuant to this Section 9, except to the extent that the defense of
such Legal Proceeding is materially prejudiced thereby); and (ii) if such Legal
Proceeding does not involve any claims for any injunction, specific performance
or any other non-monetary remedy or relief, the Indemnitor shall have the right,
at its election, at any time prior to the end of the 90-day period commencing
with the commencement of discovery proceedings in such Legal Proceeding, by
delivering a written notice to the Indemnitee of such election, to proceed with
the defense of such Legal Proceeding on its own with counsel reasonably
acceptable to the Indemnitee. If the Indemnitor so proceeds with the defense of
any such Legal Proceeding: (A) the Indemnitor shall be deemed to have
conclusively agreed that all Damages suffered by the Indemnitee as a result of
or in connection with the claim are recoverable from the Indemnitor under
Section 9, subject to the provisions of Section 9.3; (B) all reasonable
out-of-pocket expenses relating to the defense of such Legal Proceeding shall be
borne and paid exclusively by the Indemnitor (or in the case the Indemnitor is
the Stockholders’ Representative, exclusively from the Indemnity Escrow Fund);
(C) the Indemnitee shall use commercially reasonable efforts to make available
to the Indemnitor reasonable access to properties, documents, materials and
employees (subject to the execution of reasonable confidentiality agreements
that permit such confidential information to be used in the legal proceedings)
to the extent that the Indemnitor determines in good faith that such access is
necessary to the defense of such Legal Proceeding; (D) the Indemnitee (which in
the case the Indemnitor is Parent shall refer solely for this purpose to the
Stockholders’ Representative) may, at its own cost and expense, participate in
the investigation, trial and defense of such Legal Proceeding; and (E) the
Indemnitor shall have the right to settle, adjust or compromise such Legal
Proceeding with the prior written consent of the Indemnitee (which consent shall
not be unreasonably withheld, conditioned or delayed). In addition, the
Indemnitor shall not have the right to assume the control of the defense of any
such Legal Proceeding if at the time the Indemnitor assumes control the amount
claimed in such Legal Proceeding, in the aggregate with the amount claimed in
other third party claims and direct claims against the Indemnitor (or in the
case the Indemnitor is the Stockholders’ Representative, the Indemnity Escrow
Fund) asserted as of such time against the Indemnitor (or in the case the
Indemnitor is the Stockholders’ Representative, the Indemnity Escrow Fund) under
this Section 9, would exceed the limitation of the Indemnitor’s liability set
forth in Section 9.3(c) or Section 9.3(d), as applicable.
 
93

--------------------------------------------------------------------------------


 
(b)  If, with respect to any Legal Proceeding described in Section 9.5(a), the
Indemnitor is not permitted to proceed with the defense of such Legal Proceeding
or is required to cease its control of such Legal Proceeding, or does not elect
(or has not yet informed the Indemnitee in writing that it is electing) to
proceed with the defense of any such Legal Proceeding, the Indemnitee may
proceed with the defense of such Legal Proceeding with counsel reasonably
acceptable to the Indemnitor. If the Indemnitee so proceeds with the defense of
any such Legal Proceeding: (i) if it is ultimately agreed or otherwise
determined that the Indemnitee is entitled to indemnification for Damages
resulting from such Legal Proceeding pursuant to this Section 9, all reasonable
out-of-pocket expenses relating to the defense of such Legal Proceeding shall,
subject to Section 9.3, be borne and paid exclusively by the Indemnitor (or in
the case the Indemnitor is the Stockholders’ Representative, exclusively from
the Indemnity Escrow Fund); (ii) the Indemnitor shall use commercially
reasonable efforts to make available to the Indemnitee any documents and
materials that the Indemnitee determines in good faith may be necessary to the
defense of such Legal Proceeding; (iii) the Indemnitor may, at its own cost and
expense, participate in the investigation, trial and defense of such Legal
Proceeding; and (iv) the Indemnitee shall have the right to settle, adjust or
compromise such Legal Proceeding; provided, however, that if the Indemnitee
settles, adjusts or compromises any such Legal Proceeding without the consent of
the Indemnitor, the Indemnitee shall bear the burden of proof to establish the
Damages arising as result of such Legal Proceeding for which the Indemnitee is
entitled to be held harmless, indemnified, compensated or reimbursed pursuant to
this Section 9, and Damages paid in connection with settlement, adjustment or
compromise of such Legal Proceeding shall not establish any presumption
regarding the amount of such Damages or any liability of the Indemnitor with
respect thereto. 
 
94

--------------------------------------------------------------------------------


 
(c)  In the event any Person that is or was a customer or supplier of the
Company asserts any claim, or any other Person asserts a claim arising out of or
related to the Intellectual Property used in the business of the Company, that
(i) either on its face involves Damages of greater than $500,000 or with respect
to which Parent at any time determines in good faith or to the Knowledge of
Parent such claim is reasonably likely to result in Damages of greater than
$500,000 and (ii) with respect to which a Parent Indemnitee would reasonably be
entitled to be indemnified pursuant to this Section 9: (A) Parent shall notify
the Stockholders’ Representative promptly after the date Parent Indemnitee
receives notice of such claim (or if such claim does not on its face involve
Damages of greater than $500,000, after the date on which Parent determines in
good faith or any individual included in the definition of “Knowledge of the
Company” (or such person’s replacement) obtains actual knowledge that such claim
is reasonably likely to result in Damages of greater than $500,000) (it being
understood that any failure by Parent to so promptly notify the Indemnitor shall
have no effect on the Parent Indemnitee’s ability to recover Damages pursuant to
this Section 9, except to the extent that the resolution or defense of such
claim is prejudiced thereby); and (B) the Stockholders’ Representative shall be
entitled to participate in all substantive discussions and meetings regarding
such claim, including meetings with such third party and shall be provided a
copy of all correspondence relating to such claim. At least five business days
prior to any resolution, settlement or compromise of such claim that would
result in a Parent Indemnitee being entitled to indemnification pursuant to this
Section 9, Parent shall inform the Stockholders’ Representative of the terms of
such resolution, settlement or compromise and shall consider the Stockholders’
Representative’s views regarding the advisability of resolving, settling or
compromising such claim on the terms proposed. Thereafter, Parent shall be
entitled to resolve, settle or compromise such claim on the terms presented to
the Stockholders’ Representative (or such additional terms as have been proposed
by the Stockholders’ Representative), without the consent of the Stockholders’
Representative, provided, however, that if a Parent Indemnitee settles, adjusts
or compromises any such claim without the consent of the Stockholders’
Representative, the Parent Indemnitee shall bear the burden of proof to
establish the Damages arising as result of such claim for which the Indemnitee
is entitled to be held harmless, indemnified, compensated or reimbursed pursuant
to this Section 9, and Damages paid in connection with resolution, settlement or
compromise of such claim shall not establish any presumption regarding the
amount of such Damages or any liability of the Indemnitor with respect thereto.
 
9.6  Exercise of Remedies by Parent Indemnitees Other Than Parent. No Parent
Indemnitee (other than Parent or any successor thereto or assign thereof) shall
be permitted to assert any indemnification claim or exercise any other remedy
under this Agreement unless Parent (or any successor thereto or assign thereof)
shall have consented to the assertion of such indemnification claim or the
exercise of such other remedy.
 
95

--------------------------------------------------------------------------------


 
9.7  Indemnification Claims; Escrow Arrangements.
 
(a)  If any Indemnitee has incurred or suffered or claims to have incurred or
suffered, or believes that it may incur or suffer, Damages for which it is or
may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Section 9, such Indemnitee may deliver a notice to the Indemnitor
(any such notice being referred to as a “Notice of Indemnification Claim,” and
the claim for indemnification, compensation and reimbursement described in such
Notice of Indemnification Claim being referred to as an “indemnification
claim”), which shall: (i) state that such Indemnitee believes that that there is
or has been an inaccuracy in or breach of a representation, warranty, covenant
or obligation contained in this Agreement or that such Indemnitee is otherwise
entitled to be held harmless, indemnified, compensated or reimbursed under this
Section 9; (ii) contain a brief description of the circumstances supporting such
Indemnitee’s belief that there is or has been such an inaccuracy or breach or
that such Indemnitee may otherwise be entitled to be held harmless, indemnified,
compensated or reimbursed; and (iii) contain a good faith, non-binding,
preliminary estimate of the aggregate dollar amount of actual and potential
Damages that have arisen and may arise as a result of the inaccuracy, breach or
other matter referred to in such notice (the aggregate amount of such estimate,
as it may be modified by such Indemnitee in good faith from time to time, being
referred to as the “Claimed Amount”).
 
(b)  During the 30-day period (the “Dispute Period”) commencing upon (i) the
delivery by an Indemnitee to the Indemnitor of a Notice of Indemnification Claim
or (ii) if such Notice of Indemnification Claim relates to a third party claim
or Legal Proceeding, the final resolution or settlement of such claim or Legal
Proceeding, the Indemnitor shall deliver to the Indemnitee a written response
(the “Response Notice”) in which the Indemnitor: (i) agrees that the full
Claimed Amount is owed to the Indemnitee; (ii) agrees that part (but not all) of
the Claimed Amount (the “Agreed Amount”) is owed to the Indemnitee; or
(iii) asserts that no part of the Claimed Amount is owed to the Indemnitee. Any
part of the Claimed Amount that is not agreed by the Indemnitor to be owed to
the Indemnitee pursuant to the Response Notice (or the entire Claimed Amount, if
the Indemnitor asserts in the Response Notice that no part of the Claimed Amount
is owed to the Indemnitee) shall be referred to as the “Contested Amount” (it
being understood that the Contested Amount shall be modified from time to time
to reflect any good faith modifications by the Indemnitee to the Claimed
Amount). If a Response Notice is not received by the Indemnitee prior to the
expiration of the Dispute Period, then the Indemnitor shall be conclusively and
irrevocably deemed to have agreed that the full Claimed Amount is owed to the
Indemnitee. During the Dispute Period, the Indemnitee and its Affiliates shall
cooperate with the Indemnitor to permit it to investigate such claim, including
by providing the Indemnitor and its representatives reasonable access to the
books, records, properties and employees of Indemnitor to the extent reasonably
related to the investigation of such claim.
 
(c)  If the Indemnitor delivers a Response Notice to the Indemnitee agreeing
that the full Claimed Amount is owed to the Indemnitee, or if the Indemnitor
does not deliver a Response Notice to the Indemnitee during the Dispute Period,
then, within three days following the earlier of the delivery of such Response
Notice to the Indemnitee or the expiration of the Dispute Period:
 
96

--------------------------------------------------------------------------------


 
(i)  if the Indemnitee is a Parent Indemnitee, Parent and the Stockholders’
Representative shall jointly execute and deliver to the Escrow Agent a written
notice instructing the Escrow Agent to release the full Claimed Amount to the
Parent Indemnitee from the Indemnity Escrow Fund; and
 
(ii)  if the Indemnitee is a Company Indemnitee, Parent shall pay to the Company
Indemnitee, in cash, an amount equal to the full Claimed Amount.
 
(d)  If the Indemnitor delivers a Response Notice to the Indemnitee during the
Dispute Period agreeing that less than the full Claimed Amount is owed to the
Indemnitee, then, within three days following the delivery of such Response
Notice to the Indemnitee:
 
(i)  if the Indemnitee is a Parent Indemnitee, Parent and the Stockholders’
Representative shall jointly execute and deliver to the Escrow Agent a written
notice instructing the Escrow Agent to release the Agreed Amount to the Parent
Indemnitee from the Indemnity Escrow Fund; and
 
(ii)  if the Indemnitee is a Company Indemnitee, Parent shall pay to the Company
Indemnitee, in cash, an amount equal to the Agreed Amount.
 
(e)  If the Indemnitor delivers a Response Notice to the Indemnitee during the
Dispute Period indicating that there is a Contested Amount, the Indemnitor and
the Indemnitee shall attempt in good faith to resolve the dispute related to the
Contested Amount. If the Indemnitee and the Indemnitor resolve such dispute in
writing, then their resolution of such dispute shall be binding on the
Indemnitor, the Escrow Participants and the Indemnitee and a settlement
agreement stipulating the amount owed to the Indemnitee (the “Stipulated
Amount”) shall be signed by the Indemnitee and the Indemnitor. Within three days
after the execution of such settlement agreement:
 
(i)  if the Indemnitee is a Parent Indemnitee, then Parent and the Stockholders’
Representative shall jointly execute and deliver to the Escrow Agent a written
notice instructing the Escrow Agent to release the Stipulated Amount to the
Parent Indemnitee from the Indemnity Escrow Fund; and
 
(ii)  if the Indemnitee is a Company Indemnitee, Parent shall pay to the Company
Indemnitee, in cash, an amount equal to the Stipulated Amount.
 
(f)  If the Indemnitor and the Indemnitee are unable to resolve the dispute
relating to any Contested Amount during the 30-day period commencing upon the
delivery of the Response Notice to the Indemnitee, then either the Indemnitee or
the Indemnitor may submit the contested portion of the indemnification claim to
binding arbitration in the State of California in accordance with the JAMS
Comprehensive Arbitration Rules and Procedures then in effect. Arbitration will
be conducted by one arbitrator, mutually selected by the Indemnitee and the
Indemnitor; provided, however, that if the Indemnitee and the Indemnitor fail to
mutually select an arbitrator within 15 business days after the contested
portion of the indemnification claim is submitted to arbitration, then the
arbitrator shall be selected by JAMS in accordance with its Comprehensive
Arbitration Rules and Procedures then in effect. The parties agree to use
commercially reasonable efforts to cause the arbitration hearing to be conducted
within 75 days after the appointment of the arbitrator, and to use commercially
reasonable efforts to cause the decision of the arbitrator to be furnished
within 15 days after the conclusion of the arbitration hearing. The arbitrator’s
authority shall be confined to: (i) whether the Indemnitee is entitled to
recover the Contested Amount (or a portion thereof), and the portion of the
Contested Amount the Indemnitee is entitled to recover; and (ii) whether either
party to the arbitration shall be required to bear and pay all or a portion of
the other party’s attorneys’ fees and other expenses relating to the
arbitration. The final decision of the arbitrator shall include the dollar
amount of the award to the Indemnitee, if any (the “Award Amount”), and shall be
furnished in writing to the Indemnitor, the Indemnitee and, if the Indemnitee is
a Parent Indemnitee, the Escrow Agent, shall constitute a conclusive
determination of the issues in question, binding upon the Indemnitor, the former
holders of Company Capital Stock and In-the-Money Company Options and the
Indemnitee. Within three days following the receipt of the final award of the
arbitrator setting forth the Award Amount:
 
97

--------------------------------------------------------------------------------


 
(i)  if the Indemnitee is a Parent Indemnitee, Parent and the Stockholders’
Representative shall jointly execute and deliver to the Escrow Agent a written
notice instructing the Escrow Agent to release the Award Amount to the Parent
Indemnitee from the Indemnity Escrow Fund; and
 
(ii)  if the Indemnitee is a Company Indemnitee, Parent shall pay to the Company
Indemnitee, in cash, an amount equal to the Award Amount.
 
(g)  Within five business days after the date that Parent receives the Company’s
audited consolidated financial statements for the fiscal year ended December 31,
2006, together with the final audit report thereto signed by the Company’s
outside auditor (the “Initial Release Date”), Parent shall notify the
Stockholders’ Representative in writing of such receipt. If the sum of the
aggregate amount of all distributions made from the Indemnity Escrow Fund to any
Parent Indemnitee on or prior to the Initial Release Date plus the aggregate
amount of all Claimed Amounts or Contested Amounts, as the case may be,
associated with all indemnification claims made by Parent Indemnitees that have
not been finally resolved and paid on or prior to the Initial Release Date (each
such indemnification claim being referred to as an “Unresolved Claim”) is less
than $7,000,000 (the amount of such shortfall being referred to as the
“Aggregate Initial Distribution Amount”), then within five business days after
receipt of such written notice, Parent and the Stockholders’ Representative
shall execute joint written instructions to the Escrow Agent, directing the
Escrow Agent to release from the Indemnity Escrow Fund to each Escrow
Participant, with respect to each share of Company Capital Stock held by such
Escrow Participant immediately prior to the Effective Time and each share of
Company Common Stock subject to an In-the-Money Company Option held by such
Escrow Participant immediately prior to the Effective Time, an amount in cash
determined by multiplying the Aggregate Proceeds Contribution Fraction with
respect to such share of Company Capital Stock or such share of Company Common
Stock subject to such In-the-Money Company Option by the Aggregate Initial
Distribution Amount.
 
(h)  Following the Initial Release Date, upon the final resolution of any
indemnification claim that was an Unresolved Claim on the Initial Release Date,
if the final amount for which the Parent Indemnitee is entitled to
indemnification with respect to such Unresolved Claim is less than the amount of
such Unresolved Claim used for purposes of determining the Aggregate Initial
Distribution Amount, Parent and the Stockholders’ Representative shall issue
joint written instructions to the Escrow Agent, directing the Escrow Agent to
distribute to the Escrow Participants, in the respective proportions set forth
in Section 9.7(g), any portion of such amount that would have been distributed
to the Escrow Participants as part of such Aggregate Initial Distribution Amount
if such Unresolved Claim had been resolved, and any Damages with respect thereto
had been distributed from the Indemnity Escrow Fund to any Parent Indemnitee,
prior to the Initial Distribution Date, taking into account other
indemnification claims that were Unresolved Claims on the Initial Release Date
and continue to be outstanding on the date of such final resolution. In no event
shall the aggregate amount of the Aggregate Initial Distribution Amount and any
additional amounts distributed pursuant to this clause (h) exceed $7,000,000.
 
98

--------------------------------------------------------------------------------


 
(i)  If the aggregate amount of cash remaining in the Indemnity Escrow Fund (the
“Aggregate Escrow Balance”) as of the Designated Date exceeds the aggregate
dollar amount, as of the Designated Date, of the Claimed Amounts and Contested
Amounts associated with all indemnification claims made by Parent Indemnitees
that have not been finally resolved and paid prior to the Designated Date in
accordance with this Section 9.7 (each, an “Unresolved Escrow Claim”) (the
amount of such excess being referred to as the “Aggregate Second Distribution
Amount”), then within five business days after the Designated Date, Parent and
the Stockholders’ Representative shall deliver joint written instructions to the
Escrow Agent directing the Escrow Agent to release from the Indemnity Escrow
Fund to each Escrow Participant, with respect to each share of Company Capital
Stock held by such Escrow Participant immediately prior to the Effective Time
and each share of Company Common Stock subject to an In-the-Money Company Option
held by such Escrow Participant immediately prior to the Effective Time, an
amount in cash determined by multiplying the Aggregate Proceeds Contribution
Fraction with respect to such share of Company Capital Stock or such share of
Company Common Stock subject to such In-the-Money Company Option by the
Aggregate Second Distribution Amount.
 
(j)  Following the Designated Date, if an Unresolved Escrow Claim is finally
resolved, Parent and the Stockholders’ Representative shall jointly execute and
deliver to the Escrow Agent, within three days after the final resolution of
such Unresolved Escrow Claim and the payment to the Parent Indemnitee of all
amounts payable to the Parent Indemnitee from the Indemnity Escrow Fund with
respect thereto, a written notice instructing the Escrow Agent to release from
the Indemnity Escrow Fund to each Escrow Participant, with respect to each share
of Company Capital Stock held by such Escrow Participant immediately prior to
the Effective Time and each share of Company Common Stock subject to an
In-the-Money Company Option held by such Escrow Participant immediately prior to
the Effective Time, an amount in cash determined by multiplying the Aggregate
Proceeds Contribution Fraction with respect to such share of Company Capital
Stock or such share of Company Common Stock subject to such In-the-Money Company
Option by the amount (if any) by which the Aggregate Escrow Balance as of such
date exceeds the aggregate amount of the Claimed Amounts and Contested Amounts,
as the case may be, associated with all remaining Unresolved Escrow Claims.
 
(k)  All cash released to Escrow Participants pursuant to this Section 9.7 will
be deemed to have been released in full satisfaction of the rights of such
Escrow Participants under Sections 1.5(a)(ii)(E), 1.5(a)(iii)(E) and 1.6(a)(v),
as the case may be.
 
99

--------------------------------------------------------------------------------


 
(l)  The parties agree that any cash released from the Working Capital
Adjustment Escrow Fund and/or the Indemnity Escrow Fund to any Parent Indemnitee
pursuant to Section 1.7 or this Section 9 shall, to the extent permitted
pursuant to applicable Legal Requirements, be treated as a reduction in the
Aggregate Closing Transaction Value for federal income tax purposes.
 
9.8  Tax Matters.
 
(a)  The parties shall reasonably cooperate, and shall cause their respective
affiliates and their respective directors, officers, employees, agents, auditors
and representatives reasonably to cooperate, in preparing and filing all Tax
Returns and in resolving all disputes and audits with respect to all taxable
periods or relating to Taxes, including maintaining and making available to each
other all records necessary in connection with Taxes of the Acquired Companies.
 
(b)  Parent and the Acquired Companies shall prepare or cause to be prepared all
Tax Returns for all Pre-Closing Tax Periods not yet filed or due to be filed as
of the Closing Date (giving effect to extensions). Except to the extent
otherwise required by law, such Tax Returns shall be prepared on a basis
consistent with the past practices of such entities. Parent and the Acquired
Companies shall prepare all Tax Returns of the Acquired Companies for all Tax
periods that begin after the Closing Date (a “Post-Closing Tax Period”) and all
Tax Returns of the Acquired Companies for all Tax periods that begin on or
before the Closing Date and end after the Closing Date (a “Straddle Period”).
With respect to any Tax Return for a Straddle Period, Parent and the Acquired
Companies shall apportion Taxes to the Interim Period in accordance with Section
1.7(f)(ii) hereof. Parent and the Acquired Companies shall provide the
Stockholders’ Representative with drafts of all Tax Returns prepared by Parent
or the Acquired Companies at least 15 business days prior to the filing date
thereof, but only to the extent such Tax Returns are for a Pre-Closing Tax
Period or a Straddle Period or would constitute an amendment to Tax Returns
previously filed by the Stockholders’ Representative or the Acquired Companies
for a Pre-Closing Tax Period. The Stockholders’ Representative shall have the
right to review and comment on the Tax Returns for any Pre-Closing Tax Period
and the portion of the Straddle Period ending on the Closing Date. In the event
the Parent rejects any such comments by the Stockholders’ Representative on any
such Tax Return, and Parent and the Stockholders’ Representative cannot within a
reasonable period of time resolve such disagreement, such Tax Return shall be
filed as proposed by the Stockholders’ Representative (to the extent its
comments relate to any Pre-Closing Tax Period or the portion of the Straddle
Period ending on the Closing Date), and the parties shall submit to binding
arbitration in the State of California in accordance with the JAMS Comprehensive
Arbitration Rules and Procedures then in effect the issue of whether the
position embodied in the change to the Tax Return requested by the Stockholders’
Representative and rejected by Parent is more consistent with applicable Tax law
than the position of the Parent sought to be changed. For the avoidance of
doubt, the authority of the Arbitrator shall be limited to the determination of
whether the position embodied in the change to the Tax Return requested by the
Stockholders’ Representative and rejected by Parent is more consistent with
applicable Tax law than the position of the Parent sought to be changed.
Arbitration will be conducted by one arbitrator, mutually selected by the
Stockholders’ Representative and the Parent; provided, however, that if
they fail to mutually select an arbitrator within 15 business days after the
contested portion of the indemnification claim is submitted to arbitration, then
the arbitrator shall be selected by JAMS in accordance with its Comprehensive
Arbitration Rules and Procedures then in effect. The parties agree to use
commercially reasonable efforts to cause the arbitration hearing to be conducted
within 75 days after the appointment of the arbitrator, and to use commercially
reasonable efforts to cause the decision of the arbitrator to be furnished
within 15 days after the conclusion of the arbitration hearing. The final
decision of the arbitrator shall constitute a conclusive determination of the
issues in question, binding upon the Stockholders Representative and Parent and
its Affiliates. If the final decision of the Arbitrator is in favor of Parent,
Parent may at its election cause to be filed an amended Tax Return that embodies
the position of Parent. Parent shall also cause the Surviving Corporation to
make available to the Stockholders’ Representative and its accountants any
relevant work papers of the Surviving Corporation and its accountants generated
in connection with the preparation of Tax Returns for any Pre-Closing Tax Period
and or Straddle Period and shall provide the Stockholders’ Representative and
its accountants with access to the records and employees of the Surviving
Corporation and its Subsidiaries (and make appropriate personnel available
during reasonable business hours) to the extent reasonably necessary to for the
Stockholders’ Representative to review and evaluate such Tax Returns.
 
100

--------------------------------------------------------------------------------


 
(c)  Parent and the Acquired Companies may amend any Tax Return filed with
respect to any Pre-Closing Tax Period, provided that no Parent Indemnitee shall
be entitled to indemnification hereunder arising out of or in connection with
the filing of any such amended Tax Return unless the filing of such amendment is
required by a Governmental Body as a result of an audit or is clearly required
by applicable Legal Requirements.
 
(d)  Any Taxes of the Acquired Companies that (i) are paid by the Acquired
Companies on or before the Closing Date, (ii) were accrued as a liability of the
Acquired Companies in the computation of the Closing Working Capital Amount or
(iii) are paid from the Indemnity Escrow Fund to the Parent Indemnitees under
Section 9.2(a) hereof and are either later refunded to an Acquired Company or
credited against a Tax liability of an Acquired Company or any of the Acquired
Companies’ Affiliates shall, together with any interest paid by the Governmental
Body with respect to such refund or credit, promptly be paid over to the
Stockholders’ Representative for distribution to the Escrow Participants pro
rata in accordance with their respective Aggregate Proceeds Contribution
Fractions; provided, however, that in the case of clause (iii) above, Parent
shall pay an amount equal to the aggregate amount of such refund, credit and/or
interest (x) to the extent of the excess (if any) of (1) the aggregate amount of
the Claimed Amounts and Contested Amounts, as the case may be, associated with
all remaining Unresolved Escrow Claims as of such date, over (2) the Aggregate
Escrow Balance as of such date, back to the Indemnity Escrow Fund, and (y)
otherwise to the Stockholders’ Representative for distribution to the Escrow
Participants pro rata in accordance with their respective Aggregate Proceeds
Contribution Fractions. The payment of any such amount by Parent to the
Stockholders’ Representative shall completely discharge Parent’s obligations
with respect to such amount, and in no event shall Parent have any
responsibility or liability whatsoever for causing or ensuring that all or any
portion of such amount is ultimately paid or distributed to Escrow Participants.
 
(e)  Parent or the Acquired Companies shall promptly notify the Stockholders’
Representative in writing upon receipt by any Acquired Company of a written
notice of any pending or threatened Tax audits or assessments for which a Parent
Indemnitee may have a right to indemnification under Section 9.2 hereof (“Tax
Contest Claims”). Parent and the Stockholders’ Representative shall cooperate
with each other in the conduct of any Tax Contest Claim. The Stockholders’
Representative shall have the right to control the conduct of any Tax Contest
Claim with respect to which Parent Indemnitees would be entitled to indemnity
under Section 9.2 hereof; provided that (i) the Stockholders’ Representative
shall keep Parent informed regarding the progress and substantive aspects of any
Tax Contest Claim, including providing Parent with all written materials
relating to such Tax proceeding received from the relevant Governmental Body,
(ii) Parent shall be entitled to participate in any Tax Contest Claim at its own
expense, including having an opportunity to comment on any written materials
prepared in connection with any Tax Contest Claim and to attend any conferences
relating to any Tax Contest Claim and (iii) the Stockholders’ Representative
shall not compromise or settle any such Tax Contest Claim without obtaining
Parent’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. If the Stockholders’ Representative requests
in writing the consent of the Parent to a proposed settlement of a Tax Contest
Claim embodied in a written settlement offer from the applicable Governmental
Body (a “Proposed Settlement”) and Parent withholds or conditions its consent,
or delays its consent for more than 15 business days, in each case to such
Proposed Settlement, thereafter the Stockholders’ Representative shall no longer
be obligated to continue to defend or prosecute its position with respect to the
issues in such Tax Contest Claim that are covered by the Proposed Settlement,
and the maximum liability for indemnity that may be claimed and recovered by the
Parent Indemnitees in respect of any claim for indemnity arising from or as a
result of, or are directly or indirectly connected with the issues in such Tax
Contest Claim as are proposed to be settled in the Proposed Settlement, shall be
limited to the amount required to be paid under the Proposed Settlement.
 
101

--------------------------------------------------------------------------------


 
(f)   Notwithstanding the foregoing, if the amount of Taxes at risk from an
adverse determination of the items in dispute in the Tax Contest Claim with
respect to the Pre-Closing Period is less than the amount of Taxes at risk from
an adverse determination of such items with respect to any Post-Closing Period,
then Parent shall have the right to control the conduct of the Tax Contest
Claim, provided that (i) Parent shall keep the Stockholders’ Representative
informed regarding the progress and substantive aspects of such Tax Contest
Claim, including providing the Stockholders’ Representative with all written
materials relating to such Tax proceeding received from the relevant
Governmental Body, (ii) the Stockholders’ Representative shall be entitled to
participate in such Tax Contest Claim at its own expense or the expense of the
Escrow Participants, including having an opportunity to comment on any written
materials prepared in connection with such Tax Contest Claim and to attend any
conferences relating to such Tax Contest Claim and (iii) Parent shall not
compromise or settle any Tax Contest Claim without obtaining the Stockholders’
Representative’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
(g)  In addition, the Stockholder Representative shall not have the right to
assume the control of any Tax Contest Claim if, at the time the Stockholder
Representative assumes control the amount claimed at issue in such Tax Contest
Claim, in the aggregate with the amount claimed in other third party claims and
direct claims against the Indemnity Escrow Fund under this Section 9, would
exceed the limitation of liability set forth in Section 9.3(c).
 
(h)  The Acquired Companies may make (or cause to be made) an election under
Section 172(b)(3) of the Code (or any analogous or similar rules in any relevant
tax jurisdiction, to the extent permitted by law) to relinquish the entire
carryback period with respect to any net operating loss attributable to the
Acquired Companies in any Post-Closing Tax Period that could be carried back to
a Pre-Closing Tax Period.
 
102

--------------------------------------------------------------------------------


 
(i)  In the event any provision of this Section 9.8 conflicts with another
provision in this Section 9, this Section 9.8 shall control.
 
SECTION 10. MISCELLANEOUS PROVISIONS 
 
10.1  Stockholders’ Representative.
 
(a)  The Escrow Participants (by virtue of the approval of the Merger and the
adoption of this Agreement) hereby irrevocably nominate, constitute and appoint
TC Group, L.L.C. as the agent and true and lawful attorney-in-fact of the Escrow
Participants (the “Stockholders’ Representative”), with full power of
substitution, to act in the name, place and stead of the Escrow Participants for
purposes of executing any documents and taking any actions that the
Stockholders’ Representative may, in its sole discretion, determine to be
necessary, desirable or appropriate in all matters relating to or arising out of
this Agreement, including in connection with any adjustment to the consideration
payable in connection with the Contemplated Transactions pursuant to Sections
1.7 and 1.8 or any claim for indemnification, compensation or reimbursement
under Section 9 or under the Escrow Agreement. In that regard, the Stockholders’
Representative shall take any and all actions which it believes are necessary or
appropriate under this Agreement for and on behalf of the Stockholders, as fully
as if the Stockholders were acting on their own behalf, including executing this
Agreement as Stockholders’ Representative and overseeing the Stockholders’
Representative Expense Fund, giving and receiving notices, instructions and
communications permitted or required under this Agreement, interpreting this
Agreement, authorizing payments to be made with respect hereto or thereto,
obtaining reimbursement as provided for herein of all out-of-pocket fees and
expenses and other obligations of or incurred by the Stockholders’
Representative in connection with this Agreement, objecting to deliveries,
agreeing to, negotiating and entering into settlements and compromises of,
demanding arbitration or other legal proceedings and complying with orders of
courts and awards of arbitrators, with respect to such claims, engaging counsel
or accountants or other representatives in connection with the foregoing
matters, and taking all actions necessary or appropriate in the judgment of the
Stockholders’ Representative for the accomplishment of the foregoing. TC Group,
L.L.C. hereby accepts its appointment as the Stockholders’ Representative. 
 
(b)  The Escrow Participants (by virtue of their adoption of this Agreement)
grant to the Stockholders’ Representative full authority to execute, deliver,
acknowledge, certify and file on behalf of the Escrow Participants (in the name
of any or all of the Escrow Participants or otherwise) any and all documents
that the Stockholders’ Representative may, in its sole discretion, determine to
be necessary, desirable or appropriate, in such forms and containing such
provisions as the Stockholders’ Representative may, in its sole discretion,
determine to be appropriate, in performing its duties as contemplated by Section
10.1(a). Notwithstanding anything to the contrary contained in this Agreement or
in any other Contract executed in connection with the Contemplated Transactions,
Parent shall be entitled to deal exclusively with the Stockholders’
Representative on all matters relating to Sections 1.7 and 1.8 and each Parent
Indemnitee shall be entitled to deal exclusively with the Stockholders’
Representative on all matters relating to Section 9 and the Escrow Agreement,
and Parent and each other Parent Indemnitee shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any Escrow Participant by the
Stockholders’ Representative or any individual acting on behalf of the
Stockholders’ Representative, and on any other action taken or purported to be
taken on behalf of any Escrow Participant by the Stockholders’ Representative or
any individual acting on behalf of the Stockholders’ Representative, as fully
binding upon such Escrow Participant. The provisions of this Section 10.1 shall
be binding upon each Escrow Participant and the executors, heirs, legal
representatives and successors of each Escrow Participant, and any references in
this Agreement to an Escrow Participant or the Escrow Participants shall mean
and include the successors to the Escrow Participants’ rights hereunder, whether
pursuant to testamentary disposition, the laws of descent and distribution or
otherwise.
 
103

--------------------------------------------------------------------------------


 
(c)  The power of attorney granted in Section 10.1(a): (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Stockholders’
Representative; and (iii) shall survive the dissolution, death or incapacity of
each Escrow Participant.
 
(d)  In dealing with this Agreement and in exercising or failing to exercise all
or any of the powers conferred upon the Stockholders’ Representative under this
Agreement, (i) the Stockholders’ Representative shall not assume any, and shall
incur no, responsibility to any Escrow Participant by reason of any error in
judgment or other act or failure to act in connection with this Agreement,
except for any act or failure to act which represents willful misconduct or bad
faith, and (ii) the Stockholders’ Representative shall be entitled to rely on
the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
failure to act on the part of the Stockholders’ Representative pursuant to such
advice shall not subject the Stockholders’ Representative to liability to any
Escrow Participant. The Escrow Participants shall jointly and severally
indemnify the Stockholders’ Representative and its respective partners,
directors, officers, employees, agents and controlling persons and hold each of
them harmless against and from any loss, liability or expense (including
attorneys fees reasonably incurred or suffered as a result of the performance of
its duties under this Agreement) incurred without willful misconduct or bad
faith on its part and arising out of or in connection with the acceptance or
administration of its duties hereunder. The costs of such indemnification
(including the costs and expenses of enforcing this right of indemnification)
shall be paid from the Stockholders’ Representative Expense Fund, then from
proceeds otherwise subject to release from the Indemnity Escrow Fund to Escrow
Participants to the extent the Stockholders’ Representative has submitted an
Excess Expense Certificate (as defined in Section 10.1(g)) in accordance with
Section 10.1(g) below, and thereafter shall be the responsibility of the Escrow
Participants.
 
(e)  Upon 30 days’ prior written notice to Parent, the Stockholders’
Representative shall have the right to resign in its sole discretion for any
reason. If the Stockholders’ Representative shall resign or otherwise become
unable to fulfill its responsibilities under this Section 10.1 or cease to
function in its capacity as Stockholders’ Representative for any reason
whatsoever, then Escrow Participants collectively holding greater than a 50%
interest in the cash held in the Indemnity Escrow Fund shall, within 30 days
thereof, appoint a successor and, promptly thereafter, shall notify Parent and
the Escrow Agent of the identity of such successor. In any event, the
Stockholders’ Representative shall continue to have all rights to
indemnification provided in Section 10.1(d). Any such successor shall become the
“Stockholders’ Representative” for purposes of this Agreement, including
Sections 1.7, 1.8 and 9 and this Section 10.1. If for any reason there is no
Stockholders’ Representative at any time, all references herein to the
Stockholders’ Representative shall be deemed to refer to the Escrow
Participants.
 
104

--------------------------------------------------------------------------------


 
(f)  All expenses incurred by the Stockholders’ Representative in connection
with the performance of its duties as Stockholders’ Representative shall be
borne and paid exclusively by the Escrow Participants. The Stockholders’
Representative shall be entitled to withdraw amounts held in the Stockholders’
Representative Expense Fund in reimbursement for out-of-pocket fees and expenses
(including legal, accounting and other advisors’ fees and expenses, if
applicable) incurred by the Stockholders’ Representative in connection with this
Agreement and the transaction contemplated hereby. The Stockholders’
Representative shall be entitled to hold the Stockholders’ Representative
Expense Fund until the date that is 90 days after such time as all amounts
remaining in the Indemnity Escrow Fund have been distributed pursuant to Section
9.7. Upon any release of funds by the Stockholders’ Representative from the
Stockholders’ Representative Expense Fund, (other than to cover expenses of the
Stockholders’ Representative as set forth above), the Stockholders’
Representative shall release to each Escrow Participant, with respect to each
share of Company Capital Stock held by such Escrow Participant immediately prior
to the Effective Time and each share of Company Common Stock subject to an
In-the-Money Company Option held by such Escrow Participant immediately prior to
the Effective Time, an amount in cash determined by multiplying the Aggregate
Proceeds Contribution Fraction with respect to such share of Company Capital
Stock or such share of Company Common Stock subject to such In-the-Money Company
Option by the amount of funds to be released from the Stockholders’
Representative Expense Fund.
 
(g)  In the event that the Stockholders’ Representative shall expend amounts in
excess of the Stockholders’ Representative Expense Fund in accordance with the
terms and conditions of this Section 10.1, the Stockholders’ Representative
shall be entitled deliver to Parent written notice certifying the amount of such
expenses in excess of the Stockholders’ Representative Expense Fund payable by
the Stockholders (an “Excess Expenses Certificate”). Following receipt by Parent
of an Excess Expenses Certificate, prior to the distribution of any funds to
Escrow Participants from the Indemnity Escrow Fund, Parent shall reimburse the
amount certified in the Excess Expenses Certificate to the Stockholders’
Representative (up to the amount of funds otherwise to be distributed from the
Indemnity Escrow Fund) and shall deduct a corresponding amount from such amount
otherwise to be distributed. Parent shall be entitled to rely on the amount set
forth in any Excess Expenses Certificate without investigation or liability
whatsoever, and the payment of any amount to the Stockholders’ Representative in
accordance with this Section 10.1(g) shall completely discharge Parent’s
obligations with respect to such amount.
 
(h)  Any action taken by the Stockholders’ Representative pursuant to the
authority granted in this Section 10.1 shall be effective and absolutely binding
on each Escrow Participant notwithstanding any contrary action of, or direction
from, any Escrow Participant.
 
105

--------------------------------------------------------------------------------


 
10.2  Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Contemplated Transactions.
 
10.3  Fees and Expenses. Except as otherwise provided in this Agreement, each
party to this Agreement shall bear and pay all fees, costs and expenses
(including legal fees, accounting fees and investment banking fees) that have
been incurred or that are incurred by or on behalf of such party in connection
with the Contemplated Transactions.  
 
10.4  Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
if to Parent:
 
Acquicor Technology Inc.
4910 Birch Street, Suite 102
Irvine, CA 92660
Attention: General Counsel
Facsimile: (949) 266-9020


with a copy to:
 
Cooley Godward Kronish LLP
101 California Street
San Francisco, CA 94111
Attention: Gian-Michele a Marca
Facsimile: (415) 693-2222


if to the Company:
 
Jazz Semiconductor, Inc.
4321 Jamboree Rd.
Newport Beach, CA 92660
Attention: General Counsel
Facsimile: (949) 435-8455


with a copy to:
 
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Attention: David Dantzic
    Jonn R. Beeson
Facsimile: (202) 637-2201


and the Stockholders’ Representative.


106

--------------------------------------------------------------------------------


 
if to the Stockholders’ Representative:
 
T.C. Group, L.L.C.
101 South Tryon St.
25th Floor
Charlotte, NC 28280
Attention: Todd R. Newnam
Facsimile: 704-632-0299


with a copy to:
 
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Attention: David Dantzic
    Jonn R. Beeson
Facsimile: (202) 637-2201


10.5  Time of the Essence. Time is of the essence of this Agreement.
 
10.6  Headings. The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
10.7  Counterparts and Exchanges by Facsimile Transmission. This Agreement may
be executed in several counterparts, each of which shall constitute an original
and all of which, when taken together, shall constitute one agreement. The
exchange of a fully executed Agreement (in counterparts or otherwise) by
facsimile transmission or other electronic transmission shall be sufficient to
bind the parties to the terms and conditions of this Agreement.
 
10.8  Governing Law.
 
(a)  This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Delaware (without giving effect
to principles of conflicts of laws).
 
(b)  Except as otherwise provided in Sections 1.7 and 9.7 or in the Escrow
Agreement, any action, suit or proceeding relating to this Agreement or the
enforcement of any provision of this Agreement may be brought or otherwise
commenced only in any state or federal court located in the State of California.
Each party to this Agreement: (i) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the state and federal courts
located in the State of California; (ii) agrees that each state and federal
court located in the State of California shall be deemed to be a convenient
forum; (iii) agrees not to assert (by way of motion, as a defense or otherwise),
in any such action, suit or proceeding commenced in any state or federal court
located in the State of California, any claim that such party is not subject
personally to the jurisdiction of such court, that such action, suit or
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court; and (iv) waives such party’s
right to trial by jury.
 
107

--------------------------------------------------------------------------------


 
10.9  Successors and Assigns. This Agreement shall be binding upon: the Company
and its successors and assigns (if any); Parent and its successors and assigns
(if any); Merger Sub and its successors and assigns (if any); and the
Stockholders’ Representative and its successors and assigns (if any). This
Agreement shall inure to the benefit of: the Company; Parent; Merger Sub; the
other Indemnitees; the Stockholders’ Representative; and the respective
successors and assigns (if any) of the foregoing. Except as otherwise provided
in this Agreement, neither the Company nor any Company Indemnitee shall, without
the prior written consent of Parent, assign or delegate any or all of its or his
rights or obligations under this Agreement (including indemnification rights and
obligations under Section 9), in whole or in part, to any other Person, and any
attempted assignment or delegation without such prior written consent shall be
void and of no force or effect.
 
10.10  Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
The parties agree that neither Parent nor any other Indemnitee shall be required
to provide any bond or other security in connection with any such decree, order
or injunction or in connection with any related Legal Proceeding.
 
10.11  Waiver.
 
(a)  No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b)  No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
108

--------------------------------------------------------------------------------


 
10.12  Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto; provided, however, that (a)
any such amendment, modification, alteration or supplement adopted or entered
into prior to the Effective Time must be duly authorized by the respective
boards of directors of each of the Company and Merger Sub, and (b) unless any
required approval of the stockholders of the Company is obtained, no amendment,
modification, alteration or supplement shall (i) alter or change the amount or
kind of consideration to be received in exchange for or on conversion of all or
any shares of any class of Company Capital Stock or any shares of Merger Sub,
(ii) alter or change any term of the certificate of incorporation of the
Surviving Corporation to be effected by the Merger, or (iii) alter or change any
of the terms and conditions of this Agreement if such alteration or change would
adversely affect the holders of shares of any class of Company Capital Stock or
the holder of shares of Merger Sub.
 
10.13  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases or to replace any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this
Agreement shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.
 
10.14  Parties in Interest. Except to the extent expressly set forth in Sections
5.14 and 9, none of the provisions of this Agreement is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns (if any).
 
10.15  Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.
 
10.16  Construction.
 
(a)  For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
109

--------------------------------------------------------------------------------


 
(b)  The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)  As used in this Agreement and in Exhibit A and the Schedules to this
Agreement, the words “include” and “including,” and variations thereof, shall
not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words “without limitation.”
 
(d)  For purposes of this Agreement, e-mail and other forms of electronic
communications shall be deemed to be written communications. An e-mail or other
electronic communication shall be deemed to have been provided to and received
by an Acquired Company if an officer or other employee of such Acquired Company
who has or had any authority or responsibility relating to the subject matter of
such communication shall have received such communication or a copy thereof
(whether directly from the sender or otherwise).
 
(e)  Except as otherwise indicated, (i) all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement, and (ii) all references
in this Agreement to dollar amounts are intended to refer to U.S. dollars.
 
[Remainder of page intentionally left blank]
 
110

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
 

       
ACQUICOR TECHNOLOGY INC.,
a Delaware corporation
 
   
   
    By:   /s/ Gilbert F. Amelio   
 
Name:  

--------------------------------------------------------------------------------

Gilbert F. Amelio   
 
Title:

--------------------------------------------------------------------------------

Chairman and CEO

--------------------------------------------------------------------------------

 

       
JOY ACQUISITION CORP.,
a Delaware corporation
 
   
   
    By:   /s/ Gilbert F. Amelio   
 
Name: 

--------------------------------------------------------------------------------

Gilbert F. Amelio   
 
Title:

--------------------------------------------------------------------------------

Chairman and CEO

--------------------------------------------------------------------------------

 

       
JAZZ SEMICONDUCTOR, INC.,
a Delaware corporation
 
   
   
    By:   /s/ Shu Li   
 
Name:  

--------------------------------------------------------------------------------

Shu Li    
Title:

--------------------------------------------------------------------------------

CEO   
 

--------------------------------------------------------------------------------

 

       
TC GROUP, L.L.C.,
as the Stockholders’ Representative
 
   
   
    By:  TCG Holdings, L.L.C.,
its Managing Member
        By: /s/ Claudius E. Watts II   
 
Name: 

--------------------------------------------------------------------------------

Claudius E. Watts II     
Title:

--------------------------------------------------------------------------------

Managing Director   
 

--------------------------------------------------------------------------------


1

--------------------------------------------------------------------------------

 


EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A and the Disclosure
Schedule):
 
Acquired Company Affiliate. “Acquired Company Affiliate” shall mean any Person
under common control with an Acquired Company within the meaning of Sections
414(b), 414(c), 414(m) and 414(o) of the Code, and the regulations thereunder.
 
Acquired Company Contract. “Acquired Company Contract” shall mean any Contract
(a) to which an Acquired Company is a party; (b) by which an Acquired Company or
any of its assets is or may become bound or under which an Acquired Company has,
or may become subject to, any obligation; or (c) under which an Acquired Company
has any right.
 
Acquired Company Employee. “Acquired Company Employee” shall mean any current or
former employee, consultant, independent contractor or director of an Acquired
Company or an Acquired Company Affiliate.
 
Acquired Company Employee Agreement. “Acquired Company Employee Agreement” shall
mean any management, employment, severance, change in control, transaction
bonus, consulting, relocation, repatriation or expatriation agreement or other
Acquired Company Contract between an Acquired Company and any Acquired Company
Employee, other than any such Contract that is terminable “at will” and that
does not obligate an Acquired Company to make any payment or provide any benefit
in connection with the termination of such Contract, other than as already
required by law.
 
Acquired Company Employee Plan. “Acquired Company Employee Plan” shall mean any
plan, program, policy, practice or Contract providing for compensation,
severance, termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other benefits or remuneration of any
kind, whether written or unwritten, and whether funded or unfunded, including
each “employee benefit plan,” within the meaning of Section 3(3) of ERISA
(whether or not ERISA is applicable to such plan), that is or has been
maintained, contributed to or required to be contributed to by an Acquired
Company for the benefit of any Acquired Company Employee, and with respect to
which an Acquired Company has or may have any liability or obligation; provided,
however, than an Acquired Company Employee Agreement shall not be considered an
“Acquired Company Employee Plan.”
 
Acquired Company IP. “Acquired Company IP” shall mean (a) all Acquired Company
Software; (b) all Acquired Company Process Technology; and (c) all other
Intellectual Property Rights and Intellectual Property that is related to the
business of the Acquired Companies and in which an Acquired Company has (or
purports to have) an ownership interest.
 
Acquired Company Pension Plan. “Acquired Company Pension Plan” shall mean any
(a) Acquired Company Employee Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, or (b) other occupational pension
plan, including any final salary or money purchase plan.

1

--------------------------------------------------------------------------------

 
 
Acquired Company Process Technology. “Acquired Company Process Technology” shall
mean any Intellectual Property and Intellectual Property Rights that both (a)
are owned (or purported to be owned) by an Acquired Company or under development
by an Acquired Company (the results of which development will be owned
exclusively by an Acquired Company); and (b) relate to Process Technology.
 
Acquired Company Software. “Acquired Company Software” shall mean (a) software
components of design kits owned or purported to be owned by any Acquired Company
and used in connection with Acquired Company Process Technology and (b) any
software (including software development tools and firmware and other software
embedded in hardware devices, and all updates, upgrades, releases, enhancements
and bug fixes) owned or currently being developed by or on behalf of any
Acquired Company (the results of which development will be owned exclusively by
an Acquired Company), including all modules and components of such software and
all prior versions and releases of such software.
 
Acquired Companies. “Acquired Companies” shall mean (i) the Company and (ii)
each Subsidiary of the Company.
 
Acquisition Transaction. “Acquisition Transaction” shall mean any merger,
combination, acquisition, disposition or other transaction involving any
Acquired Company or any securities or assets of an Acquired Company that would
reasonably be expected to result in: (i) a person, entity or group acquiring 1%
or more of any class of the capital stock of an Acquired Company; (ii) any sale,
license, disposition or acquisition of all or a substantial portion of the
business or assets of any Acquired Company; or (iii) the issuance or disposition
of 1% or more of any class of capital stock of an Acquired Company.
 
Agreement. “Agreement” shall mean the Agreement and Plan of Merger to which this
Exhibit A is attached (including the Disclosure Schedule), as it may be amended
from time to time.
 
Ancillary Agreements. “Ancillary Agreements” shall mean the Stockholder Support
Agreement, the General Releases, the Noncompetition Agreements, the Lease
Amendment Agreements and the Termination Agreement.
 
Class A Common Stock. “Class A Common Stock” shall mean the Class A Common
Stock, par value $0.001 per share, of the Company.
 
Class B Common Stock. “Class B Common Stock” shall mean the Class B Common
Stock, par value $0.001 per share, of the Company.
 
COBRA. “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
 
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
Company Capital Stock. “Company Capital Stock” shall mean the Company Common
Stock and the Company Preferred Stock.

2

--------------------------------------------------------------------------------

 
 
Company Common Stock. “Company Common Stock” shall mean the Class A Common Stock
and the Class B Common Stock.
 
Company Indemnitees. “Company Indemnitees” shall mean the Stockholders and their
respective successors and assigns.
 
Company Option. “Company Option” shall mean an option to acquire shares of
Company Common Stock from the Company, whether vested or unvested.
 
Company Option Plan. “Company Option Plan” shall mean the Company’s 2002 Amended
and Restated Equity Incentive Plan.
 
Company Preferred Stock. “Company Preferred Stock” shall mean the Series A
Preferred Stock and the Series B Preferred Stock.
 
Company Retention Bonus Escrow Fund. “Company Retention Bonus Escrow Fund” shall
mean the escrow fund established pursuant to the Escrow Agreement for purposes
of securing the Company’s obligation to make payments following the Closing
under the Company Retention Bonus Plan.
 
Company Retention Bonus Plan. “Company Retention Bonus Plan” shall mean the Jazz
Semiconductor, Inc. Retention Bonus Plan in the form attached hereto as Exhibit
F.
 
Company Special Retention Bonus Plan. “Company Special Retention Bonus Plan”
shall mean the Jazz Semiconductor, Inc. Special Retention Bonus Plan in the form
attached hereto as Exhibit G.
 
Company Stay Bonus Agreement. “Company Stay Bonus Agreement” shall mean each
agreement between the Company and a key employee of the Company set forth in
Part 2.15(h) of the Disclosure Schedule and identified therein as a Company Stay
Bonus Agreement.
 
Company Stock Appreciation Rights Plan. “Company Stock Appreciation Rights Plan”
shall mean the Company’s Stock Appreciation Rights Plan adopted and effective
March 12, 2002 and amended by Amendment No. 1 thereto effective November 5,
2004.
 
Conexant. “Conexant” shall mean Conexant Systems, Inc., a Delaware corporation.
 
Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contemplated Transactions. “Contemplated Transactions” shall mean the
transactions and other matters contemplated by the Agreement, including the
Merger, the adoption of the Certificate Amendment, the solicitation and
obtaining of Written Consents and the solicitation and obtaining of the Required
Parent Merger Stockholder Vote.
 
Contract. “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, certificate, warranty,
proxy, insurance policy, benefit plan or legally binding commitment, arrangement
or undertaking of any nature.

3

--------------------------------------------------------------------------------

 
 
Damages. “Damages” shall include any loss, damage (including consequential and
indirect damages), injury, liability, claim, demand, settlement, judgment,
award, fine, penalty, Tax, fee (including reasonable attorneys’ fees), charge,
out-of-pocket cost (including reasonable costs of investigation) or expense of
any nature. Notwithstanding anything herein to the contrary, (i) in no event
shall “Damages” include any punitive or special damages (except to the extent
that a third party is entitled to receive punitive or special damages against a
Parent Indemnitee), (ii) in no event shall “Damages” include any Damages
resulting solely from the voluntary initiation by Parent or the Surviving
Corporation or their Affiliates, following the Closing, of any investigation of
environmental conditions at the Facilities that involves physically invasive
testing procedures such as soil and groundwater sampling (except to the extent
that Parent or the Surviving Corporation (a) was required to do so by a Legal
Requirement, (b) was requested to do so by any Governmental Body, (c) conducted
such testing for purposes of assessing air quality or (d) had a good faith
belief, based in whole or in significant part on the discovery of facts
ascertained following the date of this Agreement, including any change of Legal
Requirements or standards, information from adjoining property owners or other
third parties or investigations or reviews of Governmental Bodies, that such
investigation was necessary or appropriate, in which event Parent shall promptly
notify the Stockholders’ Representative and permit the Stockholders’
Representative or its Representative a reasonable opportunity to (x) inspect
such condition prior to testing, (y) meet with the environmental consultant
retained to conduct such testing prior to such testing and (z) observe such
testing), (iii) in no event shall “Damages” be calculated based upon any
multiple of lost earnings or other similar methodology used to value the equity
of the Acquired Companies based on the financial performance or results of
operations of the Acquired Companies, provided that nothing in this Agreement
shall prevent an Indemnitee from seeking to recover or recovering Damages
pursuant to Section 9 based on the net present value of the effect on the future
cash flows of the Surviving Corporation or any of the Acquired Companies of any
matters with respect to which any indemnification is otherwise available
pursuant to Section 9; and (iv) in no event shall Damages include the reduction
of any Tax attribute or Tax asset as a result of it being applied against Taxes
for any Pre-Closing Tax Period (or portion thereof) the Tax Return with respect
to which is not yet due to be filed (giving effect to any extensions) as of the
date hereof.
 
Designated Date. “Designated Date” shall mean the date that is 18 months after
the Closing Date.
 
Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated as of
the date of the Agreement) delivered to Parent on behalf of the Company.
 
DOL. “DOL” shall mean the United States Department of Labor.
 
El Capitan Facility. “El Capitan Facility” shall mean that certain property
leased by the Company pursuant to El Capitan Lease Agreement between the Company
and Conexant dated March 12, 2002.
 
Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).

4

--------------------------------------------------------------------------------

 
 
Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), branch office, firm or other
enterprise, association, organization or entity.
 
Environment. “Environment” shall mean any soil, land surface or subsurface
strata, surface waters (including navigable waters, ocean waters, streams,
ponds, drainage basins, and wetlands), groundwaters, drinking water supply,
stream sediments, ambient air (including indoor air), plant and animal life, and
any other environmental medium or natural resource.
 
Environmental, Health, and Safety Liabilities. “Environmental, Health, and
Safety Liabilities” shall mean any cost, damages, expense, liability,
obligation, or other responsibility arising from or under Environmental Law or
Occupational Safety and Health Law.
 
Environmental Law. “Environmental Law” shall mean any Legal Requirement relating
to the protection of human health and safety, natural resources or the
environment, including related to pollution, contamination, cleanup,
preservation, protection, and reclamation of the Environment; and (ii) any
Release or Threatened Release of any hazardous materials, including
investigation, monitoring, clean up, removal, treatment, or any other action to
address such Release or Threatened Release.
 
ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
 
Escrow Agent. “Escrow Agent” shall mean Citibank, N.A. or U.S Bank National
Association or another escrow agent reasonably acceptable to Parent and
Stockholders’ Representative.
 
Escrow Agreement. “Escrow Agreement” shall mean the escrow agreement to be
entered into among Parent, the Stockholders’ Representative and the Escrow Agent
on the Closing Date, substantially in the form of Exhibit E to the Agreement.
 
Escrow Participant. “Escrow Participant” shall mean each Non-Dissenting
Stockholder and each holder of an In-the-Money Company Option that is
unexercised and outstanding immediately prior to the Effective Time.
 
Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
Facilities. “Facilities” shall mean any real property or interest in real
property that is being used or has been used by the Company and all buildings,
structures or other improvements thereon.

5

--------------------------------------------------------------------------------

 
 
Foreign Plan. “Foreign Plan” shall mean: (a) any Acquired Company Employee Plan
or Acquired Company Employee Agreement mandated by a Governmental Body outside
the United States; (b) any Acquired Company Employee Plan that is subject to any
of the Legal Requirements of any jurisdiction outside the United States; and (c)
any Acquired Company Employee Plan that covers or has covered any Acquired
Company Employee while such employee is or was performing services outside of
the United States; provided, however, that a “Foreign Plan” shall not include an
Acquired Company Employee Plan sponsored by any Governmental Body.
 
GAAP. “GAAP” shall mean generally accepted accounting principles in the United
States.
 
Governmental Authorization. “Governmental Authorization” shall mean any: (a)
permit, license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Acquired Company Contract with any
Governmental Body.
 
Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity, and any court or
other tribunal).
 
Government Bid. “Government Bid” shall mean any quotation, bid or proposal
submitted to any Governmental Body or any proposed prime contractor or
higher-tier subcontractor of any Governmental Body.
 
Government Contract. “Government Contract” shall mean any prime contract,
subcontract, letter contract, purchase order or delivery order executed or
submitted to or on behalf of any Governmental Body or any prime contractor or
higher-tier subcontractor, or under which any Governmental Body or any such
prime contractor or subcontractor otherwise has or may acquire any right or
interest.
 
HSR Act. “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
 
Indemnitor. “Indemnitor” shall mean: (a) in the case of an indemnification claim
made by a Parent Indemnitee, the Stockholders’ Representative; and (b) in the
case of an indemnification claim made by a Company Indemnitee, Parent.
 
Indemnitees. “Indemnitees” shall mean the Parent Indemnitees and the Company
Indemnitees.
 
Indemnity Escrow Fund. “Indemnity Escrow Fund” shall mean the escrow fund
established pursuant to the Escrow Agreement primarily for purposes of securing
Parent’s indemnification rights pursuant to Section 9 of the Agreement.

6

--------------------------------------------------------------------------------

 
 
Intellectual Property. “Intellectual Property” shall mean algorithms, APIs,
apparatus, databases, data collections, development tools, diagrams, formulae,
inventions (whether or not patentable), know-how, logos, marks (including brand
names, product names, logos and slogans), mask works, methods, network
configurations and architectures, processes, proprietary information, protocols,
schematics, semiconductor devices, specifications, software, software code (in
any form, including source code and executable or object code), subroutines,
techniques, user interfaces, URLs, web sites, works of authorship and other
forms of technology (whether or not embodied in any tangible form and including
all tangible embodiments of the foregoing, such as instruction manuals,
laboratory notebooks, prototypes, samples, studies and summaries).
 
Intellectual Property Rights. “Intellectual Property Rights” shall mean all
past, present, and future rights of the following types, which may exist or be
created under the laws of any jurisdiction in the world: (a) rights associated
with works of authorship, including exclusive exploitation rights, copyrights,
moral rights and mask works; (b) trademark and trade name rights and similar
rights; (c) trade secret rights; (d) patent and industrial property rights; (e)
other proprietary rights in Intellectual Property; and (f) rights in or relating
to registrations, renewals, extensions, combinations, divisions and reissues of,
and applications for, any of the rights referred to in clauses “(a)” through
“(f)” above.
 
In-the-Money Company Option. “In-the-Money Company Option” shall mean a Company
Option having a per share exercise price equal to or greater than the Common
Residual Per Share Amount (it being understood that whether a Company Option is
an In-the-Money Company Option shall be determined on an iterative basis by
initially calculating the Common Residual Per Share Amount without taking
account of outstanding Company Options, recalculating the Common Residual Per
Share Amount taking into account the outstanding Company Options with a per
share exercise price that is less than the initially calculated Common Residual
Per Share Amount and then repeating this process until no additional Company
Options become In-the-Money Company Options as a result of such calculation).
 
IRS. “IRS” shall mean the United States Internal Revenue Service.
 
Key Stockholders. “Key Stockholders” shall mean Carlyle Partners III, LP,
Carlyle High Yield Partners, LP, CP III Coinvestment, LP, Conexant and RF Micro
Devices, Inc.
 
Knowledge of the Company. “Knowledge of the Company” shall mean the actual
knowledge of any of the following individuals: Shu Li; Brent Jensen; Harsha
Tank; Carolyn Follis; Theodore Zhu; Marco Racanelli; Dan Lynch; Nabil Alali;
Jeff McHenry; Bala Govender; and Andrew Chan.
 
Knowledge of Parent. “Knowledge of Parent” shall mean, following the Effective
Time, the actual knowledge of any of the following individuals as long as they
remain employed by Parent or its Subsidiaries or their respective successors:
Paul Pittman, Allen Grogan, Shu Li; Brent Jensen; Harsha Tank; and Carolyn
Follis.

7

--------------------------------------------------------------------------------

 
 
Lease Agreement. “Lease Agreement” shall mean any real property lease, sublease,
license, occupancy agreement or other contractual obligation that grants the
right of use or occupancy of any of the real property leased to any of the
Acquired Companies.
 
Legal Proceeding. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
Leased Properties. “Leased Properties” shall mean any real property subject to a
leasehold interest of the Acquired Companies.
 
Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other ordinance, regulation, law, statute, constitution or
principal of common law, and any enforceable judicial interpretation thereof,
including any resolution, code, edict, decree, rule, order, award, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.
 
Material Adverse Effect. “Material Adverse Effect” shall mean any change, event,
effect, claim, circumstance or matter that (considered together with all other
changes, effects, claims, circumstances or matters) has materially and adversely
affected, or would reasonably be expected to materially and adversely affect:
(a) the business, financial condition, properties, assets, liabilities or
results of operations of the Company and its Subsidiaries taken as a whole; or
(b) Parent’s right to own, or to receive dividends or other distributions with
respect to, the stock of the Surviving Corporation; provided, however, that none
of the following, in and of itself, either individually or in the aggregate,
shall be deemed to constitute a Material Adverse Effect: (i) any change or event
attributable to conditions generally affecting the semiconductor wafer
fabrication or semiconductor design industries in which the Company
participates, provided that such change or event does not have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole;
(ii) any change or event attributable to conditions generally affecting the
general economy as a whole, provided that such change or event does not have a
materially disproportionate impact on the Company and its Subsidiaries, taken as
a whole; (iii) the failure of the Company to meet projections of earnings,
revenues or other financial measures; (iv) the announcement of the Agreement and
the pendency of the Contemplated Transactions, including any impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, consultants or employees; or (v) the taking by the Company of any
action required to be taken by the Company by the Agreement (other than actions
contemplated by Section 4.2).
 
Non-Dissenting Stockholder. “Non-Dissenting Stockholder” shall mean each
Stockholder that does not perfect his or its appraisal rights under the DGCL and
is otherwise entitled to receive the applicable consideration for such
Stockholders shares of Company Capital Stock pursuant to Section 1.5 of the
Agreement.

8

--------------------------------------------------------------------------------

 
 
Occupational Safety and Health Law. “Occupational Safety and Health Law” shall
mean any Legal Requirement designed to provide safe and healthful working
conditions and to reduce occupational safety and health hazards.
 
Order. “Order” shall mean any order, writ, injunction, judgment or decree.
 
Parent Indemnitees. “Parent Indemnitees” shall mean the following Persons:
(a) Parent; (b) Parent’s current and future Subsidiaries (including the
Surviving Corporation); (c) the respective directors, officers, employees and
other agents of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)” and “(c)” above; provided, however, that the Stockholders shall not
be deemed to be Parent Indemnitees.
 
Permitted Encumbrance. “Permitted Encumbrance” means (i) mechanics,
materialmen’s and warehousemen liens and similar Encumbrances with respect to
any amounts not yet due and payable or which are being contested in good faith
through appropriate proceedings, (ii) Encumbrances for Taxes, assessments or
similar charges not yet due and payable or which are being contested in good
faith through appropriate proceedings and for which adequate reserves have been
made to the extent required by GAAP, (iii) Encumbrances to secure the payment of
workers’ compensation, employment insurance or other social security obligations
of the Acquired Companies in the ordinary course of business, (iv) Encumbrances
on goods in transit incurred pursuant to documentary letters of credit, (v)
Encumbrances securing rental payments under capital lease agreements, (vi)
Encumbrances arising in favor of the United States Government as a result of
progress payment clauses contained in any Government Contract, (vii) easements,
covenants, rights of way, restrictions, encroachments and other minor defects or
irregularities in title, in each case that do not and will not interfere in any
material respect with the uses of the real property to which they apply, and
(viii) Encumbrances created by the Loan and Security Agreement with Wachovia
Capital Finance Corporation (Western), (ix) restrictions on transfer imposed by
securities laws or other Legal Requirements and (x) other Encumbrances arising
in the ordinary course of business and that do not (in any case or in the
aggregate) materially detract from the value of the assets subject thereto or
materially impair the use of such assets by the Acquired Companies, other than
Intellectual Property licenses or covenants-not-to-sue granted in, to, or under
any Acquired Company IP.


Person. “Person” shall mean any individual, Entity or Governmental Body.
 
Process Technology. “Process Technology” shall mean (i) process steps used in
the fabrication of wafers, including process technologies for digital CMOS,
standard analog CMOS, advanced analog CMOS, RF CMOS, high-voltage CMOS, bipolar
CMOS, silicon-germanium bipolar CMOS, and bipolar CMOS double-diffused metal
oxide semiconductor; or (ii) any improvement to, or new design of, manufacturing
tools used to fabricate wafers; or (iii) any layout optimization carried out to
enhance yield and performance by design-for-manufacturing rules, optical
proximity correction, and other techniques.
 
Proxy Statement. “Proxy Statement” shall mean the proxy statement to be sent to
Parent’s stockholders in connection with the Parent Stockholders’ Meeting.

9

--------------------------------------------------------------------------------

 
 
Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered mask
works and registered trademarks and all applications for any of the foregoing.
 
Release. “Release” shall mean any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.
 
Required Parent Merger Stockholder Vote. “Required Parent Merger Stockholder
Vote” shall mean (i) an affirmative vote by a majority of the shares of Parent’s
common stock issued in connection with Parent’s initial public offering
consummated on March 17, 2006 (such common stock, “Parent IPO Shares”) voted at
a duly convened meeting to approve the Merger, and (ii) holders of less than 20%
in interest of the Parent IPO Shares both vote against the Merger and demand
that Parent convert such shares into cash.
 
Representatives. “Representatives” shall mean officers, directors, employees,
partners, agents, attorneys, accountants, advisors and representatives.
 
SEC. “SEC” shall mean the United States Securities and Exchange Commission.
 
Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
Series A Preferred Stock. “Series A Preferred Stock” shall mean the Series A
Preferred Stock, par value $0.001 per share, of the Company.
 
Series B Preferred Stock. “Series B Preferred Stock” shall mean the Series B
Preferred Stock, par value $0.001 per share, of the Company.
 
Stock Appreciation Rights. “Stock Appreciation Rights” shall mean the rights
issued under the Company Stock Appreciation Rights Plan.


Stockholders’ Representative Expense Fund. “Stockholders’ Representative Expense
Fund” shall mean the escrow fund established pursuant to the Escrow Agreement
for purposes of funding the activities of the Stockholders’ Representative
hereunder.
 
Subsidiary. An Entity shall be deemed to be a “Subsidiary” of another Person if
such Person directly or indirectly owns or purports to own, beneficially or of
record: (a) an amount of voting securities of other interests in such Entity
that is sufficient to enable such Person to elect at least a majority of the
members of such Entity’s board of directors or other governing body; or (b) at
least 50% of the outstanding equity or financial interests of such Entity.
 
Tax. “Tax” shall mean any federal, state, local, foreign or other tax (including
any income tax, franchise tax, capital gains tax, gross receipts tax,
value-added tax, surtax, excise tax, ad valorem tax, transfer tax, stamp tax,
sales tax, use tax, property tax, business tax, withholding tax or payroll tax),
levy, assessment, tariff, duty (including any customs duty), deficiency or fee,
and any related charge or amount (including any fine, penalty or interest),
imposed, assessed or collected by or under the authority of any Governmental
Body.

10

--------------------------------------------------------------------------------

 
 
Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information, and
any amendment to any of the foregoing, filed with or submitted to, or required
to be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.


Threat of Release. “Threat of Release” shall mean a substantial likelihood of a
Release that may require action in order to prevent or mitigate damage to the
Environment that may result from such Release.


Transaction Expense. “Transaction Expense” shall mean any out-of-pocket fee,
cost, expense, payment, expenditure or liability paid or payable by any Acquired
Company (including legal fees and expenses, accounting fees and expenses and
financial advisory fees and expenses, but excluding employee salaries and
amounts paid to independent contractors hired by an Acquired Company to perform
services similar to those regularly performed by employees of the Acquired
Companies) whether incurred prior to the date of the Agreement, during the
Pre-Closing Period or at or after the Effective Time, that relates to: (a) the
participation in or response to the investigation, review and inquiry conducted
by Parent and its Representatives with respect to the business of the Acquired
Companies (and the furnishing of information to Parent and its Representatives
in connection with such investigation and review); (b) the negotiation,
preparation, drafting, review, execution, delivery or performance of the
Agreement (including the Disclosure Schedule) or any certificate, opinion,
Contract or other instrument or document delivered or to be delivered in
connection with any of the Contemplated Transactions; (c) the preparation and
submission of any filing or notice, including the Proxy Statement, required to
be made or given in connection with any of the Contemplated Transactions, or the
obtaining of any Consent required to be obtained in connection with any of the
Contemplated Transactions; (d) the consummation of the Merger or any of the
other Contemplated Transactions; or (e) the possible initial public offering of
securities of the Company, including the preparation, drafting and filing of the
Company’s Registration Statement on Form S-1 and any amendments thereto;
provided, however, that: (i) any out-of-pocket fees and expenses (other than the
fees and expenses of counsel) incurred by the Company or its stockholders solely
in connection with Parent’s preparation of the Proxy Statement shall not
constitute Transaction Expenses; (ii) if an opinion of the Company’s outside
counsel is requested by Parent solely for purposes of preparing the Proxy
Statement, the fees and expenses of counsel incurred to prepare such opinion
would not constitute a Transaction Expense; and (iii) in no event will amounts
paid to an Acquired Company’s independent accountant in connection with the
audit of its annual financial statements or review of its quarterly financial
statements, in each case that has taken place in the ordinary course of business
consistent with past practice, constitute Transaction Expenses. Without limiting
the generality of the foregoing, “Transaction Expenses” shall include any fees
that are payable or may become payable by any Acquired Company in connection
with the Contemplated Transactions for services that were performed at or prior
to the Effective Time, even if the invoice for such fees is not issued until
after the Effective Time.


Working Capital Adjustment Escrow Fund. “Working Capital Adjustment Escrow Fund”
shall mean the escrow fund established pursuant to the Escrow Agreement for
purposes of the purchase price adjustment, if any, to be determined pursuant to
Section 0 of the Agreement.

11

--------------------------------------------------------------------------------

 